 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 13, 2019, among NABORS INDUSTRIES LTD., a Bermuda exempted company
(“Holdings”), NABORS INDUSTRIES, INC., a Delaware corporation (the “US
Borrower”), the Guarantors party hereto (solely for the purposes of Section
1.5), the US Lenders party hereto, NABORS DRILLING CANADA LIMITED, an Alberta
Corporation (“Canadian Borrower”), CITIBANK, N.A., as administrative agent
solely for the US Lenders under the Credit Agreement (in such capacity, the
“Administrative Agent”) and HSBC BANK CANADA, as the Canadian Lender (the
“Canadian Lender”).

 

RECITALS:

 

WHEREAS, the US Borrower, the Canadian Borrower, Holdings, the Canadian Lender,
the US Lenders, the Issuing Banks and the Administrative Agent are parties to
that certain Credit Agreement dated as of October 11, 2018 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”);

 

WHEREAS, the US Borrower has requested that the Administrative Agent and the US
Lenders amend certain terms of the Credit Agreement as set forth herein;

 

WHEREAS, Holdings and the Canadian Borrower have requested that the Canadian
Lender amend certain terms of the Credit Agreement as set forth herein; and

 

WHEREAS, the US Required Lenders, the Administrative Agent and the Canadian
Lender are willing to enter into this Amendment on the terms and conditions
contained herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.1   Defined Terms. Capitalized terms used but not otherwise defined in
this Amendment shall have the meaning given to such terms in the Credit
Agreement, as amended hereby.

 

Section 1.2   Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 1.3 hereof, the
Credit Agreement is hereby amended as follows effective as of the Amendment No.
2 Effective Date:

 

The Credit Agreement (excluding the Exhibits which will remain unchanged hereby
and fully intact) is, effective as of the Amendment No. 2 Effective Date (as
defined below), hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text), each as set forth in the pages of a conformed
copy of the Credit Agreement attached as Annex A hereto.

 

Section 1.3   Conditions Precedent. This Amendment shall become effective upon
satisfaction of all of the following conditions precedent (the date of such
satisfaction, the “Amendment No. 2 Effective Date”):

 



a.receipt by the Administrative Agent of counterparts of this Amendment duly
executed by Holdings, the US Borrower, the Canadian Borrower, US Lenders
constituting US Required Lenders and the Canadian Lender;

 



 

 



 

 

b.the Administrative Agent (for itself and on behalf of the US Lenders) and the
Canadian Lender shall have received payment of all fees, costs and expenses
required to be paid or reimbursed hereunder or under the other Loan Documents on
or prior to the Amendment No. 2 Effective Date (including the legal fees and
expenses of Vinson & Elkins L.L.P., counsel to the Administrative Agent, and the
fees and expenses of any consultants and other advisors);

 

c.[Reserved];

 

d.the Administrative Agent and the Canadian Lender shall have received a
certificate, dated the Amendment No. 2 Effective Date and signed by the chief
executive officer, the treasurer or other senior financial officer of each of
the US Borrower and the Canadian Borrower, certifying that (a) all of the
representations and warranties of the Loan Parties set forth herein and in the
other Loan Documents are true and correct in all material respects (except that
any representation or warranty that is qualified as to “materiality” or “US
Material Adverse Effect” shall be true and correct in all respects), except that
any representation or warranty which by its terms is made as of a specified date
are true and correct only as of such specified dates and (b) each Loan Party is
in compliance in all material respects with all the terms and provisions set
forth herein and in each other Loan Document to which it is a party on its part
to be observed or performed, and, at the time of and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing;

 

e.the US Borrower shall have paid an amendment fee to the Administrative Agent
for the account of each of the undersigned US Lenders who has executed and
delivered its signature page to this Amendment on or before 2:00 pm New York
time on the Amendment No. 2 Effective Date in an amount equal to 10 basis points
(0.1%) on such Lender’s Commitment on the Amendment No. 2 Effective Date after
giving effect to this Amendment;

 

f.the Canadian Borrower shall have paid an amendment fee to the Canadian Lender
in an amount equal to 10 basis points (0.1%) on such Canadian Lender’s
Commitment on the Amendment No. 2 Effective Date after giving effect to this
Amendment; and

 

g.the Administrative Agent shall have received a certificate of the secretary or
assistant secretary of each of Holdings and the Canadian Borrower dated the
Amendment No. 2 Effective Date, certifying (A) that attached thereto is a true
and complete copy of each Organizational Document of such party certified (to
the extent applicable) as of a recent date by the Secretary of State (or
applicable Governmental Authority) of the jurisdiction of its formation, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors or other governing body of such party authorizing the
execution, delivery and performance of this Amendment and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and (C) as to the incumbency and specimen signature of each officer executing
this Amendment or any other document delivered in connection herewith on behalf
of such party.

 



- 2 -

 

 

Section 1.4Representations and Warranties.

 

a.The US Borrower represents and warrants to the Administrative Agent that, as
of the date hereof (a) all of its representations and warranties set forth in
the Loan Documents are true and correct in all material respects (except that
any representation or warranty that is qualified as to “materiality” or “US
Material Adverse Effect” shall be true and correct in all respects), except that
any representation or warranty which by its terms is made as of a specified date
shall be true and correct only as of such specified dates, (b) the execution,
delivery and performance of this Amendment by it are within its corporate power
and authority and has been duly authorized by appropriate corporate action, (c)
this Amendment constitutes the legal, valid and binding obligation of it
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and general principles of equity, and (d) other
than those already obtained in connection herewith, there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance validity and enforceability of this
Amendment.

 

b.Each of Holdings and the Canadian Borrower represents and warrants to the
Canadian Lender that, as of the date hereof (a) all of its representations and
warranties set forth in the Loan Documents are true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Canadian Material Adverse Effect” shall be true and correct in
all respects), except that any representation or warranty which by its terms is
made as of a specified date shall be true and correct only as of such specified
dates, (b) the execution, delivery and performance of this Amendment by it are
within its corporate power and authority and has been duly authorized by
appropriate corporate action, (c) this Amendment constitutes the legal, valid
and binding obligation of it enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally and general principles
of equity, and (d) other than those already obtained in connection herewith,
there are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance validity and
enforceability of this Amendment.

  

Section 1.5   Reaffirmation. Each of the US Borrower, Holdings and the Canadian
Borrower hereby ratifies, confirms, acknowledges and agrees that its obligations
under the Credit Agreement are and remain in full force and effect, including
its obligations under Section 14.03. Each of the Guarantors hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Credit
Agreement are and remain in full force and effect, including its obligations
under Article XI of the Credit Agreement.

 

Section 1.6Confirmation and Effect; No Waiver.

 

a.The provisions of the Credit Agreement shall remain in full force and effect
in accordance with its terms following the Amendment No. 2 Effective Date, and
this Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document, except as expressly provided for herein.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

 



- 3 -

 

 

b.Neither the execution by the Administrative Agent, the US Lenders or the
Canadian Lender of this Amendment, nor any other act or omission by the
Administrative Agent, the US Lenders, the Canadian Lender or their officers in
connection herewith, shall be deemed a waiver by the Administrative Agent, the
US Lenders or the Canadian Lender of any Defaults or Events of Default which may
exist, which may have occurred prior to the date of the effectiveness of this
Amendment or which may occur in the future under the Credit Agreement and/or the
other Loan Documents. Similarly, nothing contained in this Amendment shall
directly or indirectly in any way whatsoever either: (i) impair, prejudice or
otherwise adversely affect the Administrative Agent’s or the US Lender’s or the
Canadian Lender’s right at any time to exercise any right, privilege or remedy
in connection with the Loan Documents with respect to any Default or Event of
Default, (ii) except as expressly provided herein, amend or alter any provision
of the Credit Agreement, the other Loan Documents, or any other contract or
instrument, or (iii) constitute any course of dealing or other basis for
altering any obligation of the Loan Parties or any right, privilege or remedy of
the Beneficiaries under the Credit Agreement, the other Loan Documents, or any
other contract or instrument.

 

Section 1.7Miscellaneous.

 

a.This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
email (in .pdf or similar format) or fax shall be effective as delivery of a
manually executed counterpart of this Amendment. Headings, subheadings and
captions used herein are for the convenience of the parties only and shall not
be used to construe the meaning or intent of any provision hereof.

 

b.Any provision of this Amendment held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

c.This Amendment is a “Loan Document” as defined in and under the Credit
Agreement and the provisions of Section 14.03 of the Credit Agreement, including
as amended hereby shall apply with like force to this Amendment and the
transactions contemplated hereby, including as may arise after the date hereof.

 

d.This Amendment and the transactions contemplated hereby, and all disputes
between the parties under or relating to this Amendment or the facts or
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be construed in accordance with and governed by the laws (including
statutes of limitation) of the State of New York, without regard to conflicts of
law principles that would require the application of the laws of another
jurisdiction. Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Amendment.

 

e.EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT.

 

[Signature Pages Follow]

 



- 4 -

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  NABORS INDUSTRIES, INC., as US Borrower and Canadian Guarantor       By: /s/
Joseph G. Walker   Name: Joseph G. Walker   Title: Secretary

 

  NABORS DRILLING CANADA LIMITED, as Canadian Borrower and US Guarantor      
By: /s/ Terrace Smid   Name: Terrace Smid   Title: Associate Vice President

 

  NABORS INDUSTRIES LTD., as Holdings and a Guarantor       By: /s/ Mark D.
Andrews   Name: Mark D. Andrews   Title: Corporate Secretary

 

[Nabors Industries, Inc. – Amendment No. 2]

 



 

 

 

  NABORS INTERNATIONAL MANAGEMENT LIMITED, as a Guarantor       By: /s/ Mark D.
Andrews   Name: Mark D. Andrews   Title: Director, President

 

  NABORS DRILLING TECHNOLOGIES USA, INC., as a Guarantor       By: /s/ Joseph G.
Walker   Name: Joseph G. Walker   Title: Secretary

 

  NABORS LUX 2, as a Guarantor       By: /s/ Mario Marozzi   Name: Mario Marozzi
  Title: Manager Type A

 

[Nabors Industries, Inc. – Amendment No. 2]

 



 

 

 

  CITIBANK N.A., as Administrative Agent       By: /s/ Maureen Maroney   Name:
Maureen Maroney   Title: Vice President

 

[Nabors Industries, Inc. – Amendment No. 2]

 



 

 

 

  CITIBANK N.A., as a US Lender       By: /s/ Maureen Maroney   Name: Maureen
Maroney   Title: Vice President

 

[Nabors Industries, Inc. – Amendment No. 2]

 



 

 

 

  BANK OF AMERICA, N.A., as a US Lender       By: /s/ Tyler D. Levings   Name:
Tyler D. Levings   Title: Director

 

[Nabors Industries, Inc. – Amendment No. 2]

 



 

 

 

  MIZUHO BANK, LTD., as a US Lender       By: /s/ Donna DeMagistris   Name:
Donna DeMagistris   Title: Authorized Signatory

 

[Nabors Industries, Inc. – Amendment No. 2]

 



 

 

 

  WELLS FARGO BANK, N.A., as a US Lender       By: /s/ Shannon Cunningham  
Name: Shannon Cunningham   Title: Director

 

[Nabors Industries, Inc. – Amendment No. 2]

 



 

 

 

 

  HSBC BANK USA, N.A., as a US Lender        By: /s/ Michael Bustios   Name:   
Michael Bustios   Title: Senior Vice President

 

[Nabors Industries, Inc. – Amendment No. 2]

 

 

 

 

  MORGAN STANLEY BANK, N.A., as a US Lender       By: /s/ Jack Kuhns   Name:
Jack Kuhns   Title: Authorised Signatory

 

[Nabors Industries, Inc. – Amendment No. 2]

 

 

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as a US Lender       By:

/s/ Michael Maguire

  Name:  Michael Maguire   Title: Executive Director

 

[Nabors Industries, Inc. – Amendment No. 2]

 





 

 

 

  ARAB BANKING CORPORATION (B.S.C.), NEW YORK BRANCH, as a US Lender       By:

/s/ Tony Berbari         

  Name:

Tony Berbari

  Title: General Manager, New York Branch       By:  /s/ David Giacalone  
Name:  David Giacalone   Title: Chief Risk Officer, New York Branch

 

[Nabors Industries, Inc. – Amendment No. 2]

 





 

 

 

  GOLDMAN SACHS BANK USA, as a US Lender       By:  /s/ Jamie Minieri   Name:  
Jamie Minieri    Title: Authorized Signatory

 

[Nabors Industries, Inc. – Amendment No. 2]

 





 

 

 

  RIYAD BANK, HOUSTON AGENCY, as a US Lender       By: /s/ Michael Meiss  
Name: 

Michael Meiss

  Title: General Manager       By: /s/ Manny Cafeo   Name: Manny Cafeo   Title:
Vice President, Operations Manager

 

[Nabors Industries, Inc. – Amendment No. 2]

 





 

 

  

  MUFG BANK, LTD. (f/k/a BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a US Lender    
  By:  /s/ Kevin Sparks                         Name:

Kevin Sparks

  Title: Director

 

[Nabors Industries, Inc. – Amendment No. 2]

 





 

 

 

  HSBC BANK CANADA, as the Canadian Lender       By:  /s/ Ryan Smith   Name: 
Ryan Smith   Title: Assistant Vice President, Energy Financing       By:  /s/
Duncan Levy   Name:   Duncan Levy   Title: Director, Global Banking

 

[Nabors Industries, Inc. – Amendment No. 2]

 



 

 

 

ANNEX A

 

[See Attached]

 



 

 

 

 

 

Disclaimer: This Conformed Execution Copy was prepared only for the convenience
of the parties and is not itself a legally binding agreement. In the event of
any inconsistencies between (a) the executed Credit Agreement and the
subsequently executed amendments thereto, and (b) this Conformed Execution Copy,
the executed Credit Agreement and amendments shall control.

Execution Version

CONFORMED THRU SECOND AMENDMENT

 



 

 

CREDIT AGREEMENT

 

dated as of October 11, 2018

 

among

 

NABORS INDUSTRIES, INC.,

 

as US Borrower,

 

NABORS DRILLING CANADA LIMITED,

 

as Canadian Borrower,

 

NABORS INDUSTRIES LTD.,

 

as Holdings,

 

THE OTHER GUARANTORS PARTY HERETO,

 

HSBC BANK CANADA,

 

as Canadian Lender,

 

THE OTHER LENDERS PARTY HERETO,

 

and

 

CITIBANK, N.A.,

 

as Administrative Agent for the US Lenders

 

 

 

CITIBANK, N.A., MIZUHO BANK, LTD. and WELLS FARGO SECURITIES, LLC

 

as Joint Lead Arrangers and Book Runners

 

and

 

WELLS FARGO BANK, N.A. and MIZUHO BANK, LTD.,
as Syndication Agents

 





 

 

TABLE OF CONTENTS

 

 

Article I DEFINITIONS   1            Section 1.01  Defined Terms   1 
Section 1.02  Classification of Loans and Borrowings   43  Section 1.03  Terms
Generally   43  Section 1.04  Accounting Terms; GAAP   43  Section 1.05 
Resolution of Drafting Ambiguities   43            Article II THE CREDITS  44 
          Section 2.01  Commitments   44  Section 2.02  Loans   44 
Section 2.03  Borrowing Procedure   46  Section 2.04  Evidence of Debt;
Repayment of Loans   47  Section 2.05  Fees   48  Section 2.06  Interest on
Loans   49  Section 2.07  Canadian Bankers’ Acceptances   51  Section 2.08 
Termination and Reduction of Commitments   55  Section 2.09  Interest Elections 
 56  Section 2.10  Optional and Mandatory Prepayments of Loans   57 
Section 2.11  Alternate Rate of Interest   61  Section 2.12  Market Disruption
Respecting Canadian Bankers’ Acceptances   62  Section 2.13  US Yield
Protection   63  Section 2.14  Canadian Change in Law   64  Section 2.15 
Prepayment of Canadian Portion   65  Section 2.16  Breakage Payments   66 
Section 2.17  Payments Generally; Pro Rata Treatment; Sharing of Setoffs   66 
Section 2.18  Taxes   68  Section 2.19  Mitigation Obligations; Replacement of
Lenders   72  Section 2.20  Swingline Loans   73  Section 2.21  Defaulting
Lenders   75  Section 2.22  Letters of Credit   78  Section 2.23  Takeover
Notification   84  Section 2.24  Extension of Maturity Date   84           
Article III REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND US BORROWER   85    
       Section 3.01  Organization and Good Standing   85  Section 3.02  Due
Authorization   86  Section 3.03  No Conflicts   86  Section 3.04  Consents 
 86  Section 3.05  Enforceable Obligations   86  Section 3.06  Financial
Condition   86  Section 3.07  No Default   86  Section 3.08  Litigation   87 
Section 3.09  Taxes   87  Section 3.10  Compliance with Law   87  Section 3.11 
ERISA   87 

 



i

 

 

Section 3.12  Use of Proceeds; Margin Stock   88  Section 3.13  Investment
Company Act   88  Section 3.14  Solvency   88  Section 3.15  Disclosure   88 
Section 3.16  Environmental Matters   89  Section 3.17  Insurance   89 
Section 3.18  Anti-Terrorism and Anti-Corruption Laws   89            Article IV
REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND CANADIAN BORROWER   89           
Section 4.01  Existence and Good Standing   89  Section 4.02  Corporate
Authority   90  Section 4.03  Valid Authorization and Execution   90 
Section 4.04  Non-Conflict   90  Section 4.05  Enforceability   90 
Section 4.06  Ownership of Property   90  Section 4.07  Compliance with Other
Instruments   90  Section 4.08  Non-Default   91  Section 4.09  Financial
Condition   91  Section 4.10  Absence of Litigation   91  Section 4.11 
Compliance with Applicable Laws   91  Section 4.12  Authorizations in Effect 
 91  Section 4.13  Remittances Up to Date   91  Section 4.14  Environmental 
 91  Section 4.15  Taxes   92  Section 4.16  Qualified ECP Guarantor   92       
    Article V CONDITIONS TO US LOANS   92            Section 5.01  Conditions to
Initial US Loan and Initial Letter of Credit   92  Section 5.02  Conditions to
All US Loans and Letters of Credit   94            Article VI CONDITIONS TO
CANADIAN LOANS   95            Section 6.01  Conditions to Initial Canadian
Loan   95  Section 6.02  Conditions to All Canadian Loans   95           
Article VII AFFIRMATIVE COVENANTS OF HOLDINGS AND US BORROWER   96           
Section 7.01  Information Covenants   96  Section 7.02  Financial Covenants 
 98  Section 7.03  Preservation of Existence and Franchises   98  Section 7.04 
Books and Records   99  Section 7.05  Compliance with Law   99  Section 7.06 
Payment of Taxes and Other Indebtedness   99  Section 7.07  Insurance   99 
Section 7.08  Use of Proceeds   99  Section 7.09  Audits/Inspections   99 

 



ii

 

 

Article VIII AFFIRMATIVE COVENANTS OF HOLDINGS AND CANADIAN BORROWER   100    
       Section 8.01  Information Covenants   100  Section 8.02  Preservation of
Existence and Franchises and Compliance with Law   101  Section 8.03  Payment of
Taxes and Other Indebtedness   101  Section 8.04  Use of Proceeds   101 
Section 8.05  Audits/Inspections   101            Article IX NEGATIVE COVENANTS
OF US BORROWER, HOLDINGS AND OTHER GUARANTORS   101            Section 9.01 
Nature of Business   101  Section 9.02  Fundamental Changes   101  Section 9.03 
Affiliate Transactions   102  Section 9.04  Liens   103  Section 9.05 
Burdensome Agreements   105  Section 9.06  Subsidiary Indebtedness   106 
Section 9.07  Restricted Payments and Repurchases of Debt   108  Section 9.08 
Sale and Lease-Back Transactions   109  Section 9.09  Compliance with
Anti-Terrorism Laws   109  Section 9.10  Transfers of Assets   109           
Article X NEGATIVE COVENANTS OF HOLDINGS, CANADIAN BORROWER AND OTHER
GUARANTORS110            Section 10.01  Change of Business   110  Section 10.02 
Negative Pledge   110  Section 10.03  No Dissolution   110  Section 10.04 
Subsidiary Indebtedness   110  Section 10.05  No Merger, Amalgamation, etc. 
 110  Section 10.06  Financial Covenants   106111  Section 10.07  Transfers of
Assets   112            Article XI GUARANTEE   112            Section 11.01  The
Guarantee   112  Section 11.02  Obligations Unconditional   113  Section 11.03 
Reinstatement   115  Section 11.04  Subrogation   115  Section 11.05  Remedies 
 115  Section 11.06  Instrument for the Payment of Money   115  Section 11.07 
Continuing Guarantee   116  Section 11.08  General Limitation on Guarantee
Obligations   116  Section 11.09  Release of Guarantor   116          
Article XII EVENTS OF DEFAULT   116            Section 12.01  US Events of
Default   116  Section 12.02  Canadian Events of Default   118  Section 12.03 
Acceleration; Remedies   120  Section 12.04  Allocation of Payments After Event
of Default   121  Section 12.05  Right to Cure   123 

 



iii

 

 

Article XIII THE AGENTS   124            Section 13.01  Appointment and
Authority   124  Section 13.02  Administrative Agent Individually   124 
Section 13.03  Duties of Administrative Agent; Exculpatory Provisions   126 
Section 13.04  Reliance by Administrative Agent   126  Section 13.05  Delegation
of Duties   127  Section 13.06  Resignation of Administrative Agent   127 
Section 13.07  Non-Reliance on Administrative Agent and Other Lenders   128 
Section 13.08  Withholding Tax   129  Section 13.09  No Other Duties, etc. 
 129  Section 13.10  Enforcement   129  Section 13.11  Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements   130           
Article XIV MISCELLANEOUS   130            Section 14.01  Notices,
Communications and Treatment of Information   130  Section 14.02  Waivers;
Amendment   134  Section 14.03  Expenses; Indemnity; Damage Waiver   137 
Section 14.04  Successors and Assigns   140  Section 14.05  Survival of
Agreement   144  Section 14.06  Counterparts; Integration; Effectiveness   144 
Section 14.07  Severability   145  Section 14.08  Right of Setoff   145 
Section 14.09  Governing Law; Jurisdiction; Consent to Service of Process   145 
Section 14.10  Waiver of Jury Trial   147  Section 14.11  Headings   147 
Section 14.12  Treatment of Certain Information; Confidentiality   147 
Section 14.13  USA PATRIOT ACT Notice and Customer Verification   148 
Section 14.14  Interest Rate Limitation   148  Section 14.15  Obligations
Absolute   148  Section 14.16  Judgment Currency   149  Section 14.17  No
Advisory or Fiduciary Responsibility   149  Section 14.18  Acknowledgement and
Consent to Bail-In of EEA Financial Institutions   150  Section 14.19 
Acknowledgement Regarding Any Supported QFCs.   150 

 



iv

 

 

ANNEXES         Annex I  Applicable Margin      SCHEDULES         Schedule I  US
Lender Commitments Schedule II  Canadian Lender Commitments Schedule III 
Swingline Commitments Schedule IV  Letter of Credit Maximum Amounts     
EXHIBITS         Exhibit A  [Reserved] Exhibit B  Form of Assignment and
Assumption Exhibit C-1  Form of US Borrowing Request Exhibit C-2  Form of
Canadian Borrowing Request Exhibit D  Form of L/C Issuance Request Exhibit E-1 
Form of Interest Election Request (US Revolving Loan) Exhibit E-2  Form of
Interest Election Request (Continuation of Canadian Revolving Loan) Exhibit E-3 
Form of Interest Election Request (Rollover of Canadian Revolving Loan) Exhibit
F-1  Form of US Revolving Note Exhibit F-2  Form of Swingline Note Exhibit G 
Form of Officer’s Certificate Exhibit H  Form of Foreign Lender Certificate
Exhibit I-1  Form of Joinder (US and Canadian Guarantor) Exhibit I-2  Form of
Joinder (US Guarantor)

 



v

 



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, modified, supplemented or restated from time
to time, this “Agreement”) is dated as of October 11, 2018, among NABORS
INDUSTRIES, INC., a Delaware corporation (“US Borrower”), NABORS DRILLING CANADA
LIMITED, an Alberta Corporation (“Canadian Borrower”), NABORS INDUSTRIES LTD., a
Bermuda exempted company (“Holdings”), the other Guarantors from time to time
party hereto, HSBC BANK CANADA, as the Canadian Lender (the “Canadian Lender”),
the other Lenders party hereto (the “US Lenders”), the Issuing Banks party
hereto and CITIBANK, N.A., as Administrative Agent solely for the US Lenders and
not for the Canadian Lender (in such capacity, “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, US Borrower has requested the US Lenders to extend credit to it in the
form of US Revolving Loans, at any time and from time to time prior to the
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of US$1,227,000,000;

 

WHEREAS, US Borrower has requested the US Issuing Banks to extend credit to it
in the form of US Letters of Credit, at any time and from time to time prior to
the Maturity Date, in an aggregate principal amount at any time outstanding not
in excess of US$300,000,000;

 

WHEREAS, US Borrower has requested the Swingline Lenders to make Swingline
Loans, at any time and from time to time prior to the Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of
US$120,000,000;

 

WHEREAS, Canadian Borrower has requested on the date of this Agreement that the
Canadian Lender to extend credit to it in the form of Canadian Revolving Loans
at any time and from time to time prior to the Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of US$40,000,000 or the
Equivalent Amount in Canadian Dollars;

 

WHEREAS, the proceeds of the US Loans are to be used in accordance with
Section 7.08 and the proceeds of the Canadian Loans are to be used in accordance
with Section 8.04;

 

WHEREAS, the US Lender Parties are willing to extend such credit to US Borrower
and the Canadian Lender is willing to extend such credit to Canadian Borrower;
and

 

NOW THEREFORE, the parties hereto agree as follows:

 

Article I

DEFINITIONS

 

Section 1.01           Defined Terms.

 

As used in this Agreement (including in the above preamble and recitals) and
unless otherwise expressly stated herein, the following terms shall have the
meanings specified below:

 

“5.5% Senior Notes” shall mean the 5.5% Senior Notes due 2023 issued by US
Borrower under that certain indenture dated as of December 9, 2016 among US
Borrower, Holdings, Wilmington Trust, N.A.National Association, as trustee, and
Citibank, N.A., as securities administrator.

 



1

 

  

“5.75% Senior Notes” shall mean the 5.75% Senior Notes due 2025 issued by US
Borrower under that certain indenture dated as of January 23, 2018 among US
Borrower, Holdings, Wilmington Trust, National Association, as trustee, and
Citibank, N.A., as securities administrator.

 

“Accepted Currency” shall mean, (a) US Dollars, (b) Pounds Sterling, (c) Euros,
(d) Yen and (e) Canadian Dollars.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Section 14.04.

 

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
form and substance satisfactory to the Administrative Agent.

 

“Affiliate” of any person shall mean (a) any other person which directly, or
indirectly through one or more intermediaries, controls such person or (b) any
other person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such person. As used herein,
the term “control” means possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agent’s Group” shall have the meaning assigned to such term in
Section 13.02(b).

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdings or the Borrower or any of their Affiliates
from time to time concerning or relating to money laundering, bribery or
corruption, including, without limitation, the FCPA.

 

“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering, including the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT ACT”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), the
International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. § 1701, and
Executive Order 13224 (effective September 24, 2001).

 

“Applicable Fee” shall mean, for any day, with respect to any Commitment, the
applicable percentage set forth in Annex I under the caption “Applicable Fee.”

 

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan,
the applicable percentage set forth in Annex I under the appropriate caption.

 

“Application” shall mean an application for a Letter of Credit as defined in
Section 2.22(b), including a master application pursuant to which one or more
subsequent Letters of Credit may be issued.

 

“Approved Electronic Communications” shall mean each Communication that any
Obligor is obligated to, or otherwise chooses to, provide to the Administrative
Agent or the Canadian Lender pursuant to any Loan Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate, or other information material; provided,
however, that, solely with respect to delivery of any such Communication by any
Obligor to the Administrative Agent or the Canadian Lender and without limiting
or otherwise affecting either the Administrative Agent’s right to effect
delivery of such Communication by posting such Communication to the Approved
Electronic Platform or the protections afforded hereby to the Administrative
Agent in connection with any such posting, “Approved Electronic Communication”
shall exclude (a) any notice of borrowing, swing loan request, notice of
conversion or continuation, and any other notice, demand, communication,
information, document, and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (b) any notice pursuant to Section 2.10(a)
and Section 2.10(b) and any other notice relating to the payment of any
principal or other amount due under any Loan Document prior to the scheduled
date therefor, (c) all notices of any Default or Event of Default and (d) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article V and
Article VI or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.

 



2

 

 

“Approved Electronic Platform” shall have the meaning assigned to such term in
Section 14.01(b).

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a US
Lender, (b) an Affiliate of a US Lender or (c) an entity or an Affiliate of an
entity that administers or manages a US Lender.

 

“AR Purchase Agreement” means that certain Receivables Purchase Agreement, dated
as of September 13, 2019, by and among Nabors A.R.F., LLC, a Delaware limited
liability company, as Seller, the persons party thereto as Purchasers and Wells
Fargo Bank, N.A., a national banking association, as Administrative Agent, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“AR Transaction Documents” means the Transaction Documents as defined in the AR
Purchase Agreement.

 

“Arrangers” shall refer to Citibank, N.A., Mizuho Bank, Ltd. and Wells Fargo
Securities, LLC, in their capacity as Joint Lead Arrangers and Bookrunners.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a US Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 14.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of (a) with respect to the making of US Loans or
issuance of Letters of Credit, (i) the Business Day preceding the Maturity Date
and (ii) the date of termination of the aggregate US Revolving Commitments and
(b) with respect to the making of Canadian Loans, (i) the Banking Day preceding
the Maturity Date and (ii) the date of termination of the aggregate Canadian
Revolving Commitments.

 

“Available Cash” shall mean, as of any date, the aggregate of all unrestricted
cash and Cash Equivalents (excluding, for the avoidance of doubt, required Cash
Collateral) held on the balance sheet of, or owned and controlled by, or held
for the benefit of, Holdings or any of its Subsidiaries other than (a) any cash
set aside to pay in the ordinary course of business amounts then due and owing
by Holdings or such Subsidiary to unaffiliated third parties and for which
Holdings or such Subsidiary has issued checks or has initiated wires or ACH
transfers in order to pay such amounts, (b) any cash of Holdings or any
Subsidiary constituting purchase price deposits (including partial or complete
purchase price escrows) or other contractual or legal requirements to deposit
money held by an unaffiliated third party, (c) deposits of cash or Cash
Equivalents from unaffiliated third parties that are subject to return pursuant
to binding agreements with such third parties, (d) net cash proceeds of
issuances of Capital Stock of Holdings (other than Redeemable Preferred Stock)
set aside and segregated to be used to consummate one or more acquisitions or
redemptions of Indebtedness permitted hereunder within 90 days of receipt of
such proceeds; provided that any such net cash proceeds which are not so used
within such 90 day period shall cease to be excluded from the definition of
“Available Cash” pursuant to this clause (d) at such time, (e) cash and Cash
Equivalents in deposit or securities accounts that are designated solely as
accounts for, and are used solely for, payroll funding, employee compensation,
employee benefits or taxes, in each case in the ordinary course of business, and
(f) cash and Cash Equivalents of SANAD (so long as SANAD is a joint venture that
is not wholly owned directly or indirectly by Holdings).

 



3

 

 

“Available Cash Threshold Amount” shall mean $500,000,000.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Banking Day” shall mean, in respect of a Canadian US$ Libor Loan, a day on
which banks are open for business in Calgary, Alberta, Toronto, Ontario, New
York, New York and London, England, and, in respect of a Canadian
US$-Denominated Base Rate Loan, a day on which banks are open for business in
Calgary, Alberta, Toronto, Ontario and New York, New York, and for all other
purposes shall mean a day on which banks are open for business in Calgary,
Alberta and Toronto, Ontario, but does not in any event include a Saturday or a
Sunday.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Beneficiary” shall mean, as the context may require, the US Beneficiaries or
the Canadian Beneficiary.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Board of Directors” shall mean, with respect to any person, (a) in the case of
any corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers of such person, (c) in the case
of any partnership, the board of directors of the general partner of such person
and (d) in any other case, the functional equivalent of the foregoing.

 

“Borrower” shall mean, as the context may require, US Borrower or Canadian
Borrower.

 

“Borrowing” shall mean, as the context may require, a US Borrowing or a Canadian
Borrowing.

 



4

 

 

“Borrowing Request” shall mean, as the context may require, a US Borrowing
Request or a Canadian Borrowing Request.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a US Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Canadian BA Stamping Rate” shall mean, for any day, with respect to any
Canadian Bankers’ Acceptance, the applicable percentage per annum set forth in
Annex I under the caption “Canadian BA Stamping Rate.”

 

“Canadian Bank Products” shall mean any centralized banking arrangements entered
into by the Canadian Borrower or any of its Subsidiaries with any financial
institution in the ordinary course of business for the purpose of obtaining cash
management services (which arrangements may include, without limitation, the
pooling and set-off of account balances between accounts belonging to different
entities, the extension of overdrafts, the provision of guarantees or
indemnities or the assumption of joint and several liabilities by one or more
entities in regard to obligations of one or more other entities, or other
similar arrangements).

 

“Canadian Bankers’ Acceptance” shall mean a non-interest bearing draft in
Canadian Dollars drawn by Canadian Borrower, accepted by the Canadian Lender and
issued for value pursuant to this Agreement.

 

“Canadian Beneficiary” shall mean the Canadian Lender.

 

“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

“Canadian Borrowing” shall mean Canadian Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Canadian US$ Libor
Loans, as to which a single Interest Period is in effect.

 

“Canadian Borrowing Request” shall mean a request by Canadian Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C-2 or such other form as shall be approved by the Canadian Lender.

 

“Canadian Commitment” shall mean, with respect to the Canadian Lender, such
Canadian Lender’s Canadian Revolving Commitment.

 

“Canadian Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a)(ii).

 

“Canadian Currency Excess” shall have the meaning assigned to such term in
Section 2.10(b).

 

“Canadian Currency Excess Deficiency” shall have the meaning assigned to such
term in Section 2.10(b).

 

“Canadian Default” shall mean any event, occurrence or condition which is, or
upon notice, lapse of time or both, would constitute a Canadian Event of
Default.

 

“Canadian Defaulting Lender” shall mean the Canadian Lender if it (a) has failed
to fund any portion of its Canadian Loans required to be funded by it hereunder
within three Banking Days of the date required to be funded by it hereunder,
unless it has notified Canadian Borrower in writing of its good faith
determination that one or more conditions to its obligation to fund Canadian
Loans has not been satisfied, (b) has notified Canadian Borrower in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it is unable to or
does not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Banking Days after written request by Canadian Borrower
(based on the reasonable belief that it may not fulfill its funding obligation),
to confirm that it will timely and fully comply with the terms of this Agreement
relating to its obligations to fund prospective Canadian Loans, or (d) is, or
whose parent has become, the subject of (i) any action or proceeding of a type
described in Section 12.02(g) (or any comparable proceeding initiated by a
regulatory authority having jurisdiction over the Canadian Lender or its parent)
or (ii) a Bail-in Action; provided that Canadian Lender shall not be Canadian
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in the Canadian Lender or any direct or indirect company thereof by a
Governmental Authority.

 



5

 

 

“Canadian Dollars” and “Cdn$” shall mean the lawful money of Canada.

 

“Canadian Event of Default” shall have the meaning assigned to such term in
Section 12.02.

 

“Canadian Guaranteed Obligations” shall have the meaning assigned to such term
in Section 11.01(b).

 

“Canadian Guarantors” shall mean, collectively, on a joint and several basis, US
Borrower, Holdings, Nabors International, Nabors Drilling, Nabors Lux and each
Subsidiary that delivers a guaranty to the Canadian Lender pursuant to Section
10.07.

 

“Canadian Indemnified Parties” shall mean, collectively, the Canadian Lender and
a receiver, receiver-manager or similar person appointed under applicable law,
and their respective shareholders, Affiliates, officers, directors, employees
and agents.

 

“Canadian Lender” shall mean HSBC Bank Canada and its successors and permitted
assigns.

 

“Canadian Lender’s Branch” shall mean the Calgary Main Branch of the Canadian
Lender at 407 – 8th Avenue S.W., Calgary, Alberta or such other branch in Canada
as the Canadian Lender may from time to time designate by notice to Canadian
Borrower.

 

“Canadian Loan” shall mean the making by the Canadian Lender to Canadian
Borrower of a Canadian Prime Rate Loan, Canadian US$-Denominated Base Rate Loan,
Canadian US$ Libor Loan or a Canadian Bankers’ Acceptance.

 

“Canadian Loan Parties” shall mean, collectively, Canadian Borrower, Holdings
and each other Canadian Guarantor.

 

“Canadian Material Adverse Effect” shall mean an event or condition that
constitutes, or would reasonably be expected to result in, a material adverse
effect on (a) the business, assets, operations or condition, financial or
otherwise, of Holdings and its Subsidiaries, taken as a whole, (b) the ability
of any Canadian Loan Party to perform its obligations under this Agreement or
(c) the validity or enforceability of or the rights and remedies of the Canadian
Lender under this Agreement.

 

“Canadian Non-Recourse Assets” shall mean the assets created, developed,
constructed or acquired with or in respect of which Canadian Non-Recourse Debt
has been incurred and any and all receivables, inventory, equipment, chattel
paper, intangibles and other rights or collateral arising from or connected with
the assets created, developed, constructed or acquired (and, for certainty,
shall include the shares or other ownership interests of or investments in a
Subsidiary of Canadian Borrower which holds only such assets and other rights
and collateral arising from or connected therewith) and to which recourse of the
lender of such Canadian Non-Recourse Debt (or any agent, trustee, receiver or
other person acting on behalf of such lender) in respect of such indebtedness is
limited in all circumstances (other than in respect of false or misleading
representations or warranties or environmental matters).

 



6

 

 

“Canadian Non-Recourse Debt” shall mean any indebtedness in respect of any
amounts borrowed, obligations secured by a Security Interest existing on
property owned subject to a Security Interest (whether or not the obligations
secured thereby shall have been assumed) and guarantees, indemnities,
endorsements (other than endorsements for collection in the ordinary course of
business) or other contingent obligations in respect of obligations of another
person for indebtedness of that other person in respect of any amounts borrowed
by them and, in each case, incurred to finance the creation, development,
construction or acquisition of assets and any increases in or extensions,
renewals or refundings of any such indebtedness, liabilities and obligations,
provided that the recourse of the lender thereof or any agent, trustee, receiver
or other person acting on behalf of the lender in respect of such indebtedness,
liabilities and obligations or any judgment in respect thereof is limited in all
circumstances (other than in respect of false or misleading representations or
warranties) to the assets created, developed, constructed or acquired in respect
of which such indebtedness, liabilities and obligations has been incurred and to
any receivables, inventory, equipment, chattel paper, intangibles and other
rights or collateral arising from or connected with the assets created,
developed, constructed or acquired (and, for certainty, shall include the shares
or other ownership interests of or investments in a Subsidiary of Canadian
Borrower which holds only such assets and other rights and collateral arising
from or connected therewith) and to which the lender has recourse.

 

“Canadian Obligations” shall mean (a) obligations of Canadian Borrower, Holdings
and each other Guarantor from time to time arising under or in respect of the
due and punctual payment of (i) the principal of, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Canadian Loans, including fees with respect
to Canadian Bankers’ Acceptances, in each case, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Canadian Borrower, Holdings
and each other Guarantor (in its capacity as guarantor of the obligations
hereunder of Canadian Borrower) under this Agreement and the other Loan
Documents to which it is a party, and (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of Canadian Borrower,
Holdings and each other Guarantor (in its capacity as guarantor of the
obligations hereunder of Canadian Borrower) under or pursuant to this Agreement
and the other Loan Documents to which it is a party.

 

“Canadian Officer’s Certificate” shall mean a certificate or notice signed by
any one of the president, a vice president, director, treasurer, assistant
treasurer, controller, corporate secretary or assistant secretary of the
Canadian Borrower.

 

“Canadian Permitted Encumbrances” shall mean, as at any particular time any of
the following encumbrances on the property or any part of the property of
Canadian Borrower or any of its Subsidiaries:

 

(a)                Security Interests on any property acquired, constructed or
improved by Canadian Borrower or any such Subsidiary (or liens on the securities
of a special purpose Subsidiary which holds no material assets other than the
property being acquired, constructed or improved) after the date of this
Agreement which are created within 360 days after such acquisition (or in the
case of property constructed or improved, after the completion and commencement
of commercial operation of such property, whichever is later) to secure or
provide for the payment of the purchase price or cost thereof; provided that in
the case of such construction or improvement the Security Interests shall not
apply to any property owned by Canadian Borrower or any such Subsidiary before
such construction or improvement other than (1) unimproved real property on
which the property so constructed, or the improvement, is located or (2)
personal property which is so improved;

 



7

 

 

(b)                Security Interests existing on the date of this Agreement,
existing Security Interests on property acquired (including Security Interests
on any property acquired from a person which is consolidated with or merged with
or into Canadian Borrower or any such Subsidiary) or Security Interests
outstanding at the time any corporation, partnership or other entity becomes a
Subsidiary of Canadian Borrower; provided that such Security Interests shall
only apply to property owned by such corporation, partnership or other entity at
the time it becomes a Subsidiary of Canadian Borrower or that is acquired
thereafter other than from Canadian Borrower or another Subsidiary of Canadian
Borrower;

 

(c)                Security Interests in favor of domestic or foreign
Governmental Authorities to secure advances or other payments pursuant to any
contract or statute or to secure indebtedness incurred to finance the purchase
price or cost of constructing or improving the property subject to such Security
Interests, including Security Interests to secure debt of the pollution control
or industrial revenue bond type;

 

(d)                Security Interests consisting of pledges or deposits by
Canadian Borrower or any such Subsidiary under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of debt) or
leases to which Canadian Borrower or any such Subsidiary is a party, or deposits
to secure public or statutory obligations of Canadian Borrower or any such
Subsidiary or deposits of cash or government bonds to secure surety or appeal
bonds to which it is a party, or deposits as security for contested taxes or
import or customs duties or for the payment of rent, in each case incurred in
the ordinary course of business;

 

(e)                Security Interests for Taxes, assessments or governmental
charges not at the time due or delinquent or, if due or delinquent, the validity
of which is being contested at the time in good faith and provided adequate
reserves have been established therefor (in accordance with GAAP);

 

(f)                 Security Interests under or pursuant to any judgment
rendered, or claim filed, against Canadian Borrower or any such Subsidiary,
which Canadian Borrower or any such Subsidiary (as applicable) shall be
contesting at the time in good faith and provided it shall have established
adequate reserves therefor (in accordance with GAAP);

 

(g)              undetermined or inchoate Security Interests, including
carriers’, warehousemen’s, repairman’s, landlords’, mechanics’ and construction
liens which relate to obligations not due or delinquent or, if due or
delinquent, the validity of which is being contested at the time in good faith
and provided that adequate reserves have been established therefor (in
accordance with GAAP);

 

(h)                Security Interests in favor of issuers of surety or
performance bonds or letters of credit issued pursuant to the request of and for
the account of Canadian Borrower or any such Subsidiary in the ordinary course
of its business;

 

(i)                 encumbrances, easements, rights of way, servitudes or other
similar rights in land (including, without in any way limiting the generality of
the foregoing, rights of way, licenses and servitudes for railways, sewers,
drains, gas and oil pipelines, gas and water mains, electric light and power and
telephone or telegraph or cable television conduits, poles, wires and cables)
granted to or reserved or taken by other persons or Security Interests
consisting of zoning or other restrictions as to the use of real properties or
Security Interests incidental to the conduct of the business of Canadian
Borrower or any such Subsidiary or to the ownership of its properties, in each
case which do not materially adversely affect the value of said properties or
materially impair their use in the operation of the business of Canadian
Borrower or any other Subsidiary of Canadian Borrower;

 



8

 

 

(j)                 Security Interests given by Canadian Borrower or any such
Subsidiary to a public utility or any municipality or governmental or other
public authority when required by such utility or municipality or other public
authority in connection with the operations of Canadian Borrower or any such
Subsidiary (as applicable), all in the ordinary course of its business which do
not materially adversely affect the value of said properties or materially
impair their use in the operation of the business of Canadian Borrower or any
other Subsidiary of Canadian Borrower;

 

(k)                the reservation in any original grants from the Crown (i.e.
the monarchy of Canada) of any land or interests therein and statutory
exceptions to title;

 

(l)                 the right reserved or vested in any municipality or
governmental or other public authority by the terms of any leases in which
Canadian Borrower or any such Subsidiary has any interest or by any statutory
provision to terminate any leases in which Canadian Borrower or any such
Subsidiary has any interest, or to require annual or other periodic payments as
a condition of the continuance thereof;

 

(m)              Security Interests in favor of Holdings, Canadian Borrower or
any Subsidiary of Canadian Borrower;

 

(n)                Security Interests in favor of the Canadian Lender pursuant
to this Agreement or pursuant to any Canadian Bank Products;

 

(o)                Security Interests arising by virtue of any statutory or
common law provisions relating to bankers’ liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by Canadian Borrower or any such Subsidiary in excess of those set forth
by regulations promulgated by the Federal Reserve Board and (ii) such deposit
account is not intended by Canadian Borrower or any such Subsidiary to provide
collateral to the depository institution;

 

(p)               any Security Interest over goods (or any documents relating
thereto) arising either in favor of a bank issuing a form of documentary credit
in connection with the purchase of such goods or by way of retention of title by
the supplier of such goods where such goods are supplied on credit, subject to
such retention of title, and in both cases where such goods are acquired in the
ordinary course of business;

 

(q)                any Security Interests pursuant to any order of attachment,
execution, enforcement, distraint or similar legal process arising in connection
with court proceedings; provided that such process is effectively stayed,
discharged or otherwise set aside within 30 days;

 

(r)                 any lease, sublease and sublicense granted to any third
party constituting a mortgage and any mortgage pursuant to farm-in and farm-out
agreements, operating agreements, development agreements and any other similar
arrangements, which are customary in the oil and gas industry or in the ordinary
course of business of Canadian Borrower or any such Subsidiary;

 



9

 

 

(s)                Security Interests incurred or created in the ordinary course
of business and in accordance with sound industry practice in respect of the
joint operation of oil and gas properties or related production or processing
facilities as security in favor of any other person conducting the development
or operation of the property to which such Security Interests relate, for
Canadian Borrower or any such Subsidiary’s portion of the costs and expenses of
such development or operation, provided such costs or expenses are not due or
delinquent or if due or delinquent, the validity of which is being contested at
the time in good faith and provided that adequate reserves have been established
therefor (in accordance with GAAP);

 

(t)                 to the extent a Security Interest is created thereby, a sale
or disposition of oil and gas properties resulting from any pooling or
unitization agreement entered into in the ordinary course of business when, in
Canadian Borrower’s or any of its Subsidiary’s reasonable judgment, it is
necessary to do so in order to facilitate the orderly exploration, development
or operation of such properties, provided that, Canadian Borrower’s or such
Subsidiary’s resulting pooled or unitized interest is proportional (either on an
acreage or reserve basis) to the interest contributed by it and is not
materially less than Canadian Borrower’s or such Subsidiary’s interest in such
oil and gas properties prior to such pooling or unitization and its obligations
in respect thereof are not greater than its proportional share based on the
interest acquired by it;

 

(u)                to the extent a Security Interest is created thereby, farmout
interests or overriding royalty interests, net profit interests, reversionary
interests and carried interests in respect of Canadian Borrower’s or any of its
Subsidiary’s petroleum and natural gas rights that are or were entered into with
or granted to arm’s length third parties in the ordinary course of business and
in accordance with sound industry practice;

 

(v)                Security Interests for penalties arising under
non-participation provisions of operating agreements in respect of Canadian
Borrower’s or any of its Subsidiary’s petroleum and natural gas rights or any
related facilities, if such Security Interests could not reasonably be expected
to have a Canadian Material Adverse Effect;

 

(w)                leases entered into in the ordinary course of business and
any personal property registrations made in respect thereof;

 

(x)                 the lien or any right of distress reserved in or exercisable
under any real property lease for rent or otherwise to effect compliance with
the terms of such lease, in respect of which the rent or other obligations are
not at the time overdue, or if overdue, the validity of which is being contested
at the time in good faith by Canadian Borrower or any such Subsidiary and
provided they shall have established adequate reserves therefor (in accordance
with GAAP);

 

(y)                capital leases and operating leases in respect of machinery
and equipment;

 

(z)                 Security Interests in cash or marketable debt securities in
favor of any counterparty securing obligations to such counterparty; provided
that Canadian Borrower or any such Subsidiary is not in default in respect of
such obligations;

 

(aa)               Security Interests consented to in writing by the Canadian
Lender;

 

(bb)              any Security Interests on Canadian Non-Recourse Assets
created, incurred or assumed to secure any Canadian Non-Recourse Debt incurred
in connection therewith; and

 



10

 

 

(cc)              any extension, renewal or replacement (or successive
extensions, renewals or replacements), as a whole or in part, of any Security
Interest referred to in the preceding subparagraphs (a) to (bb) inclusive of
this definition, so long as any such extension, renewal or replacement of such
Security Interest is limited to all or any part of the same property that
secured the Security Interest extended, renewed or replaced (plus improvements
on such property) and the indebtedness or obligation secured thereby is not
increased;

 

provided that nothing in this definition shall in and of itself cause the
Canadian Loans and other Canadian Obligations hereunder to be subordinated in
priority of payment to any such Canadian Permitted Encumbrance or cause any
Security Interests in favor of the Canadian Lender to rank subordinate to any
such Canadian Permitted Encumbrance.

 

In addition to the foregoing, Canadian Borrower and any of its Subsidiaries may
issue, assume or guarantee secured Indebtedness that, with certain other
Indebtedness described in the following sentence, does not exceed $37,500,000 in
the aggregate. For purposes of the foregoing calculation in the immediately
preceding sentence, all attributable debt in respect of Sale and Lease-Back
Transactions of Holdings the Canadian Borrower and its Subsidiaries permitted
under the exception in Section 9.08 (other than Section 9.08(d)) outstanding and
unpaid shall be included, without duplication, in “Indebtedness”.

 

“Canadian Permitted Subsidiary Indebtedness” shall mean:

 

(a)                Indebtedness in respect of current accounts payable and
accrued expenses incurred in the ordinary course of business;

 

(b)                Indebtedness owing by a Subsidiary of Holdings to Holdings or
any Subsidiary of Holdings; provided that from and after the date that is 60
days after the Closing Date (or such later date as the Canadian Lender may agree
to in its sole discretion), any such Indebtedness pursuant to this clause (b)
owing by any Guarantor to Holdings or any such Subsidiary shall be subordinated
to the Indebtedness of the Loan Parties hereunder on terms satisfactory to the
Administrative Agent pursuant to a standalone subordination or intercreditor
agreement or such other arrangements reasonably satisfactory to the
Administrative Agent; provided further that (a) notwithstanding the foregoing,
the Guarantors may owe such Indebtedness to Holdings and any such Subsidiary up
to an aggregate amount of $50,000,000 that is not subject to such subordination
terms and (b) any such standalone subordination or intercreditor agreement or
such other arrangement shall permit payments in respect of such intercompany
indebtedness as long as no Event of Default shall have occurred and be
continuing;

 

(c)                purchase money Indebtedness to finance the acquisition,
construction, or improvement, or capital lease of assets (including equipment)
or property; provided that (i) such Indebtedness when incurred shall not exceed
the purchase price of the asset(s) financed and all fees, costs and expenses
relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses; and (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing plus all fees, costs and expenses
relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses;

 

(d)                Indebtedness incurred after the date hereof in connection
with the acquisition of a person or property (including by consolidation or
merger) as long as such Indebtedness existed prior to such acquisition and was
not created in anticipation thereof;

 

(e)                 Indebtedness existing on the date hereof;

 



11

 

 

(f)                 Indebtedness under performance guarantees, performance bonds
and letters of credit issued in the ordinary course of business and serving as a
performance guarantee;

 

(g)                Indebtedness under documentary credits issued in connection
with the purchase of goods in the ordinary course of business;

 

(h)                Indebtedness (i) under unsecured overdraft lines of credit or
for working capital purposes in foreign countries with financial institutions
and (ii) arising from the honoring by a bank or other person of a check, draft
or similar instrument inadvertently drawing against insufficient funds;

 

(i)                  Indebtedness under, pursuant to or in connection with any
Canadian Bank Products;

 

(j)                 any other Indebtedness in an aggregate principal amount not
to exceed $37,500,000 at any one time outstanding; and

 

(k)                extensions, refinancings, renewals or replacements (or
successive extensions, refinancings, renewals, or replacements), in whole or in
part, of the Indebtedness permitted above which in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement.

 

In addition to the foregoing, Canadian Borrower and any of its Subsidiaries may
issue, assume or guarantee secured Indebtedness that, with certain other
Indebtedness described in the following sentence, does not exceed $37,500,000 in
the aggregate. For purposes of the foregoing calculation in the immediately
preceding sentence, all attributable debt in respect of Sale and Lease-Back
Transactions of the Canadian Borrower and its Subsidiaries permitted under
Section 9.08 (other than Section 9.08(d)) outstanding and unpaid shall be
included, without duplication, in “Indebtedness”.

 

“Canadian Power of Attorney” shall mean the power of attorney provided by
Canadian Borrower with respect to Canadian Bankers’ Acceptances in accordance
with and pursuant to Section 2.07(d) hereof.

 

“Canadian Prime Rate” shall mean, for any day, the greater of:

 

(a) the rate of interest per annum established from time to time by the Canadian
Lender as the reference rate of interest for the determination of interest rates
that the Canadian Lender will charge to customers of varying degrees of
creditworthiness in Canada for Canadian Dollar demand loans in Canada; and

 

(b) the rate of interest per annum equal to the average annual yield rate for
one month Canadian Dollar bankers’ acceptances which rate is shown on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters Limited (or any successor thereto or Affiliate thereof) at 10:00 a.m.
(Toronto time) on such day or, if such day is not a Banking Day, on the
immediately preceding Banking Day, plus 1.00% per annum;

 

provided, that if both such rates are equal or if such one month bankers’
acceptance rate is unavailable for any reason on any date of determination, then
the “Canadian Prime Rate” shall be the rate specified in the immediately
preceding clause (a) above.

 



12

 

 

“Canadian Prime Rate Loan” shall mean a Canadian Loan made by the Canadian
Lender to Canadian Borrower with respect to which Canadian Borrower has
specified or a provision hereof requires that interest is to be calculated by
reference to the Canadian Prime Rate.

 

“Canadian Revolving Borrowing” shall mean a Canadian Borrowing comprised of
Canadian Revolving Loans.

 

“Canadian Revolving Commitment” shall mean the commitment, if any, of the
Canadian Lender to make Canadian Revolving Loans hereunder, as the same may be
reduced from time to time pursuant to Section 2.08 and Section 14.04(b). The
aggregate principal amount of the Canadian Lender’s Revolving Commitments on the
Closing Second Amendment Effective Date is US$40,000,000 US$32,000,000 or the
Equivalent Amount in Canadian Dollars.

 

“Canadian Revolving Exposure” shall mean, with respect to the Canadian Lender at
any time, the aggregate principal amount at such time of all outstanding
Canadian Revolving Loans of the Canadian Lender.

 

“Canadian Revolving Loan” shall mean a Canadian Loan made by the Canadian Lender
to Canadian Borrower pursuant to Section 2.01. Each Canadian Revolving Loan
shall either be a Canadian US$-Denominated Base Rate Loan denominated in US
Dollars, a Canadian US$ Libor Loan denominated in US Dollars, a Canadian Prime
Rate Loan denominated in Canadian Dollars or a Canadian Bankers’ Acceptance
denominated in Canadian Dollars.

 

“Canadian US$-Denominated Base Rate” shall mean, for any day, the greatest of
(i) the rate of interest per annum established from time to time by the Canadian
Lender as the reference rate for the determination of interest rates that the
Canadian Lender will charge to customers of varying degrees of creditworthiness
in Canada for US Dollar demand loans in Canada, (ii) the rate of interest per
annum for such day or, if such day is not a Banking Day, on the immediately
preceding Banking Day, equal to the sum of the Canadian US$ Federal Funds Rate
(expressed for such purpose as a rate per annum in accordance with
Section 2.06(i)(i) and (v)), plus 1.0% per annum, and (iii) the Canadian US$
Libor Rate for a period of one (1) month on such day (or in respect of any day
that is not a Banking Day, such Canadian US$ Libor Rate in effect on the
immediately preceding Banking Day) plus 1.00% per annum; provided, that if all
such rates are equal or if such Canadian US$ Federal Funds Rate is unavailable
for any reason on the date of determination, then the “Canadian US$-Denominated
Base Rate” shall be the rate specified in the immediately preceding clause (a)
above.

 

“Canadian US$-Denominated Base Rate Loan” shall mean any Canadian Revolving Loan
bearing interest at a rate determined by reference to the Canadian
US$-Denominated Base Rate in accordance with the provisions of Article II.

 

“Canadian US$ Federal Funds Rate” shall mean, for any day, the rate of interest
per annum equal to (a) the weighted average (rounded upwards, if necessary, to
the next 1/100th of one percent per annum) of the annual rates of interest on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published on the next
succeeding Banking Day by the Federal Reserve Bank of New York (or any successor
thereto) or, (b) if such day is not a Banking Day, such weighted average for the
immediately preceding Banking Day for which the same is published or, (c) if
such rate is not so published for any day that is a Banking Day, the average
(rounded upwards, if necessary, to the next 1/100th of one percent per annum) of
the quotations for such day on such transactions received by the Canadian Lender
from three Federal funds brokers of recognized standing selected by the Canadian
Lender.

 



13

 

 

“Canadian US$ Libor Borrowing” shall mean a Canadian Borrowing comprised of
Canadian US$ Libor Loans.

 

“Canadian US$ Libor Loan” shall mean any Canadian Revolving Loan bearing
interest at a rate determined by reference to the Canadian US$ Libor Rate in
accordance with the provisions of Article II.

 

“Canadian US$ Libor Rate” shall mean, for each Interest Period applicable to a
Canadian US$ Libor Loan, the rate of interest per annum (but in any event not
less than zero percent (0%)), expressed on the basis of a year of 360 days (as
determined by the Canadian Lender) applicable to US Dollars and appearing on the
display referred to as the “LIBOR01 Page” (or any display substituted therefor)
of Reuters Limited (or any successor thereto or Affiliate thereof) as of 11:00
a.m. (London, England time) on the second Banking Day prior to the first day of
such Interest Period; or if such rate does not appear on such Reuters display,
or if such display or rate is not available for any reason, the rate per annum
at which US Dollars are offered by the principal lending office in London,
England of the Canadian Lender (or of its Affiliates if it does not maintain
such an office) in the London interbank market at approximately 11:00 a.m.
(London, England time) on the second Banking Day prior to the first day of such
Interest Period, in each case in an amount similar to such Canadian US$ Libor
Loan and for a period comparable to such Interest Period.

 

“Capital Stock” shall mean (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of the assets of, the issuing person, including, in each case,
all warrants, rights or options to purchase any of the foregoing.

 

“Capitalization Ratio” shall mean, as of any date of determination, a ratio of
(a) the aggregate principal amount of Net Funded Indebtedness of Holdings and
its Subsidiaries as of such date to (b) the Total Capitalization as of such
date.

 

“Cash Collateralize” shall mean to deposit in to pledge and deposit with or
deliver to the Administrative Agent, in accordance with the procedures set forth
in Section 2.22(i), for the benefit of one or more of the Issuing Banks or US
Lenders, as collateral for L/C Obligations or obligations of US Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case with such cash or
deposit account balances or other credit support denominated in the applicable
currency in which such L/C Obligations are payable and pursuant to documentation
in form and substance satisfactory to the Administrative Agent and each
applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than US$500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least US$5.0 billion.

 



14

 

 

“Cash Hoarding Fallaway Date” shall have the meaning assigned to such term in
Section 5.02(e).

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person, in its capacity as a party to any Cash
Management Agreement, that (a) with respect to such Cash Management Agreement,
was in existence at the time such Person became a Lender or an Affiliate of a
Lender or (b) with respect to such Person, was a Lender or an Affiliate of a
Lender at the time it entered into such Cash Management Agreement.

 

“CDOR” shall mean, on any date which Canadian Bankers’ Acceptances are to be
issued pursuant to Section 2.07 hereto, the per annum rate of interest
calculated on the basis of a year of 365 days which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the Canadian Bankers’ Acceptances proposed to be issued by Canadian Borrower
displayed and identified as such on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuters Limited (or any successor
thereto or Affiliate thereof) as at approximately 10:00 a.m. (Toronto time) on
such day, or if such day is not a Banking Day, then on the immediately preceding
Banking Day (as adjusted by the Canadian Lender in good faith after 10:00 a.m.
(Toronto time), to reflect any error in a posted rate or in the posted average
annual rate); provided, however, if such a rate does not appear on such CDOR
Page, then the CDOR Rate, on any day, shall be the discount rate (expressed as a
rate per annum, calculated on the basis of a year of 365 days) quoted by the
Canadian Lender (determined as of 10:00 a.m., Toronto time, on such day) which
would be applicable in respect of an issue of Canadian Dollar bankers’
acceptances in a comparable amount and with comparable maturity dates to the
Canadian Bankers’ Acceptances proposed to be issued by Canadian Borrower on such
day, or if such day is not a Banking Day, then on the immediately preceding
Banking Day.

 

“Change of Control” shall mean an event or series of events by which:

 

(a)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the Capital Stock of Holdings entitled to vote for members of the
Board of Directors or equivalent governing body of Holdings on a fully-diluted
basis (and taking into account all such Capital Stock that such person or group
has the right to acquire pursuant to any option right); or

 



15

 

 

(b)       the members of the Board of Directors of Holdings cease to be
Continuing Directors; or

 

(c)       Holdings at any time ceases to own, directly or indirectly, 100% of
the Capital Stock of US Borrower.

 

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Capital Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

 

For purposes of defining a Change of Control, “Continuing Director” means, as of
any date of determination, any member of the Board of Directors of Holdings who:
(1) was a member of such Board of Directors (a) on the Closing Date or (b) for
at least two consecutive years; or (2) was nominated for election, elected or
appointed to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination, election or appointment (either by a specific vote or by
approval of Holdings’ proxy statement in which such member was named as a
nominee for election as a director, without objection to such nomination).

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, for
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

“Charges” shall have the meaning assigned to such term in Section 14.14.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment, in each case,
under this Agreement, of which such Loan, Borrowing or Commitment shall be a
part.

 

“Closing Date” shall mean the first date on which the conditions set forth in
Section 5.01 and Section 6.01 of this Agreement are satisfied or waived and this
Agreement becomes effective pursuant to the provisions of Section 14.06.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

 

“Commitment” shall mean, as the context may require, a US Commitment or a
Canadian Commitment.

 



16

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

 

“Communications” shall mean each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating to this
Agreement, the other Loan Documents, any Obligor or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” means “Net income (loss)” determined in accordance
with GAAP consistently applied as set forth in Holding’s consolidated financial
statements filed with the SEC.

 

“Contingent Obligations” shall mean, with respect to any person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Indebtedness of any other person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (a) to
purchase any such Indebtedness or other obligation or any property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of such Indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other person
(including, without limitation, maintenance agreements, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Contingent Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Contingent Obligation is made.

 

“Controlled” shall mean, with respect to any person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person, through the exercise of voting power or by contract.

 

“Covenant Springing Date” shall mean any date following a Trigger Date on which
the US Borrower fails to maintain an Index Debt rating that is Investment Grade
from at least two of the Designated Ratings Agencies.

 

“Covered Assets” means all Marketed Rigs and other drilling related fixed
assets.

 

“Covered Party” has the meaning assigned to such term in Section 14.19.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, fraudulent
transfer, or other similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and relating to or
affecting the rights of creditors generally.

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 



17

 

 

“Default Rate” shall have the meaning assigned to such term in Section 2.06(f).

 

“Defaulting Lender” shall mean, as the context may require, a US Defaulting
Lender or a Canadian Defaulting Lender.

 

“Designated Rating Agencies” shall mean Moody’s, S&P or Fitch’s.

 

“Discount Proceeds” shall mean the net cash proceeds to Canadian Borrower from
the sale of a Canadian Bankers’ Acceptance pursuant hereto before deduction or
payment of the fees to be paid to the Canadian Lender under Section 2.07.

 

“Discretionary Foreign Currency” shall mean each Foreign Currency that is not an
Accepted Currency.

 

“Dollar Equivalent” shall mean, as to any amount denominated in a currency other
than US Dollars as of any date of determination, the amount of US Dollars that
would be required to purchase the amount of such other currency based upon the
Spot Rate. All calculations of Dollar Equivalents shall be made by the Person
that determines the Spot Rate in accordance with the definition of “Spot Rate”.

 

“EBITDA”, means, for any period, the sum of the following determined on a
consolidated basis, without duplication, for Holdings and its Subsidiaries:

 

(a)       Consolidated Net Income for such period plus

 

(b)       the sum of the following, without duplication, to the extent (other
than in the case of clause (xii)(E)) deducted in determining Consolidated Net
Income for such period:

 

(i)       interest expense including, without limitation, (A) original issue
discount, non-cash interest payments, the interest component of all payments
associated with capitalized lease obligations, discounts and other fees and
charges incurred in respect of letters of credit or bankers’ acceptance
financings, (B) the consolidated interest expense of such person and its
subsidiaries that was capitalized during such period, and (C) any interest
expense on Funded Indebtedness of another person that is guaranteed by such
person or one of its subsidiaries or secured by a Lien on assets of such person
or one of its subsidiaries, whether or not such guarantee or Lien is called
upon;

 

(ii)       net expense for Taxes measured by net income, profits or capital (or
any similar measures), paid or accrued, including federal and state and local
income Taxes, foreign income Taxes and franchise Taxes (whether or not
deferred);

 

(iii)       depreciation, amortization (including amortization of intangibles
and amortization and write-off of financing costs) and impairment charges
(solely with respect to goodwill or other intangibles) and other non-cash
charges or expenses, excluding any non-cash charge or expense that represents an
accrual for a cash expense to be taken in a future period;

 

(iv)       asset impairment charges (including with respect to fixed assets or
goodwill or other intangible assets)

 

(v)       (A) extraordinary losses (excluding extraordinary losses from
discontinued operations), and (B) unusual or non-recurring non-cash losses or
non-cash charges;

 



18

 

 

(vi)       investment losses from financial asset investments (other than from
investments in Subsidiaries);

 

(vii)       any premiums paid in connection with redeeming or retiring any
indebtedness prior to the stated maturity thereof;

 

(viii)       any non-cash compensation charge arising from any grant of stock,
stock options or other equity-based awards;

 

(ix)       any non-cash FASB Accounting Standards Codification 815 loss related
to hedging activities, to the extent deducted in computing Consolidated Net
Income;

 

(x)       any unrealized non-cash losses resulting from foreign currency balance
sheet adjustments required by GAAP;

 

(xi)       all transaction fees, charges and other amounts (including any
financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith) in
connection with any acquisition, investment, disposition, issuance or repurchase
of Capital Stock, or the incurrence, amendment or waiver of Indebtedness
permitted hereunder, in each case, whether or not consummated, in each case to
the extent paid within twenty-four (24) months of the closing or effectiveness
of such event or the termination or abandonment of such transactions, as the
case may be;

 

(xii)       (A) any expenses associated with the discontinuation of a line of
business, product line or operating unit; (B) any charges consisting of any
severance or relocation charges incurred in connection with employment
termination, internal restructuring or “right sizing” of Holdings and its
Subsidiaries; (C) other non-recurring internal restructuring charges; (D) other
unusual and non-recurring cash expenses or charges; and (E) the amount of “run
rate” cost savings, operating expense reductions, other operating improvements,
revenue enhancements and synergies related to any Material Acquisition, any
Material Disposition and/or any restructuring, cost saving initiative or other
initiative projected by Holdings or its Subsidiaries in good faith to be
realized as a result of actions taken, committed to be taken or planned to be
taken, in each case on or prior to the date that is 12 months after the end of
the relevant period (which cost savings, operating expense reductions, other
operating improvements, revenue enhancements and synergies shall be added to
EBITDA until fully realized and calculated on a pro forma basis in accordance
with Regulation S-X (with respect to Material Acquisitions and Material
Dispositions) as though such cost savings, operating expense reductions, other
operating improvements, revenue enhancements and synergies had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized from such actions; provided that (1) such cost savings, operating
expense reductions, other operating improvements, revenue enhancements and
synergies are reasonably identifiable and quantifiable and (2) no cost savings,
operating expense reductions, other operating improvements, revenue enhancements
or synergies shall be added pursuant to this clause (xii) to the extent
duplicative of any expenses or charges relating to such cost savings, operating
expense reductions, other operating improvements, revenue enhancements or
synergies that are included in any other subclause of this clause (xii) (it
being understood and agreed that “run rate” shall mean the full recurring
benefit that is associated with any action taken); provided that the aggregate
amount added pursuant to this clause (b)(xii) for any period shall in no event
exceed 20% of EBITDA for such period (calculated prior to any such add-backs
pursuant to this clause (b)(xii)) and provided further that any add-back
permitted under any clause of this clause (b) (even if described in more than
one add-back in this clause (b)) other than this clause (b)(xii) shall not be
subject to such 20% cap; and

 

(xiii)       any losses from asset dispositions or retirements; less

 



19

 



 

(c)       the sum of the following, without duplication, to the extent included
in determining Consolidated Net Income for such period:

 

(i)       interest income;

 

(ii)       net benefit for Taxes measured by net income, profits or capital (or
any similar measures), paid or accrued, including federal and state and local
income Taxes, foreign income Taxes and franchise Taxes (whether or not
deferred);

 

(iii)      any extraordinary gains;

 

(iv)     other unusual or non-recurring non-cash gains or non-cash income items
that did not turn into cash during such period;

 

(v)       any cash expense made during such period which represents the reversal
of any non-cash expense that was added in a prior period pursuant to clause
(b)(iii) above subsequent to the fiscal quarter in which the relevant non-cash
expenses, charges or losses were incurred, but only to the extent such expense
was not added back to Consolidated Net Income in calculating EBITDA in a prior
period;

 

(vi)       investment income from financial asset investments (other than from
investments in Subsidiaries);

 

(vii)     any non-cash FASB Accounting Standards Codification 815 gains related
to hedging activities, to the extent deducted in computing Consolidated Net
Income;

 

(viii)    any unrealized non-cash gains resulting from foreign currency balance
sheet adjustments required by GAAP;

 

(ix)      any non-cash cancellation of indebtedness income arising in connection
with redeeming or retiring any indebtedness prior to its stated maturity; and

 

(x)       any gains from asset dispositions;

 

in each of the foregoing cases, determined on a consolidated basis in accordance
with GAAP.

 

For the purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period (and after the Amendment No. 2 Effective Date) Holdings or any of its
Subsidiaries shall have made any Material Disposition (as defined below), EBITDA
for such Reference Period shall be reduced by an amount equal to the EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
EBITDA (if negative) attributable thereto for such Reference Period as if such
Material Disposition occurred on the first day of such Reference Period, and
(ii) if during such Reference Period (after the Amendment No. 2 Effective Date)
Holdings or any of its Subsidiaries shall have made a Material Acquisition,
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto in accordance with Regulation S-X or in such other manner
acceptable to the Administrative Agent as if such Material Acquisition (and the
incurrence of any Indebtedness necessary in connection with the consummation
thereof) occurred on the first day of such Reference Period, such pro forma
adjustments, in each case, to be reasonably acceptable to the Administrative
Agent. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (x) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a person and (y)
involves the payment of consideration by Holdings or any of its Subsidiaries in
excess of $25,000,000; and “Material Disposition” means any disposition of
property or series of related dispositions of property that (x) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a person and (y)
yields gross proceeds to Holdings or any of its Subsidiaries in excess of
$25,000,000.

 



20

 

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean any person to whom it is permitted to assign
Loans and Commitments pursuant to Section 14.04(b); provided that “Eligible
Assignee” shall not include Holdings or any of its Affiliates or Subsidiaries or
any natural person.

 

“Eligible Notes Guarantor” means a Subsidiary of Holdings that (a) is a direct
or indirect parent company of the US Borrower or a Specified RCF Guarantor and
(b) is or becomes a US Guarantor by delivering Guarantor Joinder Documents to
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent; provided, that, in order for a Person to be an “Eligible
Notes Guarantor”, (i) in no event shall any Person that is a Specified RCF
Guarantor be an Eligible Notes Guarantor and (ii) in the event that any
Subsidiary of Holdings owns any Covered Assets at any time and is in the chain
of ownership between such Eligible Notes Guarantor and the US Borrower or
Specified RCF Guarantor, as applicable, of which such Eligible Notes Guarantor
is an indirect parent company, such Subsidiary shall be or shall become a US
Guarantor by delivering Guarantor Joinder Documents to the Administrative Agent
in form and substance reasonable satisfactory to the Administrative Agent;
provided further that no Subsidiary that is a Transitory Subsidiary Owner shall
be required to deliver Guarantor Joinder Documents for so long as such
Subsidiary is a Transitory Subsidiary Owner.

 

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

 

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

 



21

 

 

“Environmental Law” shall mean any legal requirement of any Governmental
Authority pertaining to (a) the protection of health, safety and the indoor or
outdoor environment, (b) the conservation, management, or use of natural
resources and wildlife, (c) the protection or use of surface water and
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

 

“Equivalent Amount” shall mean, on any date with respect to US Dollars and
Canadian Dollars, the amount obtained in one such currency when an amount in the
other currency is converted into the first currency using the Bank of Canada
noon rate of exchange for Canadian interbank transactions established by the
Bank of Canada for the day in question or, if any such rate of exchange is for
any reason unavailable, at the spot rate quoted for wholesale transactions by
the Canadian Lender at approximately noon, Toronto time, on that date in
accordance with its normal practice.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.

 

“ERISA Affiliate” shall mean, an entity, whether or not incorporated, which is
(i) under common control (within the meaning of Section 4001(a)(14) of ERISA)
with US Borrower, Holdings or any of their Subsidiaries or (ii) is a member of a
group which includes US Borrower or Holdings or any of their Subsidiaries and
which is treated as a single employer under Sections 414(b), (c), (m), or (o) of
the Code with US Borrower, Holdings or any of their Subsidiaries.

 

“ERISA Event” shall have the meaning assigned to such term in Section 12.01(g).

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” shall mean, as the context may require, a US Event of Default
or a Canadian Event of Default.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise taxes, and branch profits Taxes, in each case (i)
imposed as a result of such Recipient being organized under the laws of or
having its principal office or, in the case of any US Lender Party, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), or (ii) that are Other Connection Taxes, (b) in
the case of a US Lender Party, any US federal withholding Tax that is imposed on
amounts payable to or for the account of such US Lender Party with respect to an
applicable interest in a US Loan, US Commitment, or Swingline Loan pursuant to
any Requirements of Law that are in effect on the date on which (i) such US
Lender Party acquires such interest in the US Loan, US Commitment, or Swingline
Loan (other than pursuant to an assignment request by US Borrower under
Section 2.19), or (ii) such US Lender Party changes its lending office, except
in each case, to the extent that, pursuant to Section 2.18(a) or
Section 2.18(c), amounts were payable either to such US Lender Party’s assignor
immediately before such US Lender Party became a party hereto or to such US
Lender Party prior to changing its lending office, (c) any United States federal
withholding Tax that is attributable to such Recipient’s failure to comply with
Section 2.18(e), and (d) any United States federal withholding Taxes imposed
pursuant to FATCA.

 



22

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any US Obligation in respect of
any Swap Contract if, and solely to the extent that, all or a portion of the
guarantee by such Loan Party of such US Obligation in respect of any Swap
Contract (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time such
guarantee or grant of a security interest becomes effective with respect to such
related US Obligation in respect of any Swap Contract. If any US Obligation in
respect of any Swap Contract arises under a Master Agreement governing more than
one swap, such exclusion shall apply only to the portion of such US Obligation
in respect of any Swap Contract that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
November 29, 2012, among the Borrowers, Holdings, the lenders party thereto, and
Citibank, N.A., as administrative agent, as amended, supplemented or otherwise
modified prior to the Closing Date.

 

“Existing Credit Agreement Amendment” shall mean Amendment No. 3 to Credit
Agreement, dated as of the date hereof, among the Borrowers, Holdings, the
lenders party thereto, Citibank, N.A., as predecessor administrative agent and
Wilmington Trust, National Association, as successor administrative agent.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

 

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System of the United States arranged by
federal funds brokers on such day, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided that if
the relevant rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 



23

 

 

“Fees” shall mean the US Commitment Fee, the Canadian Commitment Fee, the
Administrative Agent Fees and the Letter of Credit Fees.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

“Fitch” shall mean Fitch Ratings, Ltd. and any successors thereto.

 

“Foreign Currency” shall mean, with respect to Letters of Credit, (a) Pounds
Sterling, (b) Euros, (c) Yen, (d) Canadian Dollars and (e) any other lawful
Currency that is freely transferable and freely convertible into US Dollars and
is acceptable to the Administrative Agent and the applicable Issuing Bank(s).

 

“Foreign Lender Party” shall mean any US Lender Party that is not a US Person.

 

“Foreign Subsidiary” shall mean each Subsidiary organized under the laws of a
jurisdiction other than the United States, any State thereof, or the District of
Columbia.

 

“Fronting Exposure” shall mean, at any time there is a US Defaulting Lender,
with respect to any Issuing Bank, such US Defaulting Lender’s US Pro Rata
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank, other than L/C Obligations as to which such US
Defaulting Lender’s participation obligation has been reallocated to other US
Lenders or Cash Collateralized in accordance with Section 2.21.

 

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“Funded Indebtedness” of any person shall mean, without duplication, the sum of
(a) all obligations of such person for borrowed money (excluding from this
clause (a) and clause (b) below intraday over advances and overnight overdrafts,
provided that, such obligations are not outstanding for more than two (2)
Business Days), plus (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, plus (c) all Contingent Obligations of such person with
respect to Funded Indebtedness of another person, plus (d) the principal portion
of all obligations of such person under (i) capital lease obligations and (ii)
any synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product of such person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, and after giving
effect to any of the foregoing in this clause (d) to any third-party
indemnification, plus (e) all obligations of such person with respect to
Redeemable Preferred Stock. The Funded Indebtedness of any person shall include
the Funded Indebtedness of any partnership or unincorporated joint venture for
which such person is legally obligated. For the avoidance of doubt, (i) Funded
Indebtedness shall exclude any actual fair value adjustment arising from any
interest rate swap transactions entered into in the ordinary course of business
and not for investment or speculative purposes, and (ii) Funded Indebtedness of
Holdings and its Subsidiaries shall exclude obligations arising in connection
with Permitted Accounts Receivables Sales Facilities.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organisation for Economic Co-operation and
Development).

 



24

 

 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between Holdings or any of its Subsidiaries and any Cash
Management Bank.

 

“Guaranteed Cash Management Bank” means any Cash Management Bank party to a
Guaranteed Cash Management Agreement.

 

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article IX
that is entered into by and between Holdings or any of its Subsidiaries and any
Hedge Bank.

 

“Guaranteed Hedge Bank” means any Hedge Bank party to a Guaranteed Hedge
Agreement.

 

“Guaranteed Hedge Obligations” shall have the meaning assigned to such term in
Section 11.01(c).

 

“Guaranteed Obligations” shall mean, as the context may require, the US
Guaranteed Obligations, the Canadian Guaranteed Obligations or the Guaranteed
Hedge Obligations.

 

“Guarantor Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) the Rig Value as of such date of all Covered Assets, in each case,
directly or indirectly wholly owned by a wholly owned Guarantor (other than
Holdings) or any of its wholly owned Subsidiaries and not subject to any Lien
other than Permitted Liens, to (b) the sum as of such date of (i) the Revolving
Commitments, as of such date plus (ii) the aggregate principal amount of any
other Indebtedness for borrowed money of any Guarantor or its Subsidiaries
(excluding (x) unsecured Indebtedness for borrowed money of US Borrower that is
not guaranteed by any Person other than Holdings, (y) Indebtedness permitted
under Section 9.06(c) or under clause (b) of the definition of “Canadian
Permitted Subsidiary Indebtedness” and (z) Indebtedness of US Borrower that
would be permitted under Section 9.06(c) were US Borrower subject to the
provisions of Section 9.06, but including any Indebtedness for borrowed money
guaranteed by a Guarantor (excluding Holdings) or any of its Subsidiaries) and
(iii) obligations of Holdings or any Subsidiary outstanding under all Guaranteed
Cash Management Agreements and Guaranteed Hedge Agreements (which, in the case
of Guaranteed Hedge Agreements, shall be calculated as the Swap Termination
Value of such Guaranteed Hedge Agreements as of the time of
determinationIndebtedness outstanding as of such date under Section 9.06(j).

 

“Guarantor Joinder Documents” means, (a) a guaranty agreement (which may be a
joinder to this Agreement) in the form of Exhibit I-1 or I-2, as applicable, (b)
such items as described in Section 5.01(cSections 5.01(c)(i), 5.01(c)(ii) and
5.01(h) and (c) if reasonably requested by the Administrative Agent or Canadian
Lender, an opinion of counsel as described in consistent with that delivered
pursuant to Section 5.01(f) or 6.01(b), as applicable.

 

“Guarantors” shall mean, as the context may require, the US Guarantors and/or
the Canadian Guarantors.

 

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

 



25

 

 

“Hedge Bank” means any Person, in its capacity as a party to any Swap Contract,
that (a) with respect to such Swap Contract, was in existence at the time such
Person became a Lender or an Affiliate of a Lender or (b) with respect to such
Person, was a Lender or an Affiliate of a Lender at the time it entered into
such Swap Contract.

 

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money (excluding from this clause (a)
and clause (b) below intraday over advances and overnight overdrafts; provided
that, such obligations are not outstanding for more than two (2) Business Days),
(b) all obligations of such person evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made, (c)
all obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person to the extent of the
value of such property (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations, other than intercompany items, of such person
issued or assumed as the deferred purchase price of property or services
purchased by such person (excluding account payables that are not more than 180
days past due), which would appear as liabilities on a balance sheet of such
person, (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on, or payable out of the proceeds of production from, property
owned or acquired by such person, whether or not the obligations secured thereby
have been assumed, (f) all Contingent Obligations of such person other than
Contingent Obligations of the Subsidiaries or parent of such person with respect
to Indebtedness of such person, (g) the principal portion of all obligations of
such person under (i) capital lease obligations and (ii) any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product of such person where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP, and after giving effect in any of the foregoing
in this clause (g) to any third-party indemnification, (h) all obligations of
such person with respect to Redeemable Preferred Stock, and (i) the maximum
amount of all standby letters of credit (other than those entered for purposes
of bid and performance bonds) issued or bankers’ acceptances facilities created
for the account of such person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed). The Indebtedness of any person shall
include the Indebtedness of any partnership or unincorporated joint venture for
which such person is legally obligated. The consolidated Indebtedness of
Holdings and its Subsidiaries shall exclude obligations arising in connection
with Permitted Accounts Receivables Sales Facilities to the extent that such
obligations are not accounted for, in accordance with GAAP, on the consolidated
balance sheet of Holdings and its Subsidiaries, as indebtedness for borrowed
money.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of US
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 14.03(b).

 

“Index Debt” shall mean US Borrower’s long-term senior unsecured, non-credit
enhanced publicly held debt.

 

“Information” shall have the meaning assigned to such term in Section 14.12.

 



26

 

 

“Initial Issuing Bank” shall have the meaning assigned to such term in the
definition of “Issuing Bank”.

 

“Interest Election Request” shall mean a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.09(b),
substantially in the form of (a) with respect to a US Revolving Loan, Exhibit
E-1, (b) with respect to a conversion of a Canadian Revolving Loan, a request
substantially in the form of Exhibit E-2 and (c) with respect to a rollover of a
Canadian Revolving Loan, a request substantially in the form of Exhibit E-3.

 

“Interest Payment Date” shall mean:

 

(a) with respect to any US ABR Loan (including Swingline Loans), the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding;

 

(b) with respect to any US Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
US Eurodollar Loan with an Interest Period of more than three months’ duration,
each Business Day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period;

 

(c) with respect to any Canadian Prime Rate Loan and any Canadian
US$-Denominated Base Rate Loan, the last Banking Day of each March, June,
September and December to occur during any period in which such Loan is
outstanding; and

 

(d) with respect to each Canadian US$ Libor Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Canadian US$ Libor Loan with an Interest Period of more than three months’
duration, the last Banking Day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period; and

 

(e) with respect to any Revolving Loan or Swingline Loan, the Maturity Date or
such earlier date on which the applicable Revolving Commitments are terminated,
as the case may be.

 

“Interest Period” shall mean, (a) with respect to any US Eurodollar Borrowing or
Canadian US$ Libor Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as US Borrower or Canadian
Borrower, respectively, may elect and (b) with respect to any Canadian Bankers’
Acceptance, the period commencing on the date of such Borrowing and ending on
the numerically corresponding day in the calendar month that is between one and
six months thereafter, subject to market availability (or such longer or shorter
period as may be acceptable to the Canadian Lender); in each case, provided that
(x) if any Interest Period would end on a day other than a Business Day (with
respect to US Eurodollar Borrowings) or Banking Day (with respect to Canadian
US$ Libor Borrowings and Canadian Bankers’ Acceptances), such Interest Period
shall be extended to the next succeeding Business Day or Banking Day, as
applicable, unless such next succeeding Business Day or Banking Day, as
applicable, would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day or Banking Day, as
applicable, and (y) any Interest Period that commences on the last Business Day
(with respect to US Eurodollar Borrowings) or Banking Day (with respect to
Canadian US$ Libor Borrowings and Canadian Bankers’ Acceptances) of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
or Banking Day, as applicable, of the last calendar month of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing; provided, however,
that an Interest Period shall be limited to the extent required under
Section 2.03(d).

 



27

 

 

“Investment Grade” shall mean:

 

(a)                BBB- (or the then equivalent rating) or higher in the case of
the long term debt ratings of S&P and Fitch’s; and

 

(b)                Baa3 (or the then equivalent rating) or higher in the case of
the long term debt ratings of Moody’s.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuance Request” shall have the meaning assigned to such term in
Section 2.22(b).

 

“Issuing Bank” shall mean each of Citibank, N.A., Bank of America, N.A., Mizuho
Bank, Ltd. and Wells Fargo Bank, N.A. (collectively, the “Initial Issuing
Banks”), and each other US Lender (or such US Lender’s Affiliate) (as designated
by US Borrower and approved by the Administrative Agent in its reasonable
discretion (not to be unreasonably withheld or delayed)) that agrees with US
Borrower and the Administrative Agent to act as an Issuing Bank in respect of a
Letter of Credit requested by US Borrower to be issued under this Agreement. Any
Issuing Bank may, in its discretion and subject to approval by US Borrower
(provided that such approval (a) shall not be required with respect to an
arrangement by Citibank, N.A. for one or more Letters of Credit to be issued by
Citibank Europe plc, UK Branch and (b) shall not be otherwise unreasonably
withheld or delayed), arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued or to be
issued by such Affiliate.

 

“Issuing Bank Agreement” shall have the meaning assigned to such term in
Section 2.22(f).

 

“L/C Documents” shall mean the Letters of Credit, the Issuance Requests and
Applications with respect thereto, any draft or other document presented in
connection with a drawing thereunder, and this Agreement.

 

“L/C Exposure” shall mean with respect to any US Lender at any time, such US
Lender’s US Pro Rata Percentage of all L/C Obligations then outstanding.

 

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amounts available to be drawn under all outstanding Letters of Credit plus the
aggregate amounts of all outstanding Reimbursement Obligations. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.22(e). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender Party” shall mean, as the context may require, any US Lender Party or
the Canadian Lender.

 



28

 

 

“Letter of Credit” shall mean any of the standby letters of credit to be issued
by an Issuing Bank for the account of US Borrower pursuant to Section 2.22(a).

 

“Letters of Credit Maximum Amount” shall mean, at any time, the lesser of (i)
US$300,000,000 and (ii) the US Revolving Commitments in effect at such time;
provided, however, that (x) no Initial Issuing Bank shall be required to issue
Letters of Credit or have outstanding at any time L/C Obligations in an amount
in excess of the amount shown as the “Letter of Credit Maximum Amount” of such
Initial Issuing Bank as set forth in Schedule IV, except as may otherwise be
agreed in writing by such Initial Issuing Bank, and (y) no other Issuing Bank
shall be required to issue Letters of Credit or have outstanding at any time L/C
Obligations in an amount in excess of an amount to be agreed in writing by the
Borrower and such Issuing Bank.

 

“Leverage Ratio” shall mean, as of any date of determination, a ratio of (a) the
aggregate principal amount of Funded Indebtedness of Holdings and its
Subsidiaries determined on a consolidated basis (and excluding, for the
avoidance of doubt, all Indebtedness permitted under Sections 9.06(b) and
9.06(c) hereof) as of such date to (b) EBITDA of Holdings and its Subsidiaries
for the latest four (4) fiscal consecutive fiscal quarters for which financial
statements are required to have been delivered pursuant to Section 7.01(a) or
Section 7.01(b).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loan” shall mean, as the context may require, a US Revolving Loan, a Canadian
Revolving Loan or a Swingline Loan (and shall include any Swingline Loans
contemplated by Section 2.20(e)).

 

“Loan Documents” shall mean this Agreement and the US Notes (if any).

 

“Loan Parties” shall mean, collectively, the US Loan Parties and the Canadian
Loan Parties.

 

“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Marketed Rigs” shall mean a rig owned by a Guarantor (excluding Holdings) or
its Subsidiaries that is included in Holdings’ filing under the Securities
Exchange Act of 1934, as amended, as part of the marketed fleet of Holdings and
its Subsidiaries.

 

“Master Agreement” shall have the meaning assigned to such term in the
definition of “Swap Contract”.

 

“Material Subsidiary” shall mean any Subsidiary of Holdings (a) with a net book
value in excess of US$100,000,000, calculated as of the end of the most recent
fiscal quarter or (b) whose revenues for the immediately preceding twelve-month
period exceeded US$100,000,000.

 

“Maturity Date” shall mean the date that is the earlier of (a) October 11, 2023
and (b) to the extent any such 5.5% Senior Notes are outstanding as of such
date, July 19, 2022 (i.e., 180 days prior to the maturity date of the 5.5%
Senior Notes).

 



29

 

 

“Maximum Rate” shall have the meaning assigned to such term in Section 14.14.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successors thereto.

 

“Multiemployer Plan” shall mean a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” shall mean a Plan covered by Title IV of ERISA, other
than a Multiemployer Plan, to which US Borrower, Holdings, any Subsidiary of
either, or any ERISA Affiliate and at least one employer other than US Borrower,
Holdings, any Subsidiary of either, or any ERISA Affiliate are contributing
sponsors.

 

“Nabors Drilling” shall mean Nabors Drilling Technologies USA, Inc., a Delaware
corporation.

 

“Nabors Finance” shall mean Nabors International Finance Inc., a Delaware
corporation.

 

“Nabors International” shall mean Nabors International Management Limited, a
Bermuda exempted company.

 

“Nabors Lux” shall mean Nabors Lux 2, a private limited liability company
(société à responsabilité limitée) incorporated in the Grand Duchy of
Luxembourg, having its registered office at 8-10, avenue de la Gare, L-1610
Luxembourg, Grand-Duchy of Luxembourg and registered with the Registre de
Commerce et des Sociétés, Luxembourg under number B154034.

 

“Nabors Lux Intermediate Subsidiary” shall mean each direct or indirect wholly
owned subsidiary of Nabors Lux located in the chain of ownership between Nabors
Lux and US Borrower.

 

“Net Funded Indebtedness” of any person shall mean, without duplication, (i) the
sum of (a) all obligations of such person for borrowed money (excluding from
this clause (a) and clause (b) below intraday over advances and overnight
overdrafts, provided that, such obligations are not outstanding for more than
two (2) Business Days), plus (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, plus (c) all Contingent Obligations of such person with
respect to Net Funded Indebtedness of another person, plus (d) the principal
portion of all obligations of such person under (i) capital lease obligations
and (ii) any synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing product of such person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, and after giving
effect to any of the foregoing in this clause (d) to any third-party
indemnification, plus (e) all obligations of such person with respect to
Redeemable Preferred Stock, less (ii) cash and Cash Equivalents (other than
restricted cash). The Net Funded Indebtedness of any person shall include the
Net Funded Indebtedness of any partnership or unincorporated joint venture for
which such person is legally obligated. For the avoidance of doubt, Net Funded
Indebtedness shall exclude any actual fair value adjustment arising from any
interest rate swap transactions entered into in the ordinary course of business
and not for investment or speculative purposes.

 

“Net Funded Indebtedness” of any person shall mean, (i) the Funded Indebtedness
of such person, less (ii) the cash and Cash Equivalents (other than restricted
cash) of such person.

 

“Net Leverage Ratio” shall mean, as of any date of determination, a ratio of (a)
the aggregate principal amount of Net Funded Indebtedness of Holdings and its
Subsidiaries determined on a consolidated basis (and excluding, for the
avoidance of doubt, all Indebtedness permitted under Section 9.06(c) hereof) as
of such date to (b) EBITDA of Holdings and its Subsidiaries for the latest four
(4) fiscal consecutive fiscal quarters for which financial statements are
required to have been delivered pursuant to Section 7.01(a) or Section 7.01(b).

 



30

 

 

“Net Worth” shall mean, as of any date, all of the shareholders’ equity or net
worth (excluding, for the avoidance of doubt, Redeemable Preferred Stock) of
Holdings and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

 

“Obligations” shall mean, without duplication, the US Obligations and the
Canadian Obligations.

 

“Obligor” shall mean US Borrower, Canadian Borrower, each Guarantor and each
other Affiliate of a Borrower that executes and delivers a Loan Document.

 

“OFAC” shall mean the Office of Foreign Asset Control of the Department of
Treasury of the United States of America.

 

“Officer’s Certificate” shall mean a certificate substantially in the form of
Exhibit G hereto.

 

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation, memorandum of
association and by-laws (or similar documents) of such person, (ii) in the case
of any limited liability company, the articles of association, the certificate
of formation and/or operating agreement (or similar documents), as applicable,
of such person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any US Loan, Swingline Loan,
or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Outstanding BAs Collateral” shall have the meaning assigned to such term in
Section 2.10(f).

 

“Participant” shall have the meaning assigned to such term in Section 14.04(d).

 

“Participant Register” shall have the meaning assigned to such term in
Section 14.04(d).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.

 

“Performance Letters of Credit” shall mean any Letter of Credit requested by the
US Borrower in the ordinary course of business (a) for the benefit of local
customs or similar Governmental Authorities in respect of performance
obligations under temporary import duty laws, (b) for the benefit of a
third-party counterparty to support the performance obligations of (and not the
financial obligations of) Holdings, any of its Subsidiaries in connection with
commercial contract for services to be provided by Holdings or such Subsidiary
entered into in the ordinary course of business and (c) to support bid bonds,
performance bonds and other similar obligations.

 



31

 

 

“Permitted Liens” shall mean Liens permitted under this Agreement other than any
Liens securing Indebtedness for borrowed money.

 

“Permitted Securitized Financing“Permitted Accounts Receivable Sales Facility”
shall mean any transaction in which a Borrower or a Subsidiary (including, for
the avoidance of doubt, any Foreign Subsidiary) thereof sells or otherwise
transfers, in each case on a non-recourse basis to such Borrower or Subsidiary
(provided that transactions that provide for customary limited recourse against
a Borrower or Subsidiary only for breaches of customary representations and
warranties related to the assets sold or financed, rather than matters of credit
quality, shall be deemed to be non-recourse for purposes hereof), any accounts
receivable (whether now existing or arising in the future) and any assets
related thereto including, without limitation, all books and records relating to
such accounts receivable, all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, rights with respect to returned goods the sale or lease of which
gave rise to such accounts receivable, insurance thereon, proceeds of all of the
foregoing and lockboxes and bank accounts into which collections thereon are
deposited, and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable (a) to one or more
third party purchasers or (b) to a special purpose entity that borrows against
such accounts receivable (or undivided interests therein) and related assets or
issues securities payable from (or representing interests in) payments in
respect of such accounts receivable and related assets or sells such accounts
receivable (or undivided interests therein) and related assets to one or more
third party purchasers (including in each case, for the avoidance of doubt, the
AR Purchase Agreement, the related AR Transaction Documents and the transactions
contemplated thereby and other accounts receivable sales and purchase
agreements), whether or not amounts received in connection with the sale or
other transfer of such accounts receivable and related assets to an entity
referred to in clause (a) or (b) above would under GAAP be accounted for as
liabilities on a consolidated balance sheet of the Borrower. The amount of any
Permitted Securitized Financing Accounts Receivable Sales Facility shall be
deemed at any time to be the aggregate outstanding principal or stated amount of
the borrowings, securities or residual obligations under a sale, in each case
referred to in clause (b) of the preceding sentence, or if there shall be no
such principal or stated amount, the uncollected amount of the accounts
receivable transferred to such third party purchaser(s) pursuant to such
Permitted Securitized Financing Accounts Receivable Sales Facility net of any
such accounts receivable that have been written off as uncollectible.

 

“Permitted Liens” shall mean Liens permitted under this Agreement other than any
Liens securing Indebtedness for borrowed money.

 

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean any employee benefit plan (as defined in Section 3(3) of
ERISA) which is either (i) maintained or sponsored by US Borrower, Holdings, any
Subsidiary of either or any ERISA Affiliate or (ii) to which US Borrower,
Holdings, any Subsidiary of either or any ERISA Affiliate is then making or
accruing an obligation to make contributions or with respect to which US
Borrower, Holdings, any Subsidiary of either or any ERISA Affiliate has any
liability, contingent or otherwise.

 

“Priority Guarantor Group” means the US Borrower, each Guarantor (other than
Holdings), and their respective Subsidiaries.

 



32

 

 

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Capital Stock or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

 

“QFC Credit Support” has the meaning assigned to such term in Section 14.19.

 

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Contract or grant of the relevant security
interest becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Recipient” shall mean (a) the Administrative Agent, and (b) any US Lender
Party, as applicable.

 

“Redeemable Preferred Stock” of any person means any preferred stock issued by
such person which is at any time prior to the Maturity Date either (a)
mandatorily redeemable (by sinking fund or similar payment or otherwise) or (b)
redeemable at the option of the holder thereof.

 

“Register” shall have the meaning assigned to such term in Section 14.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligation” shall have the meaning assigned to such term in
Section 2.22(c).

 

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and such person’s and such person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Reportable Event” shall mean a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

 



33

 

 

“Required Minority Shares” shall mean Capital Stock of a Subsidiary organized
under the laws of jurisdiction other than the United States or any Governmental
Authority thereof that is required by the applicable laws and regulations of
such foreign jurisdiction to be owned by the government of such foreign
jurisdiction or individual or corporate citizens of such foreign jurisdiction in
order for such Subsidiary to transaction business in such foreign jurisdiction.

 

“Requirements of Law” shall mean, with respect to any person, the Organizational
Documents of such person and any law applicable to or binding upon such person
or any of its property or to which such person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Loan Documents.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock or other
equity interest of any Loan Party or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Capital Stock or other equity interest
or of any option, warrant or other right to acquire any such Capital Stock or
other equity interest.

 

“Restricting Information” shall have the meaning assigned to such term in
Section 14.01(c).

 

“Revaluation Date” shall mean, with respect to any Letter of Credit denominated
in a Foreign Currency, each of the following: (a) the date on which such Letter
of Credit is issued, (b) the first Business Day of each calendar month and (c)
the date of any amendment of such Letter of Credit that has the effect of
increasing the face amount thereof.

 

“Revolving Borrowing” shall mean, as the context may require, a US Revolving
Borrowing or a Canadian Revolving Borrowing.

 

“Revolving Commitment” shall mean, as the context may require, the US Revolving
Commitment or the Canadian Revolving Commitment.

 

“Revolving Exposure” shall mean, as the context may require, the US Revolving
Exposure or the Canadian Revolving Exposure.

 

“Revolving Loan” shall mean, as the context may require, a US Revolving Loan or
a Canadian Revolving Loan.

 

“Rig Value” shall mean, with respect to any rig or other Covered Asset at any
date of determination, the net book value (determined in accordance with GAAP)
of such rig or other Covered Asset, as reflected in the officer’s certificate
most recently delivered pursuant to Section 7.01(c).

 

“S&P” shall mean Standard & Poor’s Rating Group (a division of The McGraw–Hill
Companies, Inc.) and any successors thereto.

 

“Sale and Lease-Back Transaction” shall mean any arrangement with any person
providing for the leasing by Holdings or any Subsidiary of any property, whereby
such property had been sold or transferred by Holdings or any Subsidiary to such
person.

 



34

 

 

“SANAD” shall mean Saudi Aramco Nabors Drilling Company, a limited liability
company incorporated in Saudi Arabia.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive or country-wide Sanctions (as of the
Closing Date, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

 

“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any person operating, organized or
resident in a Sanctioned Country or (c) any person owned 50% or more, or
otherwise controlled by, any such person or persons described in the foregoing
clauses (a) or (b).

 

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated
as of the Second Amendment Effective Date, among Holdings, the US Borrower, the
Canadian Borrower, the US Lenders party thereto, and the Administrative Agent
and the Canadian Lender.

 

“Second Amendment Effective Date” means December 13, 2019.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Security Interest” shall mean mortgages, charges, pledges, hypothecs,
assignments by way of security, conditional sales or other title retentions,
security created under the Bank Act (Canada), liens, encumbrances, security
interests or other interests in property, howsoever created or arising, whether
fixed or floating, perfected or not, which secure payment or performance of an
obligation and, including, in any event (a) rights of set-off created or arising
out of the ordinary course of business for the purpose of securing (directly or
indirectly) Indebtedness and (b) deposits or transfers of cash or marketable
debt instruments under any agreement or arrangement whereby such cash or
marketable debt instruments may be withdrawn, returned or transferred only upon
fulfillment of any condition as to the discharge or satisfaction of any Debt;
provided, however, that “Security Interest” shall not include sales of
receivables or proceeds thereof.

 

“Single Employer Plan” shall mean any Plan which is covered by Title IV of ERISA
and adopted solely by US Borrower, Holdings, any Subsidiary of either or any
ERISA Affiliate or by a group consisting of US Borrower, Holdings, any
Subsidiary of either or one or more ERISA Affiliates.

 

“Solvent” shall mean, with respect to any person as of a particular date, that
on such date (a) such person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such person is engaged or is to engage and (d) the book value
of the assets of such person as set forth on such person’s balance sheet is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such person. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 



35

 

 

“Specified RCF Guarantors” shall mean each of Nabors Drilling, Nabors
International, Nabors Lux, the Canadian Borrower and any other Guarantor that
owns any Covered Assets.

 

“Spot Rate” shall mean, with respect to any currency, the rate determined by
either (a) the Administrative Agent (for all purposes under Section 2.05 and
Section 2.22 when the applicable Issuing Bank is a US Lender other than
Citibank, N.A. and for all purposes under Section 14.16) or (b) the applicable
Issuing Bank (when the applicable Issuing Bank is Citibank, N.A.), as
applicable, to be the rate quoted by the person acting in such capacity as the
spot rate for the purchase by such person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m., Local Time on the date two Business Days prior to the date as of which the
foreign exchange computation is made or if such rate cannot be computed as of
such date such other date as the Administrative Agent or such Issuing Bank, as
applicable, shall reasonably determine is appropriate under the circumstances;
provided, that the Administrative Agent or such Issuing Bank, as applicable, may
obtain such spot rate from an Affiliate thereof or another financial institution
designated by the Administrative Agent or such Issuing Bank, as applicable, if
the person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency.

 

“Statutory Reserves” shall mean for any Interest Period for any US Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D. US
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
US Lender under Regulation D.

 

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of the Board of Directors thereof are,
as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Holdings.

 

“Supported QFC” has the meaning assigned to such term in Section 14.19.

 

“Swap Contract” shall mean (a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 



36

 

 

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s) (net
of debit and credit values) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) (including both debit and
credit values) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make loans pursuant to Section 2.20 up to
the amount set forth on Schedule III, as the same may be (a) reduced from time
to time pursuant to Section 2.08 or Section 2.20 or (b) increased from time to
time pursuant to Section 2.20(e). The amount of the Swingline Commitment shall
initially be $120,000,000, but shall in no event exceed the US Revolving
Commitment.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any US
Revolving Lender at any time shall equal its US Pro Rata Percentage of the
aggregate Swingline Exposure (disregarding the Swingline Exposure of any US
Defaulting Lender to the extent its Swingline Exposure is reallocated to the
non-US Defaulting Lenders) at such time.

 

“Swingline Lender” shall mean Citibank, N.A. and, at US Borrower’s election, any
other Lender that agrees to provide Swingline Loans in accordance with the
provisions hereof.

 

“Swingline Loan” shall mean any loan made by any Swingline Lender pursuant to
Section 2.20.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Termination Event” shall mean (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of US
Borrower, Holdings, any Subsidiary of either or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a substantial employer
(as such term is defined in Section 4001(a)(2) of ERISA), or the termination of
a Multiple Employer Plan, (c) the distribution of a notice of intent to
terminate a Single Employer Plan in a distress termination (within the meaning
of Section 4041(c) of ERISA) pursuant to Section 4041(a)(2) of ERISA, (d) the
institution of proceedings to terminate or the actual termination of a Single
Employer Plan by the PBGC under Section 4042 of ERISA, (e) any event or
condition which would constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan, or (f) the complete or partial withdrawal of US Borrower,
Holdings, any Subsidiary of either or any ERISA Affiliate from a Multiemployer
Plan or the termination of a Multiemployer Plan.

 



37

 

 

“Total Capitalization” shall mean the sum of (a) Net Worth plus (b) all Net
Funded Indebtedness of Holdings and its Subsidiaries.

 

“Transitory Subsidiary Owner” means any Subsidiary that (a) becomes the direct
owner of any Covered Assets as part of the internal transfer of Covered Assets
by virtue of any contribution or distribution among Holdings and its
Subsidiaries that is otherwise permitted under this Agreement, (b) owns such
Covered Assets for not more than three (3) Business Days and (c) does not own or
hold such Covered Assets with any intent to be an operating company with respect
to such Covered Assets.

 

“Trigger Date” shall have the meaning assigned to such term in Section 5.02(e).

 

“Trigger Period” shall mean (a) the period from and including the Closing Date
through but excluding the first Trigger Date to occur after the Closing Date,
and (b) any other period from a Covenant Springing Date through but excluding
the first Trigger Date to occur after such Covenant Springing Date.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the US Adjusted LIBOR Rate, US Alternate Base Rate,
Canadian US$-Denominated Base Rate, Canadian US$ Libor Rate, Canadian Prime Rate
or Canadian Bankers’ Acceptance.

 

“United States” shall mean the United States of America.

 

“US ABR Borrowing” shall mean a US Borrowing comprised of US ABR Loans.

 

“US ABR Loan” shall mean any US Revolving Loan bearing interest at a rate
determined by reference to the US Alternate Base Rate in accordance with the
provisions of Article II.

 

“US Adjusted LIBOR Rate” shall mean, with respect to any US Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%, but in any event not less than zero
percent (0%)) determined by the Administrative Agent to be equal to (a) the US
LIBOR Rate for such US Eurodollar Borrowing in effect for such Interest Period,
divided by (b) 1.00 minus the Statutory Reserves (if any) for such US Eurodollar
Borrowing for such Interest Period.

 

“US Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the U.S. Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the US Adjusted LIBOR
Rate for an Interest Period of one-month beginning on such day (or if such day
is not a Business Day, on the immediately preceding Business Day) plus 1.00%. If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.

 

“US Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the US Base Rate shall be effective on the date
when changed generally by the Administrative Agent. The corporate base rate is
not necessarily the lowest rate charged by the Administrative Agent to its
customers.

 



38

 



  

“US Beneficiaries” shall mean, collectively, the Administrative Agent, the US
Lenders, the Issuing Banks, the Arrangers, Guaranteed Hedge Banks and Guaranteed
Cash Management Banks.

 

“US Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

“US Borrowing” shall mean (a) US Revolving Loans of the same Type or a Letter of
Credit, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

 

“US Borrowing Request” shall mean a request by US Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C-1, or such
other form as shall be approved by the Administrative Agent.

 

“US Commitment” shall mean, with respect to any US Lender, such US Lender’s US
Revolving Commitment or Swingline Commitment.

 

“US Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a)(i).

 

“US Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both, would constitute a US Event of Default.

 

“US Defaulting Lender” shall mean any US Lender, as reasonably determined by the
Administrative Agent, that (a) has failed to (i) fund any portion of its US
Loans or participations in Swingline Loans required to be funded by it hereunder
within three Business Days of the date required to be funded by it hereunder,
unless such US Lender has notified the Administrative Agent in writing of its
good faith determination that one or more conditions to its obligation to fund
US Loans or participations in Swingline Loans has not been satisfied, (ii) fund
any portion of its participations in Letters of Credit or (iii) pay over to US
Borrower or the Administrative Agent any other amount required to be paid by it
hereunder, unless (in the case of this clause (iii)) such Lender notifies the
Administrative Agent in writing that such failure is the result of a good faith
dispute with respect to the requirement to pay such amount , (b) has notified
the Administrative Agent, any Swingline Lender, any Lender and/or US Borrower in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it is
unable to or does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a US Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent (based on the reasonable belief that it may not fulfill
its funding obligation), to confirm that it will timely and fully comply with
the terms of this Agreement relating to its obligations to fund prospective US
Loans and participations in then outstanding Swingline Loans or Letters of
Credit provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon the Administrative Agent’s and the Borrower’s receipt of
such certification in form and substance satisfactory to the Borrower and the
Administrative Agent, (d) has otherwise failed to pay over to the Administrative
Agent or any other US Lender any amount (other than amounts referenced in clause
(a) above) required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) is, or whose
parent has become, the subject of (i) any action or proceeding of a type
described in Section 12.01(d) (or any comparable proceeding initiated by a
regulatory authority having jurisdiction over such US Lender or parent of US
Lender) or (ii) a Bail-in Action; provided that a US Lender shall not be a US
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such US Lender or any direct or indirect company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such US Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such US Lender (or such governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such US Lender .

 



39

 

 

“US Dollars” and “US$” shall mean lawful money of the United States.

 

“US Event of Default” shall have the meaning assigned to such term in
Section 12.01.

 

“US Eurodollar Borrowing” shall mean a US Borrowing comprised of US Eurodollar
Loans.

 

“US Eurodollar Loan” shall mean any US Revolving Loan bearing interest at a rate
determined by reference to the US Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“US Guaranteed Obligations” shall have the meaning assigned to such term in
Section 11.01(a).

 

“US Guarantors” shall mean, collectively, on a joint and several basis, Canadian
Borrower, Holdings, Nabors International, Nabors Drilling, Nabors Lux and each
Subsidiary that delivers a guaranty to the Administrative Agent pursuant to
Section 9.10.

 

“US Lenders” shall have the meaning assigned to such term in the preamble hereto
and includes (a) the financial institutions with US Commitments that are
signatories hereto; and (b) any financial institution that has become a party
hereto pursuant to an Assignment and Assumption and assumed US Commitments or US
Loans, other than, in each case, any such financial institution that has ceased
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context clearly indicates otherwise, the term “US Lenders” shall include the
Swingline Lenders.

 

“US Lender Party” shall mean any US Lender, any Issuing Bank or any Swingline
Lender.

 

“US Lender Party Appointment Period” shall have the meaning assigned to such
term in Section 13.06(a).

 

“US LIBOR Rate” shall mean, with respect to any US Eurodollar Borrowing for any
Interest Period, the rate per annum determined on the basis of the rate for
deposits in dollars with a term comparable to such Interest Period that appears
on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m., London, England time, two (2) London Banking Days
prior to the first day of the applicable Interest Period; provided, however,
that (i) if no comparable term for an Interest Period is available, the US LIBOR
Rate shall be determined using the weighted average of the offered rates for the
two terms most nearly corresponding to such Interest Period and (ii) if there
shall at any time no longer exist a Reuters Screen LIBOR01 Page, “US LIBOR Rate”
shall mean, with respect to each day during each Interest Period pertaining to
US Eurodollar Borrowings comprising part of the same Borrowing, the rate per
annum equal to the rate at which the Administrative Agent is offered deposits in
dollars at approximately 11:00 a.m., London, England time, two (2) London
Banking Days prior to the first day of the applicable Interest Period, in the
London interbank market for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to its
portion of the amount of such US Eurodollar Borrowing to be outstanding during
such Interest Period. Notwithstanding the foregoing, for purposes of clause (c)
of the definition of US Alternate Base Rate, the rates referred to above shall
be the published rates as of 11:00 a.m., London, England time, on the date of
determination (rather than the second London Business Day preceding the date of
determination).

 



40

 

 

“US Loan” shall mean the making by a US Lender to US Borrower of a US ABR Loan,
a US Eurodollar Loan or a Swingline Loan

 

“US Loan Parties” shall mean, collectively, US Borrower, Holdings and each other
Guarantor of US Obligations.

 

“US Market Disruption Loans” shall mean US Loans the rate of interest applicable
to which is based upon the US Market Disruption Rate, and the Applicable Margin
with respect thereto shall be the same as the Applicable Margin then applicable
to US ABR Loans; provided that, other than with respect to the rate of interest
applicable thereto, US Market Disruption Loans shall for all purposes hereunder
and under the other Loan Documents be treated as US ABR Loans.

 

“US Market Disruption Rate” shall mean, for any day, a fluctuating rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
US Alternate Base Rate for such day. Any change in the US Market Disruption Rate
shall be effective as of the opening of business on the effective day of any
change in the relevant component of the US Market Disruption Rate.

 

“US Material Adverse Effect” shall mean an event or condition that constitutes,
or would reasonably be expected to result in, a material adverse effect on (a)
the business, assets, operations or condition, financial or otherwise, of
Holdings and its Subsidiaries, taken as a whole, (b) the ability of any US Loan
Party to perform its obligations under this Agreement or (c) the validity or
enforceability of or the rights and remedies of the Administrative Agent or the
US Lenders under this Agreement.

 

“US Notes” shall mean any promissory note of US Borrower payable to a US Lender
evidencing the US Revolving Loans or Swingline Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit F-1 or F-2.

 

“US Obligations” shall mean (a) obligations of US Borrower, Holdings and each
other Guarantor from time to time arising under or in respect of the due and
punctual payment of (i) the principal of, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the US Loans and Reimbursement Obligations, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) obligations arising under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements, (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of US Borrower, Holdings and each other Guarantor
(in its capacity as guarantor of the obligations hereunder of US Borrower) under
this Agreement and the other Loan Documents to which it is a party, (b) to
provide Cash Collateral as required by this Agreement and (c) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of US Borrower, Holdings and each other Guarantor (in its capacity as guarantor
of the obligations hereunder of US Borrower) under or pursuant to this
Agreement, the other Loan Documents, Guaranteed Cash Management Agreements and
Guaranteed Hedge Agreements to which it is a party; provided that solely with
respect to any Loan Party that is not an “eligible contract participant” under
the Commodity Exchange Act, Excluded Swap Obligations of such Loan Party shall
in any event be excluded from “US Obligations” owing by such Loan Party.

 

“US Person” shall mean any person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 



41

 

 

“US Pro Rata Percentage” of any US Revolving Lender at any time shall mean the
percentage of the total US Revolving Commitments of all US Revolving Lenders
represented by such US Lender’s US Revolving Commitment; provided that for
purposes of Section 2.21(b) and (c), “US Pro Rata Percentage” shall mean the
percentage of the total US Revolving Commitments (disregarding the US Revolving
Commitment of any US Defaulting Lender to the extent its Swingline Exposure is
reallocated to the non-US Defaulting Lenders) represented by such US Lender’s US
Revolving Commitment. If the US Revolving Commitments have terminated or
expired, the US Pro Rata Percentage shall be determined based upon the US
Revolving Commitments most recently in effect, after giving effect to any
assignments.

 

“US Required Lenders” shall mean US Lenders having more than 50% of the sum of
all US Loans outstanding and unused US Commitments; provided that the US Loans
and unused US Commitments held or deemed held by any US Defaulting Lender shall
be excluded for purposes of making a determination of US Required Lenders. For
purposes of this definition, the aggregate principal amount of Swingline Loans
owing to the Swingline Lenders shall be considered to be owed to the US
Revolving Lenders ratably in accordance with their respective US Revolving
Commitments.

 

“US Revolving Borrowing” shall mean a US Borrowing comprised of US Revolving
Loans.

 

“US Revolving Commitment” shall mean, with respect to each US Lender, the
commitment, if any, of such US Lender to make US Revolving Loans hereunder up to
the amount set forth on Schedule I, or in the Assignment and Assumption pursuant
to which such US Lender assumed its US Revolving Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such US
Lender pursuant to Section 14.04. The aggregate principal amount of the US
Lenders’ Revolving Commitments on the Closing Date is US$1,227,000,000. The
aggregate principal amount of the US Lenders’ Revolving Commitments on the
Second Amendment Effective Date is US$981,600,000.

 

“US Revolving Exposure” shall mean, with respect to any US Lender at any time,
the aggregate principal amount at such time of all outstanding US Revolving
Loans of such US Lender plus the aggregate amount at such time of such US
Lender’s Swingline Exposure plus the aggregate amount at such time of such US
Lender’s L/C Exposure.

 

“US Revolving Lender” shall mean a US Lender with a US Revolving Commitment.

 

“US Revolving Loan” shall mean a US Loan made by the US Lenders to US Borrower
pursuant to Section 2.01. Each US Revolving Loan shall either be an US ABR Loan
or a US Eurodollar Loan.

 

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 14.19.

 

“Wholly Owned Subsidiary” shall mean any Subsidiary if all of the Capital Stock
of such Subsidiary (other than directors’ qualifying shares and Required
Minority Shares, in each case only to the extent required by applicable law) is
owned by US Borrower or Holdings directly or through other Wholly Owned
Subsidiaries.

 

“Withholding Agent” shall mean US Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 



42

 

 

Section 1.02           Classification of Loans and Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

 

Section 1.03           Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s successors and permitted assigns, (c) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.04           Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by US Borrower and the US Required
Lenders. Notwithstanding any other provision contained herein, all items
(including definitions) of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios (including financial
covenants) referred to herein shall be made, without giving effect to any change
in GAAP that has occurred or may occur as a result of the implementation and
effectiveness of the Financial Accounting Standards Board Accounting Standards
Codification Topic 842, or any other proposals or codifications issued by the
Financial Accounting Standards Board in connection therewith, in each case if
and to the extent any such change requires treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) was not required to be so treated under GAAP as in effect
prior to the implementation and effectiveness of FASB ASC 842.

 

Section 1.05           Resolution of Drafting Ambiguities.

 

Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

 



43

 

 

Section 1.06.          Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

Article II

THE CREDITS

 

Section 2.01           Commitments.

 

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, (a) each US Lender agrees, severally and not
jointly, to make to US Borrower one or more US Revolving Loans in US Dollars and
(b) the Canadian Lender agrees to make to Canadian Borrower one or more Canadian
Revolving Loans in US Dollars or Canadian Dollars, in each case, at any time and
from time to time during the Availability Period in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result after giving effect to any Revolving Borrowing in such US Lender’s US
Revolving Exposure exceeding such US Lender’s US Revolving Commitment or the
Canadian Lender’s Canadian Revolving Exposure exceeding the Canadian Lender’s
Canadian Revolving Commitment, respectively.

 

Subject to the terms, conditions and limitations set forth herein, each Borrower
may borrow, pay or prepay and reborrow Revolving Loans.

 

Section 2.02           Loans.

 

(a)             (i) Each US Revolving Loan shall be made as part of a US
Revolving Borrowing consisting of US Revolving Loans made by the US Lenders
ratably in accordance with their respective US Revolving Commitments and (ii)
each Canadian Revolving Loan shall be made as part of a Canadian Revolving
Borrowing consisting of Canadian Revolving Loans made by the Canadian Lender;
provided that, in the case of the immediately preceding clauses (i) and (ii),
the failure of any Lender to make a Revolving Loan shall not in itself relieve
any other Lender of its obligation to lend hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to make any Revolving Loan required to be made by such other Lender).

 

(b)            Subject to Section 2.11, Section 2.12, and Section 2.13, (i) each
US Revolving Borrowing shall be denominated in US Dollars and comprised entirely
of US ABR Loans or US Eurodollar Loans as US Borrower may request pursuant to
Section 2.03 and (ii) each Canadian Revolving Borrowing shall be comprised
entirely of (A) in US Dollars, Canadian US$-Denominated Base Rate Loans or
Canadian US$ Libor Eurodollar Loans and (B) in Canadian Dollars, Canadian Prime
Rate Loans or Canadian Bankers’ Acceptances, in each case, as Canadian Borrower
may request pursuant to Section 2.03.

 

(i)                US ABR Loans shall be in an aggregate principal amount that
is (A) an integral multiple of US$1,000,000 and not less than US$1,000,000 or
(B) equal to the remaining available balance of the aggregate US Revolving
Commitments;

 

(ii)               US Eurodollar Loans shall be in an aggregate principal amount
that is (A) an integral multiple of US$1,000,000 and not less than US$5,000,000
or (B) equal to the remaining available balance of the aggregate US Revolving
Commitments;

 



44

 

 

(iii)             Canadian US$-Denominated Base Rate Loans shall be in an
aggregate principal amount that is (A) an integral multiple of US$500,000 and
not less than US$1,000,000 or (B) equal to the remaining available balance of
the aggregate Canadian Revolving Commitment;

 

(iv)              Canadian US$ Libor Loans shall be in an aggregate principal
amount that is (A) an integral multiple of US$500,000 and not less than
US$1,000,000 or (B) equal to the remaining available balance of the aggregate
Canadian Revolving Commitment;

 

(v)                Canadian Prime Rate Loans shall be in an aggregate principal
amount that is (A) an integral multiple of Cdn$500,000 and not less than
Cdn$1,000,000 or (B) equal to the remaining available balance of the aggregate
Canadian Revolving Commitment; and

 

(vi)              Canadian Bankers’ Acceptances shall be in an aggregate
principal amount that is (A) an integral multiple of Cdn$500,000 and not less
than Cdn$1,000,000 or (B) equal to the remaining available balance of the
aggregate Canadian Revolving Commitment.

 

(c)             Each US Lender may at its option make any US Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such US Lender to make
such US Eurodollar Loan; provided that any exercise of such option (i) shall not
affect the obligation of US Borrower to repay such US Loan in accordance with
the terms of this Agreement, or (ii) create any enhanced rights in the
Administrative Agent or any Lender under this Agreement, including under
Section 2.13, 2.14, 2.18 and 14.03, that are additional to or more favorable
than the rights thereof had such option not been exercised. Revolving Borrowings
of more than one Type may be outstanding at the same time; provided that US
Borrower shall not be entitled to request any US Revolving Borrowing that, if
made, would result in more than fifteen (15) US Eurodollar Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, US
Revolving Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate US Borrowings.

 

(d)            Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
(i) with respect to US Borrowings, such account in New York City as the
Administrative Agent may designate not later than 1:00 pm, New York time, and
(ii) with respect to Canadian Borrowings, such account in Calgary, Alberta as
the Canadian Lender may designate not later than 1:00 pm, Calgary time. The
Administrative Agent shall promptly credit the amounts so received from US
Lenders to an account as directed by US Borrower in the applicable US Borrowing
Request delivered to or maintained with the Administrative Agent or, if a US
Borrowing shall not occur on such date because any condition precedent specified
in Article VII shall not have been met, return the amounts so received to the
respective US Lenders.

 

(e)             Unless the Administrative Agent shall have received notice from
a US Lender prior to the date (in the case of any US Eurodollar Borrowing), and
at least 2 hours prior to the time (in the case of any US ABR Borrowing), of any
US Borrowing that such US Lender will not make available to the Administrative
Agent such US Lender’s ratable portion of such Borrowing, the Administrative
Agent may assume that such US Lender has made its ratable portion available to
the Administrative Agent at the time of such US Borrowing in accordance with
paragraph (d) above, and the Administrative Agent may, in reliance upon such
assumption, make available to US Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such US Lender shall not have made its ratable portion of such US
Borrowing available to the Administrative Agent, each of such US Lender and US
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to US Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of US Borrower,
the interest rate applicable at the time to the US Loans comprising such US
Borrowing and (ii) in the case of such US Lender, the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such US
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such US Lender’s US Loan as part of such US Borrowing
for purposes of this Agreement, and US Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(e)
shall cease. If US Borrower and such US Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to US Borrower the amount of such interest paid by US
Borrower for such period. Any payment by US Borrower shall be without prejudice
to any claim US Borrower may have against a US Lender that shall have failed to
make such payment to the Administrative Agent.

 



45

 

 

(f)              Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

Section 2.03           Borrowing Procedure.

 

To request a US Revolving Borrowing, US Borrower shall notify the Administrative
Agent by delivering, by hand delivery or telecopier, a duly completed and
executed US Borrowing Request to the Administrative Agent (i) in the case of a
Borrowing comprised of US Eurodollar Loans, not later than 11:00 a.m., New York
time, three Business Days prior to the requested date of the proposed Borrowing
or (ii) in the case of a Borrowing comprised of US ABR Loans, not later than
11:00 a.m., New York time, on the requested date of the proposed Borrowing. To
request a Canadian Revolving Borrowing, Canadian Borrower shall notify the
Canadian Lender by delivering, by hand delivery or telecopier, a duly completed
and executed Canadian Borrowing Request to the Canadian Lender (x) in the case
of a Borrowing comprised of Canadian US$ Libor Loans, not later than 11:00 a.m.,
Calgary time, three Banking Days prior to the requested date of the proposed
Borrowing, (y) in the case of a Borrowing comprised of Canadian US$-Denominated
Base Rate Loans or Canadian Prime Rate Loans, not later than 10:00 a.m., Calgary
time, one Banking Day prior to the requested date of the proposed borrowing and
(z) in the case of a Borrowing comprised of Canadian Bankers’ Acceptances, not
later than 9:00 a.m., Calgary time, on the requested date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

 

(a)              the aggregate amount of such Revolving Borrowing;

 

(b)              the requested date of such Revolving Borrowing, which shall be
a Business Day (with respect to US Borrowings) or a Banking Day (with respect to
Canadian Borrowings);

 

(c)             whether such Revolving Borrowing is to be (i) with respect US
Borrowings, for US ABR Loans or US Eurodollar Loans and (ii) with respect to
Canadian Borrowings, (x) Canadian US$-Denominated Base Rate Loans or Canadian
US$ Libor Loans, denominated in US Dollars, or (y) Canadian Prime Rate Loans or
Canadian Bankers’ Acceptances, denominated in Canadian Dollars;

 

(d)             in the case of US Eurodollar Loans and Canadian US$ Libor Loans,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(e)             the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.02(d); and

 



46

 

 

(f)              that the conditions set forth in Sections 5.02(b)-(d) or
Sections 6.02(b)-(d) as applicable, have been satisfied as of the date of the
Borrowing Request.

 

If no election as to the denomination or Type of Loans is specified, then the
requested Revolving Borrowing shall be deemed to be for US Eurodollar Loans (in
the case of a Borrowing Request submitted by US Borrower) or Canadian US$ Libor
Loans (in the case of a Borrowing Request submitted by Canadian Borrower), in
each case, with an Interest Period of one month’s duration. If no Interest
Period is specified with respect to any requested US Eurodollar Loan or Canadian
US$ Libor Loan, the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a US
Borrowing Request, in accordance with this Section 2.03, the Administrative
Agent shall advise the US Lenders of the details thereof and of the amount of
such US Lender’s Pro Rata Percentage of the US Loans to be made as part of the
requested Borrowing.

 

With respect to any Borrowing prior to the first Trigger Date following the
Closing Cash Hoarding Fallaway Date, if the aggregate amount of Available Cash
of Holdings and its Subsidiaries would exceed the Available Cash Threshold
Amount after giving effect to such Borrowing, excluding the effect of any other
transactions that have not occurred prior to or simultaneously with such
Borrowing, then the applicable Borrowing Request shall contain a certification
from the applicable Borrower certifying, among other items, as to the use of
proceeds of the applicable Borrowing, that such uses are permitted hereunder and
that such proceeds will be so used within ten (10) Business Days after the
making of such Borrowing, or will otherwise be repaid to the extent required
pursuant to Section 2.10(c); provided that having cash or Cash Equivalents on
the balance sheet may not be specified as such use of proceeds.

 

Section 2.04           Evidence of Debt; Repayment of Loans.

 

(a)             Promise to Repay.

 

(i)                 US Borrower hereby unconditionally promises to pay (A) to
the Administrative Agent for the account of each US Revolving Lender, the then
unpaid principal amount outstanding of each US Revolving Loan of such US
Revolving Lender on the Maturity Date and (B) to each Swingline Lender, the then
unpaid principal amount outstanding of each Swingline Loan made by it on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a US Revolving Borrowing is made, US Borrower shall repay the unpaid principal
amount of all Swingline Loans that were outstanding on the date such US
Revolving Borrowing was requested. All payments or repayments of US Loans shall
be made in US Dollars.

 

(ii)               Canadian Borrower hereby unconditionally promises to pay to
the Canadian Lender the then unpaid principal amount outstanding of each
Canadian Revolving Loan of the Canadian Lender on the Maturity Date. All
payments or repayments of Canadian Loans shall be made in currency in which such
Canadian Loan is denominated.

 

(b)             Lender and Administrative Agent Records. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of any Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain records including (i) the amount of each US
Loan made hereunder, the Type and Class thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from US Borrower to each US Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the US Lenders and each US Lender’s share thereof. The entries
made in the records maintained by the Administrative Agent and each Lender
pursuant to this paragraph shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain such records or any error therein
shall not in any manner affect the obligations of the Borrowers to repay the
Loans in accordance with their terms. In the event of any conflict between the
records maintained by any US Lender and the records of the Administrative Agent
in respect of such matters, the records of the Administrative Agent shall
control in the absence of manifest error. After a request by the applicable
Borrower, the Administrative Agent or the Canadian Lender, as applicable, shall
promptly advise such Borrower of such entries made in such records.

 



47

 

 

(c)             Promissory Notes. Any US Lender by written notice to US Borrower
(with a copy to the Administrative Agent) may request that US Loans of any Class
made by it to US Borrower be evidenced by a US Note. In such event, US Borrower
shall prepare, execute and deliver to such US Lender a US Note payable to such
US Lender or its registered assigns in the form of Exhibit F-1 or F-2, as the
case may be. Thereafter, the US Loans evidenced by such US Note and interest
thereon shall at all times (including after assignment pursuant to
Section 14.04) be represented by one or more promissory notes in such form
payable to the payee named therein or its registered assigns.

 

Section 2.05           Fees.

 

(a)              Commitment Fee.

 

(i)                 US Borrower agrees to pay to the Administrative Agent for
the account of each US Lender a commitment fee (the “US Commitment Fee”) equal
to the Applicable Fee per annum on the average daily unused amount of each US
Commitment of such US Lender during the period from and including the date
hereof to but excluding the date on which such US Commitment terminates. Accrued
US Commitment Fees shall be payable in arrears (i) on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the date hereof, and (ii) on the date on which such US
Commitment terminates. US Commitment Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
US Commitment Fees with respect to US Revolving Commitments, a US Revolving
Commitment of a US Lender shall be deemed to be used to the extent of the
outstanding US Revolving Loans of such US Lender (and the Swingline Exposure of
such US Lender shall be disregarded for such purpose). The US Commitment Fee
shall be paid on the dates due, in immediately available funds in US Dollars, to
the Administrative Agent for distribution, if and as appropriate, among the US
Lenders.

 

(ii)               Canadian Borrower agrees to pay to the Canadian Lender a
commitment fee (the “Canadian Commitment Fee”) equal to the Applicable Fee per
annum on the average daily unused amount of the Canadian Lender’s Canadian
Commitment during the period from and including the date hereof to but excluding
the date on which such Canadian Commitment terminates. Accrued Canadian
Commitment Fees shall be payable in arrears (i) on the last Banking Day of
March, June, September and December of each year, commencing on the first such
date to occur after the date hereof, and (ii) on the date on which such Canadian
Commitment terminates. Canadian Commitment Fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The Canadian Commitment
Fee shall be paid on the dates due, in immediately available funds in US
Dollars.

 

(b)             Administrative Agent Fees. US Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees payable in
the amounts and at the times separately agreed upon between US Borrower and the
Administrative Agent (the “Administrative Agent Fee”).

 



48

 

 

(c)             Letter of Credit Fees. On the last Business Day of each March,
June, September and December of each year, commencing on the last Business Day
of December 2018 (with the payment due on such initial payment date to be
calculated for the period commencing on the Closing Date and ending on the last
Business Day of December 2018), US Borrower shall pay to the Administrative
Agent quarterly in arrears, for the ratable account of the Lenders, a fee (the
“Letter of Credit Fee”) payable in US Dollars (or, if relating to a Letter of
Credit denominated in a Foreign Currency, in the Dollar Equivalent thereof)
equal to the Applicable Margin for US Eurodollar Borrowings from time to time in
effect during such quarter (provided, however, that with respect to Performance
Letters of Credit, such Applicable Margin shall be multiplied by 0.50),
multiplied by the average daily amount of the aggregate L/C Exposure during such
quarter calculated on the basis of a 360 day year and actual days elapsed. In
addition, US Borrower shall pay to each Issuing Bank solely for such Issuing
Bank’s account, in connection with each Letter of Credit, (a) such Issuing
Bank’s standard issuance and administrative fees and expenses for Letters of
Credit issued by it and (b) a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the L/C Exposure of such Issuing
Bank calculated on the basis of a 360 day year and actual days elapsed and shall
be payable to such Issuing Bank, for its own account, in the applicable Accepted
Currency in which such Letter(s) of Credit is/are denominated (or, if relating
to a Letter of Credit denominated in a Discretionary Foreign Currency, in the
Dollar Equivalent thereof), quarterly in arrears on the last Business Day
following of each March, June, September and December of each year, commencing
on the last Business Day of December 2018 (with the payment due on such initial
payment date to be calculated for the period commencing on the Closing Date and
ending on the last Business Day of December 2018).

 

(d)             Once paid, none of the Fees shall be refundable under any
circumstances.

 

Section 2.06           Interest on Loans.

 

(a)             US ABR Loans. Subject to the provisions of Section 2.06(f), each
Revolving Loan, during the period such Revolving Loan is a US ABR Loan, and each
Swingline Loan, shall bear interest at a rate per annum equal to the US
Alternate Base Rate in effect from time to time plus the Applicable Margin in
effect from time to time.

 

(b)             US Eurodollar Loans. Subject to the provisions of
Section 2.06(f), each Revolving Loan, during the period such Revolving Loan is a
US Eurodollar Loan, shall bear interest at a rate per annum equal at all times
during each Interest Period for such Revolving Loan to the US Adjusted LIBOR
Rate in effect therefor plus the Applicable Margin in effect from time to time.

 

(c)             Canadian US$-Denominated Base Rate Loans. Subject to the
provisions of Section 2.06(f), each Revolving Loan, during the period such
Revolving Loan is a Canadian US$-Denominated Base Rate Loan, shall bear interest
at a rate per annum equal to the Canadian US$-Dollar Denominated Base Rate in
effect from time to time plus the Applicable Margin in effect from time to time.

 

(d)             Canadian US$ Libor Loans. Subject to the provisions of
Section 2.06(f), each Revolving Loan, during the period such Revolving Loan is a
Canadian US$ Libor Loan, shall bear interest at a rate per annum equal at all
times during each Interest Period for such Revolving Loan to the Canadian US$
Libor Rate in effect therefor plus the Applicable Margin in effect from time to
time.

 

(e)             Canadian Prime Rate Loans. Subject to the provisions of
Section 2.06(f), each Canadian Prime Rate Loan, during the period such Revolving
Loan is a Canadian Prime Rate Loan, shall bear interest at a rate per annum
equal to the Canadian Prime Rate in effect therefor plus the Applicable Margin
in effect from time to time.

 



49

 

 

(f)              Default Rate. Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such amount shall thereafter, to the extent permitted by applicable
law, bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of amounts constituting principal on any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.06 or (ii) (A) in the case of any other outstanding amount
that constitutes US Obligations, 2% plus the rate applicable to US ABR Loans as
provided in Section 2.06(a) and (B) in the case of any other outstanding amount
that constitutes Canadian Obligations, 2% plus the rate applicable to Canadian
Prime Rate Loans as provided in Section 2.06(e) (in either case, the “Default
Rate”).

 

(g)             Interest Payment Dates. Accrued interest on each Loan shall be
payable by the applicable Borrower in arrears on each Interest Payment Date for
such Loan; provided that (i) interest accrued pursuant to Section 2.06(f) shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of a US ABR Loan, Canadian Prime Rate Loan or a
Swingline Loan without a permanent reduction in the applicable Revolving
Commitments), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any US Eurodollar Loan or Canadian US$ Libor Loan prior to the
end of the current Interest Period therefor, accrued interest on such US
Eurodollar Loan or Canadian US$ Libor Loan, as applicable, shall be payable on
the effective date of such conversion.

 

(h)             Interest Calculation. With respect to US Borrowings, all
interest hereunder shall be computed on the basis of a year of 360 days, except
that interest computed by reference to the US Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable US Alternate Base Rate or
US Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.

 

(i)              Canadian Interest Provisions. The following provisions apply
solely with respect to Canadian Borrowings:

 

(i)                 Interest on Canadian Prime Rate Loans. Interest on Canadian
Prime Rate Loans shall be calculated on the principal amount of the Canadian
Prime Rate Loan outstanding during such period and on the basis of the actual
number of days elapsed in a year of 365 days. Changes in such interest rate
shall cause an immediate adjustment of the interest rate applicable to such
Canadian Loans without the necessity of any notice to Canadian Borrower.

 

(ii)               Interest on Canadian US$-Denominated Base Rate Loans.
Interest on Canadian US$-Denominated Base Rate Loans shall be calculated on the
principal amount of the Canadian US$-Denominated U.S. Base Rate Loan outstanding
during such period and on the basis of the actual number of days elapsed in a
year of 365 days. Changes in such interest rate shall cause an immediate
adjustment of the interest rate applicable to such Canadian Loans without the
necessity of any notice to Canadian Borrower.

 

(iii)             Interest on Canadian US$ Libor Loans. Interest on Canadian US$
Libor Loans shall be calculated on the principal amount of the Canadian US$
Libor Loan outstanding during such period and on the basis of the actual number
of days elapsed divided by 360.

 

(iv)              Interest Act (Canada); Conversion of 360-Day Rates. Whenever a
rate of interest or other rate per annum hereunder is expressed or calculated on
the basis of a year (the “deemed year”) which contains fewer days than the
actual number of days in the calendar year of calculation, such rate of interest
or other rate shall be expressed as a yearly rate for purposes of the Interest
Act (Canada) by multiplying such rate of interest or other rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year. Whenever a rate of interest or other rate per annum
hereunder is expressed or calculated on the basis of a year of 360 days, such
rate of interest or other rate shall be expressed as a rate per annum,
calculated on the basis of a 365 day year, by multiplying such rate of interest
or other rate by 365 and dividing it by 360.

 



50

 

 

(v)                Nominal Rates; No Deemed Reinvestment. The principle of
deemed reinvestment of interest shall not apply to any interest calculation
under this Agreement; all interest payments to be made hereunder shall be paid
without allowance or deduction for deemed reinvestment or otherwise, before and
after maturity, default and judgment. The rates of interest specified in this
Agreement are intended to be nominal rates and not effective rates. Interest
calculated hereunder shall be calculated using the nominal rate method and not
the effective rate method of calculation.

 

(vi)              Waiver. To the extent permitted by applicable law, the
covenant of Canadian Borrower to pay interest at the rates provided herein shall
not merge in any judgment relating to any obligation of Canadian Borrower to the
Canadian Lender and any provision of the Interest Act (Canada) or Judgment
Interest Act (Alberta) which restricts any rate of interest set forth herein
shall be inapplicable to this Agreement and is hereby waived by Canadian
Borrower.

 

(j)              Currency for Payment of Interest. All interest paid or payable
on Loans hereunder shall be paid in the currency in which such Loan is
denominated.

 

Section 2.07           Canadian Bankers’ Acceptances.

 

(a)             Canadian Bankers’ Acceptances. Canadian Borrower may give the
Canadian Lender notice that Canadian Bankers’ Acceptances will be required
hereunder.

 

(b)             Fees. Upon the acceptance by the Canadian Lender of a Canadian
Bankers’ Acceptance, Canadian Borrower shall pay to such Canadian Lender a fee
in Canadian Dollars equal to the Canadian BA Stamping Rate in respect of
Canadian Bankers’ Acceptances calculated on the principal amount at maturity of
such Canadian Bankers’ Acceptance and for the period of time from and including
the date of acceptance to but excluding the maturity date of such Canadian
Bankers’ Acceptance and calculated on the basis of the number of days elapsed in
a year of 365 days.

 

(c)            Form and Execution of Canadian Bankers’ Acceptances. The
following provisions shall apply to each Canadian Bankers’ Acceptance hereunder:

 

(i)                 the face amount at maturity of each draft drawn by Canadian
Borrower to be accepted as a Canadian Bankers’ Acceptance shall be Cdn$1,000,000
and integral multiples of Cdn$500,000;

 

(ii)               the term to maturity of each draft drawn by Canadian Borrower
to be accepted as a Canadian Bankers’ Acceptance shall, subject to market
availability as determined by the Canadian Lender, be 1, 2, 3 or 6 months (or
such other longer or shorter term as agreed by the Canadian Lender, subject to
market availability), as selected by Canadian Borrower in the relevant Canadian
Borrowing Request, and each Canadian Bankers’ Acceptance shall be payable and
mature on the last day of the Interest Period selected by Canadian Borrower for
such Canadian Bankers’ Acceptance (which, for certainty, pursuant to the
definition of “Interest Period” shall be on or prior to the Maturity Date);

 



51

 

 

(iii)             each draft drawn by Canadian Borrower and presented for
acceptance by the Canadian Lender shall be drawn on the standard form of the
Canadian Lender in effect at the time;

 

(iv)              subject to Section 2.07(c)(v) below, Canadian Bankers’
Acceptances shall be signed by duly authorized officers of Canadian Borrower or,
in the alternative, the signatures of such officers may be mechanically
reproduced in facsimile thereon and Canadian Bankers’ Acceptances bearing such
facsimile signatures shall be binding on Canadian Borrower as if they had been
manually executed and delivered by such officers on behalf of Canadian Borrower;
notwithstanding that any person whose manual or facsimile signature appears on
any Canadian Bankers’ Acceptance may no longer be an authorized signatory for
Canadian Borrower on the date of issuance of a Canadian Bankers’ Acceptance,
such signature shall nevertheless be valid and sufficient for all purposes as if
such authority had remained in force at the time of such issuance and any such
Canadian Bankers’ Acceptance shall be binding on Canadian Borrower; and

 

(v)                in lieu of signing Canadian Bankers’ Acceptances in
accordance with Section 2.07(c)(iv) above, Canadian Borrower may provide a Power
of Attorney to the Canadian Lender; for so long as a Power of Attorney is in
force with respect to the Canadian Lender, the Canadian Lender shall execute and
deliver Canadian Bankers’ Acceptances on behalf of Canadian Borrower in
accordance with the provisions thereof and, for certainty, all references herein
to drafts drawn by Canadian Borrower, Canadian Bankers’ Acceptances executed by
Canadian Borrower or similar expressions shall be deemed to include Canadian
Bankers’ Acceptances executed in accordance with a Power of Attorney, unless the
context otherwise requires.

 

(d)             Canadian Power of Attorney; Provision of Canadian Bankers’
Acceptances to Canadian Lender.

 

(i)                 Unless revoked in accordance herewith, Canadian Borrower
hereby appoints the Canadian Lender, acting by any authorized signatory of the
Canadian Lender in question, the attorney of Canadian Borrower:

 

(A)              to sign for and on behalf and in the name of Canadian Borrower
as drawer, drafts in the Canadian Lender’s standard form (or, if applicable,
generic forms required by the Canadian Lender pursuant to Section 2.07(c)(iii))
which are depository bills as defined in the Depository Bills and Notes Act
(Canada) (the “DBNA”), payable to a “clearing house” (as defined in the DBNA)
including The Canadian Depository For Securities Limited or its nominee, CDS &
Co. (the “clearing house”);

 

(B)              for drafts which are not depository bills, to sign for and on
behalf and in the name of Canadian Borrower as drawer and to endorse on its
behalf, Canadian Bankers’ Acceptances drawn on the Canadian Lender payable to
the order of Canadian Borrower or payable to the order of the Canadian Lender;

 

(C)              to fill in the amount, date and maturity date of such Canadian
Bankers’ Acceptances; and

 

(D)              to deposit and/or deliver such Canadian Bankers’ Acceptances
which have been accepted by the Canadian Lender,

 

provided that such acts in each case are to be undertaken by the Canadian Lender
strictly in accordance with instructions given to the Canadian Lender by
Canadian Borrower as provided in this Section. For certainty, signatures of any
authorized signatory of the Canadian Lender may be mechanically reproduced in
facsimile on Canadian Bankers’ Acceptances in accordance herewith and such
facsimile signatures shall be binding and effective as if they had been manually
executed by such authorized signatory of the Canadian Lender.

 



52

 

 

Instructions from Canadian Borrower to the Canadian Lender relating to the
execution, completion, endorsement, deposit or delivery by the Canadian Lender
on behalf of Canadian Borrower of Canadian Bankers’ Acceptances which Canadian
Borrower wishes to submit to the Canadian Lender for acceptance by the Canadian
Lender shall be communicated by Canadian Borrower in writing to the Canadian
Lender by delivery to the Canadian Lender of Canadian Borrowing Requests in
accordance with this Agreement.

 

The communication in writing to the Canadian Lender of the instructions set out
in the Canadian Borrowing Requests referred to above shall constitute (a) the
authorization and instruction of Canadian Borrower to the Canadian Lender to
sign for and on behalf and in the name of Canadian Borrower as drawer the
requested Canadian Bankers’ Acceptances and to complete or endorse Canadian
Bankers’ Acceptances in accordance with such information as set out above and
(b) the request of Canadian Borrower to the Canadian Lender to accept such
Canadian Bankers’ Acceptances and deposit the same with the clearing house or
deliver the same, as the case may be, in each case in accordance with this
Agreement and such instructions. Canadian Borrower acknowledges that the
Canadian Lender shall not be obligated to accept any such Canadian Bankers’
Acceptances except in accordance with the provisions of this Agreement.

 

The Canadian Lender shall be and it is hereby authorized to act on behalf of
Canadian Borrower upon and in compliance with instructions communicated to the
Canadian Lender as provided herein if the Canadian Lender reasonably believes
such instructions to be genuine. The Canadian Lender’s actions in compliance
with such instructions shall be conclusively deemed to have been in accordance
with the instructions of Canadian Borrower.

 

This power of attorney may be revoked by Canadian Borrower at any time upon not
less than 5 Banking Days’ prior written notice served upon the Canadian Lender,
provided that no such revocation shall reduce, limit or otherwise affect the
obligations of Canadian Borrower in respect of any Canadian Bankers’ Acceptance
executed, completed, endorsed, deposited or delivered in accordance herewith
prior to the time at which such revocation becomes effective.

 

(ii)               Unless Canadian Borrower has provided the Canadian Power of
Attorney to the Canadian Lender, to facilitate Canadian Borrowings of Canadian
Bankers’ Acceptances, Canadian Borrower shall from time to time as required by
the Canadian Lender, provide to the Canadian Lender drafts drawn in blank by
Canadian Borrower in quantities sufficient for the Canadian Lender to fulfill
its obligations hereunder. Any such pre-signed drafts which are delivered by
Canadian Borrower to the Canadian Lender shall be held in safekeeping by the
Canadian Lender with the same degree of care as if they were the Canadian
Lender’s property, and shall only be dealt with by the Canadian Lender in
accordance herewith. The Canadian Lender shall not be responsible or liable for
its failure to make any Canadian Borrowing of Canadian Bankers’ Acceptances
required hereunder if the cause of such failure is, in whole or in part, due to
the failure of Canadian Borrower to provide such pre-signed drafts to the
Canadian Lender on a timely basis.

 

(iii)             By 10:00 a.m., Calgary time, on the applicable date of
Borrowing, Canadian Borrower shall (a) either deliver to the Canadian Lender in
Toronto, or, if previously delivered, be deemed to have authorized the Canadian
Lender to complete and accept, or (b) where Canadian Borrower has previously
executed and delivered a Canadian Power of Attorney to the Canadian Lender, be
deemed to have authorized the Canadian Lender to sign on behalf of Canadian
Borrower, complete and accept, drafts drawn by Canadian Borrower on the Canadian
Lender in a principal amount at maturity equal to the Canadian Bankers’
Acceptances specified by Canadian Borrower in the relevant Canadian Borrowing
Request.

 



53

 

 

(e)             Completion and Delivery to Purchasers. By no later than 9:00
a.m., Calgary time, on each date of Borrowing involving the issuance of Canadian
Bankers’ Acceptances, Canadian Borrower shall provide the Canadian Lender with a
written notice detailing the purchasers of Canadian Bankers’ Acceptances on such
date, the amount (and, if applicable, the denominations) of Canadian Bankers’
Acceptances to be issued to each such purchaser and the Discount Proceeds to be
received from each purchaser for such Canadian Bankers’ Acceptances. The
Canadian Lender shall complete and accept the Canadian Bankers’ Acceptances in
accordance with such written notice and shall transfer to the specified
purchasers the Canadian Bankers’ Acceptances. In the case of a Borrowing, on
receipt of the Discount Proceeds the Canadian Lender shall remit such funds (net
of the acceptance fees to which the Canadian Lender is entitled pursuant to
Section 2.07(b)) to Canadian Borrower. The Canadian Lender shall not complete,
issue or deliver any Canadian Bankers’ Acceptance except in accordance with the
written instructions of Canadian Borrower given in the relevant Canadian
Borrowing Request, and the written notice referred to above. Canadian Borrower
may elect to cause the Canadian Lender to purchase Canadian Bankers’ Acceptance
at a discount rate equal to the lesser of (i) the discount rate then applicable
to bankers’ acceptances generally accepted by the Canadian Lender in the
bankers’ acceptance market and (ii) the CDOR Rate plus 0.10% per annum. The
Canadian Lender shall remit the Discount Proceeds of Canadian Bankers’
Acceptances it purchases (net of the acceptance fees to which the Canadian
Lender is entitled pursuant to Section 2.07(b)) to Canadian Borrower.

 

(f)             Rollover, Conversion or Payment on Maturity. In anticipation of
the maturity of Canadian Bankers’ Acceptances, Canadian Borrower shall, subject
to and in accordance with the requirements hereof, do one or a combination of
the following with respect to the aggregate face amount at maturity of all such
Canadian Bankers’ Acceptances:

 

(i)                 (A) deliver to the Canadian Lender a Canadian Borrowing
Request that Canadian Borrower intends to draw and present for acceptance on the
maturity date new Canadian Bankers’ Acceptances in an aggregate face amount up
to the aggregate amount of the maturing Canadian Bankers’ Acceptances and (B) on
the maturity date pay to the Canadian Lender an additional amount equal to the
difference between the aggregate face amount of the maturing Canadian Bankers’
Acceptances and the Discount Proceeds of such new Canadian Bankers’ Acceptances;

 

(ii)               (A) deliver to the Canadian Lender an Interest Election
Request requesting a conversion of the maturing Canadian Bankers’ Acceptances to
another type of Canadian Loan and (B) on the maturity date pay to the Canadian
Lender an amount equal to the difference, if any, between the aggregate face
amount of the maturing Canadian Bankers’ Acceptances and the amount of the
Canadian Loans into which conversion is requested; or

 

(iii)             on the maturity date of the maturing Canadian Bankers’
Acceptances, pay to the Canadian Lender an amount equal to the aggregate face
amount of such Canadian Bankers’ Acceptances.

 

If Canadian Borrower fails to so notify the Canadian Lender or make such
payments on maturity, the Canadian Lender shall effect a conversion into a
Canadian Prime Rate Loan of the entire amount of such maturing Canadian Bankers’
Acceptances as if a Canadian Borrowing Request had been given by Canadian
Borrower to the Canadian Lender to that effect.

 



54

 

 

(g)             Restriction on Rollovers and Conversions. Subject to the other
provisions hereof, conversions and rollovers of Canadian Bankers’ Acceptances
may only occur on the maturity date thereof.

 

(h)             Rollovers. In order to satisfy the continuing liability of
Canadian Borrower to the Canadian Lender for the face amount of maturing
Canadian Bankers’ Acceptances accepted by the Canadian Lender, the Canadian
Lender shall receive and retain for its own account the Discount Proceeds of new
Canadian Bankers’ Acceptances issued on a rollover, and Canadian Borrower shall
on the maturity date of the Canadian Bankers’ Acceptances being rolled over pay
to the Canadian Lender an amount equal to the difference between the face amount
of the maturing Canadian Bankers’ Acceptances and the Discount Proceeds from the
new Canadian Bankers’ Acceptances together with the acceptance fees to which the
Canadian Lender is entitled pursuant to Section 2.07(b).

 

(i)              Conversion into Canadian Bankers’ Acceptances. In respect of
conversions into Canadian Bankers’ Acceptances, in order to satisfy the
continuing liability of Canadian Borrower to the Canadian Lender for the amount
of the converted Loan, the Canadian Lender shall receive and retain for its own
account the Discount Proceeds of the Canadian Bankers’ Acceptances issued upon
such Conversion, and Canadian Borrower shall on the Conversion Date pay to the
Canadian Lender an amount equal to the difference between the principal amount
of the converted Loan and the aggregate Discount Proceeds from the Canadian
Bankers’ Acceptances issued on such Conversion, together with the acceptance
fees to which the Canadian Lender is entitled pursuant to Section 2.07(b).

 

(j)              Conversion from Canadian Bankers’ Acceptances. In order to
satisfy the continuing liability of Canadian Borrower to the Canadian Lender for
an amount equal to the aggregate face amount of the maturing Canadian Bankers’
Acceptances converted to another type of Canadian Loan, the Canadian Lender
shall record the obligation of Canadian Borrower to the Canadian Lender as a
Canadian Loan of the type into which such continuing liability has been
converted.

 

(k)             Canadian Borrower Acknowledgements. Canadian Borrower hereby
agrees that it shall make its own arrangements for the marketing and sale of the
Canadian Bankers’ Acceptances to be issued hereunder and that the Canadian
Lender shall have no obligation nor be responsible in that regard. Canadian
Borrower further acknowledges and agrees that the availability of purchasers for
Canadian Bankers’ Acceptances requested to be issued hereunder, as well as all
risks relating to the purchasers thereof, are its own risk.

 

Section 2.08           Termination and Reduction of Commitments.

 

(a)             Termination of Commitments. The Revolving Commitments and the
Swingline Commitment shall automatically terminate on the Maturity Date.

 

(b)             Optional Terminations and Reductions.

 

(i)                 At its option, US Borrower may at any time terminate, or
from time to time permanently reduce, the US Commitments of any Class; provided
that (A) each reduction of the US Commitments of any Class shall be in an amount
that is an integral multiple of US$1,000,000 and not less than US$5,000,000 and
(B) the US Revolving Commitments shall not be terminated or reduced if, after
giving effect to any concurrent prepayment of the US Revolving Loans in
accordance with Section 2.10, the aggregate amount of US Revolving Exposures
would exceed the aggregate amount of US Revolving Commitments, except, in the
case of L/C Obligations, to the extent the Borrower Cash Collateralizes such L/C
Obligations or furnishes to the applicable Issuing Bank(s) “back-to-back”
letters of credit from bank(s) or financial institution(s) whose short-term
unsecured debt rating is rated A-3 (or equivalent) or above from either S&P or
Moody’s or such other bank(s) or financial institution(s) satisfactory to the
applicable Issuing Banks in an amount equal to 105% of the undrawn face amount
of any applicable outstanding Letters of Credit with an expiration date of at
least five (5) days after the expiration date of any applicable Letter of Credit
and which provide that such Issuing Bank may make a drawing under such
“back-to-back” letter of credit in the event that it pays a drawing under such
Letter of Credit.

 



55

 

 

(ii)               At its option, Canadian Borrower may at any time terminate,
or from time to time permanently reduce, the Canadian Commitments; provided that
(A) each reduction of the Canadian Commitments shall be in an amount not less
than US$1,000,000 and integral multiples thereof and (B) the Canadian Revolving
Commitments shall not be terminated or reduced if, after giving effect to any
concurrent prepayment of the Canadian Revolving Loans in accordance with
Section 2.10, the aggregate amount of Canadian Revolving Exposures would exceed
the aggregate amount of Canadian Revolving Commitments.

 

(c)              Borrower Notice. The applicable Borrower shall notify in
writing the Administrative Agent or the Canadian Lender, as applicable, of any
election to terminate or reduce the Revolving Commitments under Section 2.08(b)
at least three Business Days (in the case of US Revolving Commitments) and three
Banking Days (in the case of Canadian Revolving Commitments) prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice with
respect to US Revolving Commitments, the Administrative Agent shall advise the
US Lenders of the contents thereof. Each notice delivered by a Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
any of the Commitments delivered by such Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility or the closing of
a securities offering, in which case such notice may be revoked by such Borrower
(by notice to the Administrative Agent, who promptly agrees to provide a copy of
such notice to the US Lenders, or the Canadian Lender on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of any of the Commitments shall be permanent. Each reduction of the US
Revolving Commitments shall be made ratably among the US Revolving Lenders in
accordance with their respective US Revolving Commitments.

 

Section 2.09           Interest Elections.

 

(a)             Generally. Each Revolving Borrowing initially shall be of the
Type specified by the applicable Borrower in the applicable Borrowing Request
and, in the case of a US Eurodollar Borrowing or a Canadian US$ Libor Loan,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the applicable Borrower may elect to convert all or a portion of
such Borrowing to a different Type or to continue all or a portion of such
Borrowing and, in the case of a US Eurodollar Borrowing or a Canadian US$ Libor
Loan, may elect Interest Periods therefor, all as provided in this Section 2.09.
Each Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, US Borrower shall not be entitled to
request any conversion or continuation that, if made, would result in more than
fifteen (15) US Eurodollar Borrowings outstanding hereunder at any one time.
This Section 2.09 shall not apply to Swingline Borrowings, which may not be
converted or continued.

 

(b)             Interest Election Notice. To make an election pursuant to this
Section 2.09, the applicable Borrower shall deliver, by hand delivery or
telecopier, a duly completed and executed Interest Election Request to the
Administrative Agent or the Canadian Lender, as applicable, not later than the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting Loans of the Type resulting from such election to be
made on the effective date of such election. Each Interest Election Request
shall be irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

 



56

 

 

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, or if outstanding Borrowings are being combined, the
allocation to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (ii), (iii) and (iv) below shall be specified for
each resulting Borrowing);

 

(ii)                the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day (with respect to US
Borrowings) and a Banking Day (with respect to Canadian Borrowings);

 

(iii)               whether the resulting Borrowing is to be (i) with respect to
US Borrowings, a US ABR Borrowing or a US Eurodollar Borrowing and (ii) with
respect to Canadian Borrowings, (x) a Canadian US$-Denominated Base Rate
Borrowing or a Canadian US$ Libor Borrowing, denominated in US Dollars, or (y)
Canadian Prime Rate Borrowing or Canadian Bankers’ Acceptances, denominated in
Canadian Dollars;

 

(iv)               if the resulting Borrowing is a US Eurodollar Borrowing or
Canadian US$ Libor Loan, as applicable, the Interest Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a US Eurodollar Borrowing or
Canadian US$ Libor Loan but does not specify an Interest Period, then applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each US Lender of the details thereof and of such US Lender’s
pro rata portion of each resulting Borrowing.

 

(c)             Automatic Conversion. If an Interest Election Request with
respect to a US Eurodollar Borrowing or Canadian US$ Libor Loan is not timely
delivered prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a US Eurodollar Borrowing or
Canadian US$ Libor Loan, respectively, in each case, with an Interest Period of
one month’s duration. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing (i) with respect to US Borrowings, the
Administrative Agent or the US Required Lenders may require, by notice to US
Borrower, that (A) no outstanding Borrowing may be converted to or continued as
a US Eurodollar Borrowing and (B) unless repaid, each US Eurodollar Borrowing
shall be converted to a US ABR Borrowing at the end of the Interest Period
applicable thereto and (ii) with respect to Canadian Borrowings, the Canadian
Lender may require, by notice to Canadian Borrower, that (A) no outstanding
Borrowing may be converted to or continued as a Canadian US$ Libor Borrowing and
(B) unless repaid, each Canadian US$ Libor Borrowing shall be converted to a
US$-Denominated Base Rate Loan at the end of the Interest Period applicable
thereto.

 

Section 2.10           Optional and Mandatory Prepayments of Loans.

 

(a)             Optional Prepayments. Each Borrower shall have the right at any
time and from time to time to prepay any applicable Borrowing, in whole or in
part, without premium or penalty subject to the requirements of this
Section 2.10 and Section 2.16; provided that each partial prepayment shall be in
a minimum amount equal to the lesser of (i) the minimum amount required pursuant
to Section 2.02(b) for Borrowings of the Type of Loan to be repaid and (ii) such
lesser amount as needed to prepay the entire outstanding principal amount of
such Borrowing.

 



57

 

 

(b)             Revolving Loan Prepayments.

 

(i)                 In the event of (A) the termination of all the US Revolving
Commitments, US Borrower shall, on the date of such termination, repay or prepay
all outstanding US Revolving Borrowings and all outstanding Swingline Loans (and
if any US Revolving Exposure shall remain as a result of L/C Exposures, the US
Borrower shall fully Cash Collateralize 105% of such L/C Exposures) and (B) the
termination of all the Canadian Revolving Commitments, Canadian Borrower shall,
on the date of such termination, repay or prepay all outstanding Canadian
Revolving Borrowings.

 

(ii)               In the event of (A) any partial reduction of the US Revolving
Commitments, then (1) at or prior to the effective date of such reduction, the
Administrative Agent shall notify US Borrower and the US Revolving Lenders of
the sum of the US Revolving Exposures after giving effect thereto and (2) if the
sum of the US Revolving Exposures would exceed the aggregate amount of US
Revolving Commitments after giving effect to such reduction, then US Borrower
shall, on the date of such reduction, first, repay or prepay Swingline Loans and
second, repay or prepay US Revolving Borrowings, in an aggregate amount
sufficient to eliminate such excess (and if any such excess shall remain as a
result of L/C Exposures, the US Borrower shall fully Cash Collateralize such L/C
Exposures) and (B) any partial reduction of the Canadian Revolving Commitments,
then (1) at or prior to the effective date of such reduction, the Canadian
Lender shall notify Canadian Borrower of the sum of the Canadian Revolving
Exposures after giving effect thereto and (2) if the sum of the Canadian
Revolving Exposures would exceed the aggregate amount of Canadian Revolving
Commitments after giving effect to such reduction, then Canadian Borrower shall,
on the date of such reduction, repay or prepay Canadian Revolving Borrowings in
an aggregate amount sufficient to eliminate such excess.

 

(iii)             In the event that the sum of all US Lenders’ US Revolving
Exposures exceeds the US Revolving Commitments then in effect, US Borrower
shall, without notice or demand, immediately first, repay or prepay Swingline
Loans and second, repay or prepay US Revolving Borrowings (in whole or in part),
in an aggregate amount sufficient to eliminate such excess (and if any such
excess shall remain as a result of L/C Exposures, the US Borrower shall fully
Cash Collateralize such L/C Exposures).

 

(iv)              (A) In the event that the Canadian Lender’s Canadian Revolving
Exposure exceeds the Canadian Revolving Commitments then in effect (such excess,
the “Canadian Currency Excess”), then, upon written request by the Canadian
Lender (which request shall detail the applicable Canadian Currency Excess),
Canadian Borrower shall repay an amount of Canadian Prime Rate Loans or Canadian
US$-Denominated Base Rate Loans made to Canadian Borrower hereunder within (1)
if the Canadian Currency Excess exceeds Cdn$1,000,000, five Banking Days, and
(2) in all other cases, twenty Banking Days after receipt of such request, such
that, except as otherwise contemplated in the immediately succeeding clause (B),
the Equivalent Amount in Canadian Dollars of such repayments is, in the
aggregate, at least equal to the Canadian Currency Excess.

 

(B)              If, in respect of any Canadian Currency Excess as at the
applicable date, the repayments made by Canadian Borrower have not completely
removed such Canadian Currency Excess (the remainder thereof being herein called
the “Canadian Currency Excess Deficiency”), Canadian Borrower shall within the
aforementioned five or twenty Banking Days, as the case may be, after receipt of
the aforementioned request of the Canadian Lender, place an amount equal to the
Canadian Currency Excess Deficiency on deposit with the Canadian Lender in an
interest bearing account in Canadian Borrower’s name with interest at rates
prevailing at the time of deposit for the account of Canadian Borrower, to be
assigned to the Canadian Lender by instrument reasonably satisfactory to the
Canadian Lender and to be applied to maturing Canadian Bankers’ Acceptances or
Canadian US$ Libor Loans made to Canadian Borrower hereunder (converted if
necessary at the exchange rate for determining the Equivalent Amount on the date
of such application). The Canadian Lender is hereby irrevocably directed by
Canadian Borrower to apply any such sums on deposit to maturing Canadian Loans
as provided in the preceding sentence. In lieu of providing funds for the
Canadian Currency Excess Deficiency, as provided in the preceding provisions of
this Section, Canadian Borrower may within the said period of five or twenty
Banking Days, as the case may be, provide to the Canadian Lender an irrevocable
standby letter of credit in an amount equal to the Canadian Currency Excess
Deficiency and for a term which expires not sooner than ten Banking Days after
the date of maturity of the relevant Bankers’ Acceptances or Canadian US$ Libor
Loans, as the case may be; such letter of credit shall be issued by a financial
institution, and shall be on terms and conditions, acceptable to the Canadian
Lender in its sole discretion. The Canadian Lender is hereby authorized and
directed to draw upon such letter of credit and apply the proceeds of the same
to Canadian Bankers’ Acceptances or Canadian US$ Libor Loans as they mature.
Upon the Canadian Currency Excess being eliminated as aforesaid or by virtue of
subsequent changes in the exchange rate for determining the Equivalent Amount,
then, provided no Canadian Default or Canadian Event of Default is then
continuing, such funds on deposit, together with interest thereon, or such
letters of credit shall be returned to Canadian Borrower, in the case of funds
on deposit, or shall be cancelled or reduced in amount, in the case of letters
of credit.

 



58

 



  

(v)                In the event that the aggregate Swingline Exposure exceeds
the Swingline Commitment then in effect, US Borrower shall, without notice or
demand, immediately repay or prepay Swingline Loans in an aggregate amount
sufficient to eliminate such excess.

 

(c)              Available Cash Prepayment. So long as the first Trigger Date
following the Closing Cash Hoarding Fallaway Date has not occurred, if and to
the extent the applicable Borrower has not applied the proceeds of such
Borrowing for the purposes specified in the applicable Borrowing Request or for
other purposes permitted herein by the tenth (10th) Business Day following the
date on which such Borrowing is made, then on the next Business Day the
Borrowers shall prepay the Loans in an aggregate principal amount equal to the
lesser of (i) such unused proceeds and (ii) the amount necessary to cause the
aggregate Available Cash of Holdings and its Subsidiaries to be less than or
equal to the Available Cash Threshold Amount at the end of such Business Day.

 

(d)              Application of Prepayments. Prior to any optional or mandatory
prepayment hereunder, the applicable Borrower shall select the applicable
Borrowing or Borrowings to be prepaid in whole or in part and shall specify such
selection in the notice of such prepayment pursuant to Section 2.10(e), subject
to the provisions of this Section 2.10(c).

 

(e)              Notice of Prepayment.

 

(i)                 US Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (A) in the case of prepayment of a US
Eurodollar Borrowing, not later than 11:00 a.m., New York time, three Business
Days before the date of prepayment, (B) in the case of prepayment of a US ABR
Borrowing, not later than 11:00 a.m., New York time, on the same Business Day as
the date of prepayment and (C) in the case of prepayment of a Swingline Loan,
not later than 11:00 a.m., New York time, on the date of prepayment.

 

(ii)               Canadian Borrower shall notify the Canadian Lender by written
notice of any prepayment hereunder (A) in the case of prepayment of a Canadian
US$ Libor Borrowing, not later than 11:00 a.m., Calgary time, three Banking Days
before the date of prepayment, (B) in the case of prepayment of Canadian Prime
Rate Loans or a Canadian US$-Denominated Base Rate Borrowing, not later than
10:00 a.m., Calgary time, one Banking Day before the date of prepayment and (C)
in the case of prepayment of a Canadian Bankers’ Acceptance, not later than 8:00
a.m., Calgary time, on the date of prepayment; provided, however, that a
Canadian Bankers’ Acceptance may only be repaid on its maturity date unless cash
collateralized in accordance with Section 2.10(f).

 



59

 

  

(iii)             Each such notice shall be irrevocable; provided that a notice
of prepayment delivered by any Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility or the closing of
a securities offering, in which case such notice may be revoked by such Borrower
(by notice to the Administrative Agent or the Canadian Lender, as applicable, on
or prior to the specified prepayment date) if such condition is not satisfied.
Each such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice with respect to US Borrowings
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the US Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and otherwise in accordance with this Section 2.10.
Prepayments shall be accompanied by accrued and unpaid interest to the extent
required by Section 2.06 and any breakage payments to the extent required by
Section 2.16.

 

(f)               With respect to any repayment of unmatured Canadian Bankers’
Acceptances pursuant to Section 2.10(e)(ii) or otherwise hereunder, it is agreed
that Canadian Borrower shall provide for the funding in full of the unmatured
Canadian Bankers’ Acceptances to be repaid by paying to and depositing with the
applicable Canadian Lender cash collateral for each such unmatured Canadian
Bankers’ Acceptances equal to the face amount payable at maturity thereof. The
Canadian Lender shall hold such cash collateral in an interest bearing cash
collateral account at rates prevailing at the time of deposit for similar
accounts with the Canadian Lender; such cash collateral, such cash collateral
account, any accounts receivable, claims, instruments or securities evidencing
or relating to the foregoing, and any proceeds of any of the foregoing
(collectively, the “Outstanding BAs Collateral”) shall be assigned to the
Canadian Lender as security for the Canadian Obligations of Canadian Borrower in
relation to such Canadian Bankers’ Acceptances and the Lien of the Canadian
Lender created in such Outstanding BAs Collateral shall rank in priority to all
other Liens and adverse claims against such Outstanding BAs Collateral. Such
Outstanding BAs Collateral shall be applied to satisfy the obligations of
Canadian Borrower for such Canadian Bankers’ Acceptances as they mature and the
Canadian Lender is hereby irrevocably directed by Canadian Borrower to apply any
such Outstanding BAs Collateral to such maturing Canadian Bankers’ Acceptances.
The Outstanding BAs Collateral created herein shall not be released to Canadian
Borrower without the consent of the Canadian Lender; however, interest on such
deposited amounts shall be for the account of Canadian Borrower and may be
withdrawn by Canadian Borrower so long as no Canadian Event of Default is then
continuing. If, after maturity of the Canadian Bankers’ Acceptances for which
such Outstanding BAs Collateral is held and application by the Canadian Lender
of the Outstanding BAs Collateral to satisfy the Canadian Obligations of
Canadian Borrower hereunder with respect to the Canadian Bankers’ Acceptances
being repaid, any interest or other proceeds of the Outstanding BAs Collateral
remains, such interest or other proceeds shall be promptly paid and transferred
by the Canadian Lender to Canadian Borrower so long as no Canadian Event of
Default is then continuing.

 



60

 

 

Section 2.11            Alternate Rate of Interest.

 

(a)              If prior to the commencement of any Interest Period for a US
Eurodollar Borrowing:

 

(i)                 the Administrative Agent determines (which determination
shall be final and conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the US Adjusted LIBOR Rate for
such Interest Period; or

 

(ii)               the Administrative Agent determines or is advised in writing
by the US Required Lenders that the US Adjusted LIBOR Rate for such Interest
Period will not adequately and fairly reflect the cost to such US Lenders of
making or maintaining their US Loans included in such US Eurodollar Borrowing
for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to US Borrower
and the US Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies US Borrower and the US Lenders that the
circumstances giving rise to such notice no longer exist, (i) any US Eurodollar
Borrowing requested to be made on the first day of such Interest Period shall be
made as a US Market Disruption Loan, (ii) any US Borrowing that was to have been
converted on the first day of such Interest Period to a US Eurodollar Borrowing
shall be continued as a US Market Disruption Loan and (iii) any outstanding US
Eurodollar Borrowing shall be converted, on the last day of the then-current
Interest Period if occurring during the period the circumstances in clause (i)
or (ii) above remain in effect, to a US Market Disruption Loan.

 

(b)              In the event that at any time subsequent to the delivery of a
Canadian Borrowing Request with regard to any requested Canadian US$ Libor Loan,
but before the date of such Canadian Borrowing, the Canadian Lender (acting
reasonably) makes a determination, which shall be conclusive and binding upon
Canadian Borrower, absent manifest error, that: (i) by reason of circumstances
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the rate of interest with respect to, or deposits are not available
in sufficient amounts in the ordinary course of business at the rate determined
hereunder to fund, a requested Canadian US$ Libor Loan during the ensuing
Interest Period selected; (ii) the making or continuing of the requested
Canadian US$ Libor Loan by the Canadian Lender has been made impracticable by
the occurrence of an event which materially adversely affects the London
interbank market generally; or (iii) the Canadian US$ Libor Rate shall no longer
represent the effective cost to the Canadian Lender of United States Dollar
deposits in such market for the relevant Interest Period, then the Canadian
Lender shall give notice thereof to Canadian Borrower as soon as possible after
such determination and Canadian Borrower shall, within one Banking Day after
receipt of such notice and in replacement of such Canadian Borrowing Request
previously given by Canadian Borrower, give the Canadian Lender a Canadian
Borrowing Request which specifies another Canadian Borrowing in any other form
of Canadian Loan which would not be affected by the notice from the Canadian
Lender pursuant to this Section 2.11. In the event Canadian Borrower fails to
give, if applicable, a valid replacement Canadian Borrowing Request, (x) with
respect to any such Canadian Borrowing originally requested by Canadian Borrower
by way of a Canadian US$ Libor Loan, Canadian Borrower shall be deemed to have
instead requested a Canadian Borrowing by way of a Canadian US$-Denominated Base
Rate Loan in the amount originally specified and (y) with respect to any such
maturing Canadian US$ Libor Loan, such Loan shall be converted on the last day
of the applicable Interest Period into Canadian US$-Denominated Base Rate Loans,
in each case, as if a Canadian Borrowing Request had been given to the Canadian
Lender by Canadian Borrower pursuant to the provisions hereof.

 



61

 

 

(c)             If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) or (b)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) or (b)(i) above have not arisen but either (w) the supervisor
for the administrator of the US LIBOR Rate has made a public statement that the
administrator of the US LIBOR Rate is insolvent (and there is no successor
administrator that will continue publication of the US LIBOR Rate), (x) the
administrator of the US LIBOR Rate has made a public statement identifying a
specific date after which the US LIBOR Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the US LIBOR Rate), (y) the supervisor for the
administrator of the US LIBOR Rate has made a public statement identifying a
specific date after which the US LIBOR Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the US
LIBOR Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the US LIBOR Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrowers shall endeavor
to establish an alternate rate of interest to the US LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
14.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the US Lenders and the Canadian
Lender, a written notice from the US Required Lenders or the Canadian Lender
stating that such US Required Lenders or the Canadian Lender objects to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (c) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.11(c), only to the extent the US
LIBOR Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Interest Election Request that requests the
conversion of any US Revolving Borrowing or Canadian Revolving Borrowing to, or
continuation of any US Revolving Borrowing or Canadian Revolving Borrowing as, a
US Eurodollar Borrowing or a Canadian US$ Libor Borrowing, as applicable, shall
be ineffective, and (y) if any Borrowing Request requests a US Eurodollar
Borrowing or a Canadian US$ Libor Borrowing, such Borrowing shall be made as an
US ABR Borrowing or a Canadian Borrowing by way of a Canadian US$-Denominated
Base Rate Loan, as applicable.

 

Section 2.12           Market Disruption Respecting Canadian Bankers’
Acceptances.

 

(a)             If the Canadian Lender makes a determination in good faith and
acting reasonably, which determination shall be conclusive and binding upon
Canadian Borrower, and notifies Canadian Borrower, that (a) there no longer
exists an active market for bankers’ acceptances accepted by the Canadian Lender
or (b) the CDOR Rate plus 10 bps will not or does not accurately reflect the
discount rate which would be applicable to a sale of Canadian Bankers’
Acceptances accepted by the Canadian Lender in the market, then: (a) the right
of Canadian Borrower to request Canadian Bankers’ Acceptances shall be suspended
until the Canadian Lender determines that the circumstances causing such
suspension no longer exist, and so notifies Canadian Borrower; (b) any
outstanding Canadian Borrowing Request requesting a Loan by way of Canadian
Bankers’ Acceptances shall be deemed to be a Canadian Borrowing Request
requesting a Canadian Loan by way of Canadian Prime Rate Loans in the amount
specified in the original Canadian Borrowing Request; (c) any outstanding
Canadian Borrowing Request requesting a conversion of a Canadian Loan by way of
Canadian US$-Denominated Base Rate Loans or Canadian US$ Libor Loans into a
Canadian Loan by way of Canadian Bankers’ Acceptances shall be deemed to be a
Canadian Borrowing Request requesting a conversion of such Canadian Loan into a
Canadian Loan by way of Canadian Prime Rate Loans; and (d) any outstanding
Canadian Borrowing Request requesting a rollover of a Canadian Loan by way of
Canadian Bankers’ Acceptances shall be deemed to be a Canadian Borrowing Request
requesting a conversion of such Canadian Loans into a Canadian Loan by way of
Canadian Prime Rate Loans. The Canadian Lender shall promptly notify Canadian
Borrower of any suspension of Canadian Borrower’s right to request the Canadian
Bankers’ Acceptances and of any termination of any such suspension.

 



62

 

 

Section 2.13           US Yield Protection.

 

(a)              Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in,
by any US Lender (except any reserve requirement reflected in the US Adjusted
LIBOR Rate);

 

(ii)               subject any US Lender to any Tax of any kind whatsoever with
respect to this Agreement (except for (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes, and (C)
Connection Income Taxes); or

 

(iii)             impose on any US Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
US Eurodollar Loans made by such US Lender;

 

and the result of any of the foregoing shall be to increase the cost to such US
Lender of making, continuing, converting to or maintaining any US Eurodollar
Loan (or of maintaining its obligation to make any such US Eurodollar Loan), or
to increase the cost to such US Lender or such US Lender’s holding company, if
any, or to reduce the amount of any sum received or receivable by such US Lender
hereunder (whether of principal, interest or any other amount) then, upon
written request of such US Lender (with a copy to the Administrative Agent), US
Borrower will pay to such US Lender, such additional amount or amounts as will
compensate such US Lender for such additional costs incurred or reduction
suffered.

 

(b)             Capital Requirements. If any US Lender determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such US Lender or any lending office of such US Lender or such US Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such US Lender’s capital
or on the capital of such US Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such US Lender or the US Loans made by
such US Lender, to a level below that which such US Lender or such US Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such US Lender’s policies and the policies of such US Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time upon written request of such US Lender (with a copy to the
Administrative Agent) US Borrower will pay to such US Lender, such additional
amount or amounts as will compensate such US Lender or such US Lender’s holding
company for any such reduction suffered.

 

(c)              Certificates for Reimbursement. A certificate of a US Lender
setting forth the amount or amounts necessary to compensate such US Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.13 and delivered to US Borrower shall be conclusive absent
manifest error. US Borrower shall pay such US Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)              Delay in Requests. Failure or delay on the part of any US
Lender to demand compensation pursuant to this Section 2.13 shall not constitute
a waiver of such US Lender’s right to demand such compensation; provided that US
Borrower shall not be required to compensate a US Lender pursuant to this
Section 2.13 for any increased costs incurred or reductions suffered more than
six months prior to the date that such US Lender notifies US Borrower of the
Change in Law giving rise to such increased costs or reductions and of such US
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 



63

 

 

(e)              Mitigation. Each US Lender requesting compensation under this
Section 2.13 shall use commercially reasonable efforts to mitigate, avoid, or
eliminate the amount of any such increased costs in accordance with
Section 2.19, so long as taking such efforts would not be materially
disadvantageous to such US Lender or expose any US Lender to an unreimbursed
cost or expense.

 

Section 2.14           Canadian Change in Law.

 

(a)             Subject to clause (b) below, if the adoption of any applicable
law, regulation, treaty or official directive (whether or not having the force
of law) or any change therein or in the interpretation or application thereof by
any court or by any Governmental Authority or any other entity charged with the
interpretation or administration thereof or compliance by the Canadian Lender
with any request or direction (whether or not having the force of law) of any
such authority or entity hereafter:

 

(i)                 subjects the Canadian Lender to, or causes the withdrawal or
termination of any previously granted exemption with respect to, any Taxes
(other than Taxes on the Canadian Lender’s income, gains or capital), or changes
the basis of taxation of payments due to the Canadian Lender, or increases any
existing Taxes (other than Taxes on the Canadian Lender’s income, gains or
capital) on payments of principal, interest or other amounts payable by Canadian
Borrower to the Canadian Lender under this Agreement;

 

(ii)               imposes, modifies or deems applicable any reserve, liquidity,
special deposit, regulatory or similar requirement against assets or liabilities
held by, or deposits in or for the account of, or loans by the Canadian Lender,
or any acquisition of funds for loans or commitments to fund loans or
obligations in respect of undrawn, committed lines of credit or in respect of
Canadian Bankers’ Acceptances accepted by the Canadian Lender;

 

(iii)             imposes on the Canadian Lender or requires there to be
maintained by the Canadian Lender any capital adequacy or additional capital
requirements (including a requirement which affects the Canadian Lender’s
allocation of capital resources to its obligations) in respect of any Canadian
Loan or obligation of the Canadian Lender hereunder, or any other condition with
respect to this Agreement; or

 

(iv)              directly or indirectly affects the cost to the Canadian Lender
of making available, funding or maintaining any Canadian Loan or otherwise
imposes on the Canadian Lender any other condition or requirement affecting this
Agreement or any Canadian Loan or any obligation of the Canadian Lender
hereunder;

 

and the result of the foregoing, in the sole determination of the Canadian
Lender acting in good faith, is:

 

(v)                to increase the cost to the Canadian Lender of performing its
obligations hereunder with respect to any Canadian Loan;

 

(vi)              to reduce any amount received or receivable by the Canadian
Lender hereunder or its effective return hereunder or on its capital in respect
of any Canadian Loan;

 



64

 

 

(vii)            to reduce the standby fees payable to the Canadian Lender
pursuant to Section 2.05(a)(ii); or

 

(viii)          to cause the Canadian Lender to make any payment with respect to
or to forego any return on or calculated by reference to, any amount received or
receivable by the Canadian Lender hereunder with respect to any Canadian Loan;

 

the Canadian Lender shall determine that amount of money which shall compensate
the Canadian Lender for such increase in cost, payments to be made or reduction
in income or return or interest foregone (herein referred to as “Additional
Compensation”). Upon the Canadian Lender having determined that it is entitled
to Additional Compensation in accordance with the provisions of this Section,
the Canadian Lender shall promptly so notify Canadian Borrower. The Canadian
Lender shall provide Canadian Borrower with a photocopy of the relevant law,
rule, guideline, regulation, treaty or official directive (or, if it is
impracticable to provide a photocopy, a written summary of the same) and a
certificate of a duly authorized officer of the Canadian Lender setting forth
the Additional Compensation and the basis of calculation therefor, which shall
be conclusive evidence of such Additional Compensation in the absence of
manifest error. Canadian Borrower shall pay to the Canadian Lender within 10
Banking Days of the giving of such notice the Canadian Lender’s Additional
Compensation. The Canadian Lender shall be entitled to be paid such Additional
Compensation from time to time to the extent that the provisions of this Section
are then applicable notwithstanding that the Canadian Lender has previously been
paid any Additional Compensation.

 

(b)             The Canadian Lender agrees that it will not claim Additional
Compensation from Canadian Borrower under clause (a) above if (i) it is not
generally claiming similar compensation from its other customers in similar
circumstances; (ii) in respect of any period greater than 3 months prior to the
delivery of notice in respect thereof by the Canadian Lender, unless the
adoption, change or other event or circumstance giving rise to the claim for
Additional Compensation is retroactive or is retroactive in effect; or (iii) if
such Additional Compensation results from the Canadian Lender being a
“non-resident” of Canada that does not deal with Canadian Borrower on an “arm’s
length” basis (both within the provisions of the Income Tax Act (Canada) or,
where the Canadian Lender is not a resident of Canada, that arises as a result
of a change of applicable law in Canada.)

 

Section 2.15           Prepayment of Canadian Portion.

 

(a)              In addition to the other rights and options of Canadian
Borrower hereunder and notwithstanding any contrary provisions hereof, if the
Canadian Lender gives the notice provided for in Section 2.14 with respect to
any Loan (an “Affected Loan”), Canadian Borrower may, upon 2 Banking Days’
notice to that effect given to the Canadian Lender (which notice shall be
irrevocable), prepay in full without penalty the Affected Loan outstanding
together with accrued and unpaid interest on the principal amount so prepaid up
to the date of such prepayment, such Additional Compensation as may be
applicable to the date of such payment and all costs, losses and expenses
incurred by the Canadian Lender by reason of the liquidation or re deployment of
deposits or other funds or for any other reason whatsoever resulting from the
repayment of such Affected Loan or any part thereof on other than the last day
of the applicable Interest Period, and upon such payment being made that
Canadian Lender’s obligations to make such Affected Loans to Canadian Borrower
under this Agreement shall terminate.

 



65

 

 

Section 2.16           Breakage Payments.

 

In the event of (a) the payment or prepayment, whether optional or mandatory, of
any principal of any US Eurodollar Loan or Canadian US$ Libor Loan earlier than
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any US Eurodollar Loan or Canadian
US$ Libor Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure (for a reason other than the failure of a Lender to
fund a Loan required to be funded hereunder) to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered by a
Borrower pursuant hereto or (d) the assignment of any US Eurodollar Loan or
Canadian US$ Libor Loan earlier than the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19(b), then, in any such event, upon written demand by an US Lender
(with a copy to the Administrative Agent) or the Canadian Lender, such Borrower
shall compensate such Lender for the loss, cost and expense incurred by such
Lender as a result of such event. In the case of a US Eurodollar Loan or
Canadian US$ Libor Loan, such loss, cost or expense to any such Lender shall be
deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such US Eurodollar Loan or Canadian US$ Libor Loan had such
event not occurred, at the US Adjusted LIBOR Rate that would have been
applicable to such US Eurodollar Loan or the Canadian US$ Libor Rate that would
have been applicable to such Canadian US$ Libor Loan, as applicable, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such US Eurodollar
Loan or Canadian US$ Libor Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of such Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, accompanied by related calculations, shall be delivered to US Borrower
(with a copy to the Administrative Agent) or Canadian Borrower, as applicable,
and shall be conclusive and binding absent manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

 

Section 2.17           Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.

 

(a)                Payments Generally. The applicable Borrower shall make each
payment required to be made by it hereunder or under any other Loan Document
(whether of principal, interest, fees or of amounts payable under Section 2.13,
2.14, 2.18 or 14.03, or otherwise) on or before the time expressly required
hereunder or under such other Loan Document for such payment (or, with respect
to US Borrowings, if no such time is expressly required, prior to 2:00 p.m., New
York time), on the date when due, in immediately available funds, without
setoff, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent or the Canadian Lender,
as applicable, be deemed to have been received on the next succeeding Business
Day for purposes of calculating interest thereon. All such payments shall be
made (i) with respect to US Borrowings, to the Administrative Agent at its
offices at Stamford, Connecticut, except payments to be made directly to any
Swingline Lender as expressly provided herein and (ii) with respect to Canadian
Borrowings, by deposit or transfer thereof to the accounts of the Canadian
Lender maintained at the Canadian Lender’s Branch and designated by the Canadian
Lender for such purpose or at such other place as Canadian Borrower and the
Canadian Lender may from time to time agree, except that payments pursuant to
Section 2.13, 2.14, 2.18 and 14.03 shall be made directly to the persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other US Lender Party to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
of principal and interest under each Loan Document shall be made in the currency
in which the Loan is outstanding.

 



66

 

 

(b)              Pro Rata Treatment.

 

(i)                 Each payment by US Borrower of interest in respect of the US
Loans made to US Borrower shall be applied to the amounts of such obligations
owing to the US Lenders pro rata according to the respective amounts then due
and owing to such US Lenders.

 

(ii)               Each payment by US Borrower on account of principal of the US
Revolving Borrowings made to US Borrower shall be made pro rata according to the
respective outstanding principal amounts of the US Revolving Loans then held by
such US Revolving Lenders.

 

(iii)             Each payment by the US Borrower on account of Reimbursement
Obligations shall be applied to the amounts of such obligations owing to the
Issuing Banks pro rata according to the respective amounts then due and owing to
such Issuing Banks.

 

(c)             Insufficient Funds. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all
applicable amounts of principal, interest and fees that constitute US
Obligations then due hereunder, such funds shall be applied (i) first, toward
payment of applicable interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the applicable amounts of interest
and fees then due to such parties, and (ii) second, toward payment of applicable
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the applicable amounts of principal then due to such parties. It
is understood that the foregoing does not apply to any adequate protection
payments under any federal, state or foreign bankruptcy, insolvency,
receivership or similar proceeding, and that each Administrative Agent may,
subject to any applicable federal, state or foreign bankruptcy, insolvency,
receivership or similar orders, distribute any adequate protection payments it
receives on behalf of the applicable Lenders to such Lenders in its sole
discretion (i.e., whether to pay the earliest accrued interest, all accrued
interest on a pro rata basis or otherwise).

 

(d)             Sharing of Set-Off. If any US Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its US Loans or other US Obligations
resulting in such US Lender’s receiving payment of a proportion of the aggregate
amount of its US Loans and accrued interest thereon or other US Obligations
greater than its pro rata share thereof as provided herein, then the US Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the US
Loans and such other obligations of the other US Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the US Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective US Loans and
other amounts owing them, provided that:

 

(i)                 if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

 

(ii)               the provisions of this paragraph shall not be construed to
apply to (A) any payment made by US Borrower pursuant to and in accordance with
the express terms of this Agreement or (B) any payment obtained by a US Lender
as consideration for the assignment of or sale of a participation in any of its
US Loans to any assignee or participant, other than to Holdings or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Beneficiary receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.17(d) applies, such
Beneficiary shall to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights to which the
Beneficiary is entitled under this Section 2.17(d) to share in the benefits of
the recovery of such secured claim.

 



67

 

 

(e)              Borrower Default. Unless the Administrative Agent shall have
received notice from US Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the US Lenders hereunder that US
Borrower will not make such payment, the Administrative Agent may assume that US
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to US Lenders the amount due. In such
event, if US Borrower has not in fact made such payment, then each of the US
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such US Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 2.18           Taxes.

 

(a)              Payments Free of Taxes.

 

(i)                 With respect only to US Obligations, any and all payments by
or on account of any obligation of US Loan Parties hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, except as required by applicable Requirements of Law.
If the applicable Withholding Agent shall be required by applicable Requirements
of Law (as determined in the good faith discretion of the applicable Withholding
Agent) to deduct or withhold any Taxes from such payments, then the applicable
Withholding Agent shall be entitled to make such deductions or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirements of Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable US Loan
Party shall be increased as necessary so that after all required deductions or
withholdings have been made (including deductions and withholdings applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deductions or
withholding been made.

 

(ii)               With respect only to Canadian Obligations:

 

(A)              any and all payments by Canadian Borrower to the Canadian
Lender hereunder shall be made free and clear of, and without deduction or
withholding for or on account of, any and all present or future Taxes imposed,
levied, collected, withheld or assessed by any Governmental Authority or under
the laws of any international tax authority imposed on the Canadian Lender, or
by or on behalf of the foregoing (and, for greater certainty, nothing in this
Section shall make Canadian Borrower liable for any Taxes imposed on or measured
by the recipient’s income, gains or capital). In addition, Canadian Borrower
agrees to pay any present or future stamp, transfer, registration, excise,
issues, documentary or other taxes, charges or similar levies which arise from
any payment made under this Agreement or the Canadian Loans or in respect of the
execution, delivery or registration or the compliance with this Agreement or the
other Documents contemplated hereunder other than taxes imposed on or measured
by the recipient’s income, gains or capital. Canadian Borrower shall indemnify
and hold harmless the Canadian Lender for the full amount of all of the
foregoing Taxes or other amounts paid or payable by the Canadian Lender and any
liability (including penalties, interest, additions to tax and reasonable
out-of-pocket expenses) resulting therefrom or with respect thereto which arise
from any payment made under or pursuant to this Agreement or the Canadian Loans
or in respect of the execution, delivery or registration of, or compliance with,
this Agreement or the other Documents other than Taxes imposed on or measured by
the recipient’s income, gains, capital or amounts in respect of which a sum
payable hereunder has been increased under the immediately succeeding clause
(B).

 



68

 

 

(B)              If Canadian Borrower shall be required by law to deduct or
withhold any amount from any payment or other amount required to be paid to the
Canadian Lender hereunder, or if any liability for Taxes shall be imposed or
shall arise from or in respect of any sum payable hereunder, then the sum
payable to the Canadian Lender hereunder shall be increased as may be necessary
so that after making all required deductions and withholdings (including
deductions and withholdings payable for additional sums payable under this
provision) the Canadian Lender receives an amount equal to the amount it would
have received had no such deductions or withholdings been made; in addition,
Canadian Borrower shall pay the full amount deducted or withheld for such
liabilities to the relevant taxation authority or other authority in accordance
with applicable law, such payment to be made (if the liability is imposed on
Canadian Borrower) for its own account or (if the liability is imposed on the
Canadian Lender) on behalf of and in the name of the Canadian Lender. If the
liability is imposed on the Canadian Lender, Canadian Borrower shall deliver to
the Canadian Lender evidence satisfactory to the Canadian Lender, acting
reasonably, of the payment to the relevant taxation authority or other authority
of the full amount deducted or withheld.

 

(C)              The Canadian Lender shall use reasonable efforts to contest (to
the extent contestation is reasonable) such imposition or assertion of such
Taxes and shall reimburse to Canadian Borrower the amount of any reduction, or
credit, relief or remission in respect of, Taxes, to the extent of amounts that
have been paid by Canadian Borrower in respect of such Taxes in accordance with
this Agreement, as a result of such contestation or otherwise and, provided
that, the Canadian Lender shall not have any obligation to expend its own funds,
suffer any economic hardship or take any action detrimental to its interests (as
determined by the Canadian Lender in its sole discretion, acting reasonably) in
connection therewith unless it shall have received from Canadian Borrower
payment therefor or an indemnity with respect thereto, satisfactory to it.

 

(b)              Payment of Other Taxes by US Borrower. Without limiting the
provisions of paragraph (a) above, the US Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes imposed on or with respect to any obligation of US
Borrower hereunder or under any other Loan Document to which it is a party.

 

(c)              Indemnification by US Borrower. The US Loan Parties shall
jointly and severally indemnify each Recipient, within 20 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid or payable by such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to US Borrower by a US Lender Party (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a US Lender Party, shall be conclusive absent manifest error.
Notwithstanding anything herein to the contrary, no Recipient shall be
indemnified for any Indemnified Taxes hereunder unless the Recipient makes
written demand on US Borrower for such reimbursement no later than six months
after the earlier of (i) the date on which the relevant Governmental Authority
makes written demand upon such Recipient for payment of such Indemnified Taxes,
and (ii) the date on which such Recipient has made payment of such Indemnified
Taxes; provided that if the Indemnified Taxes imposed or asserted giving rise to
such claims are retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

 



69

 

 

(d)             Evidence of Payments. As soon as practicable after any payment
of Taxes by a US Loan Party to a Governmental Authority pursuant to this
Section 2.18, the US Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)              Status of Lenders.   

 

(i)                 (e)Status of Lenders. (e)  Each US Lender Party that is
entitled to an exemption form or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to US Borrower and the
Administrative Agent on or prior to the date on which such US Lender Party
becomes a US Lender Party under this Agreement and at the time or times
reasonably requested by US Borrower of or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable
Requirements of Law as will permit payments hereunder or under any other Loan
Document to be made without withholding or at a reduced rate of withholding. In
addition, any US Lender Party, if reasonably requested by US Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by US Borrower or the
Administrative Agent as will enable US Borrower or the Administrative Agent to
determine whether or not such US Lender Party is subject to information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.18(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)               (i)Without limiting the generality of the foregoing:

 

(A)              any US Lender Party that is a US Person shall deliver to US
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such US Lender
Party becomes a US Lender Party under this Agreement (and from time to time
thereafter upon the reasonable request of US Borrower or the Administrative
Agent), duly completed originals of IRS Form W-9 (or applicable successor form)
certifying that such US Lender Party is exempt from US federal backup
withholding Tax; and

 

(B)              any US Lender Party that is a Foreign Lender Party shall
deliver to US Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such US
Lender Party becomes a US Lender Party under this Agreement (and from time to
time thereafter upon the reasonable request of US Borrower or the Administrative
Agent), but only if such US Lender Party is legally entitled to do so, whichever
of the following is applicable:

 

(1)                in the case of such a US Lender Party claiming the benefits
of an income tax treaty to which the United States is a party (a) with respect
to payments of interest hereunder or under any other Loan Document, duly
completed originals of IRS Form W-8BEN (or applicable successor form) or IRS
Form W-8BEN-E (or applicable successor form), as applicable, establishing an
exemption from, or reduction of, US federal withholding Tax pursuant to the
“interest” article of such tax treaty, and (b) with respect to any other
applicable payments made hereunder or under any other Loan Document, duly
completed originals of IRS Form W-8BEN (or applicable successor form) or IRS
Form W-8BEN-E (or applicable successor form), as applicable, establishing an
exemption from, or reduction of, US federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 



70

 

 

(2)                duly completed originals of IRS Form W-8ECI (or any successor
form);

 

(3)                in the case of such a US Lender Party claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (a) a
certificate, in substantially the form of Exhibit H-1 to the effect that such US
Lender Party is not (i) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of US Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (b) duly completed originals
of IRS Form W-8BEN (or applicable successor form) or IRS Form W-8BEN-E (or
applicable successor form), as applicable; or

 

(4)                to the extent such a US Lender Party is not the beneficial
owner, duly completed originals of IRS Form W-8IMY (or any successor form),
accompanied by an IRS Form W-8ECI (or any successor form), an IRS Form W-8BEN
(or any successor form), an IRS Form W-8BEN-E (or any successor form), a
certificate in substantially the form of Exhibit H-2 or Exhibit H-3, an IRS Form
W-9 (or any successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that, if such US Lender Party is a
partnership and one or more direct or indirect partners of such US Lender Party
are claiming the portfolio interest exemption, such US Lender Party may provide
a certificate, in substantially the form of Exhibit H-4, on behalf of each such
direct and indirect partner;

 

(C)              any US Lender Party that is a Foreign Lender Party shall, to
the extent it is legally entitled to do so, deliver to US Borrower and the
Administrative Agent on or prior to the date on which such US Lender Party
becomes a US Lender Party under this Agreement (and from time to time thereafter
upon the reasonable request of US Borrower or the Administrative Agent) any
other form prescribed by applicable Requirements of Law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit US Borrower and the Administrative
Agent to determine the withholding or deduction required to be made; and

 

(D)              In the case of a US Lender Party that would be subject to
United States federal withholding Tax imposed by FATCA on payments made to or on
account of such US Lender Party hereunder or any other Loan Document if such US
Lender Party were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such US Lender Party shall deliver to US Borrower and the
Administrative Agent at the time or times prescribed by applicable Requirements
of Law and at such time or times reasonably requested by US Borrower or the
Administrative Agent such documentation prescribed by applicable Requirements of
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by US Borrower and the
Administrative Agent as may be necessary for US Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such US
Lender Party has complied with such US Lender Party’s obligations under FATCA,
or to determine the amount to deduct and withhold from any such payments. Solely
for purposes of this paragraph, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

Each US Lender Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify US Borrower and the
Administrative Agent in writing of its legal inability to do so.

 



71

 

 

(f)                 Treatment of Certain Refunds. If any Recipient determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.18
(including by the payment of additional amounts pursuant to this Section 2.18),
it shall pay to US Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by US Borrower
under this Section 2.18 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Recipient and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that US Borrower, upon the request of such Recipient,
agrees to repay the amount paid over to US Borrower pursuant to this
Section 2.18 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Recipient in the event such Recipient
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to US Borrower or any other person. Notwithstanding anything to
the contrary, in no event will a Recipient be required to pay any amount to US
Borrower the payment of which would place such Recipient in a less favorable net
after-Tax position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had never been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 

(g)                Indemnification by the US Lenders. Each US Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such US Lender (but only
to the extent that US Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the US
Borrower to do so), (ii) any Taxes attributable to such US Lender’s failure to
comply with the provisions of Section 14.04 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such US
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any US Lender by the
Administrative Agent shall be conclusive absent manifest error. Each US Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such US Lender under any Loan Document or otherwise
payable by the Administrative Agent to the US Lender from any other source
against any amount due to the Administrative Agent under this paragraph (g).

 

Section 2.19           Mitigation Obligations; Replacement of Lenders.

 

(a)              Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.13 or Section 2.14, or requires a Borrower
to pay any additional amount to such Lender or any Governmental Authority for
the account of such Lender pursuant to Section 2.18, then such Lender shall use
commercially reasonable efforts to designate a different lending office
(including an existing office in another jurisdiction) for funding or booking
its Loans hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or Affiliates, if, in the reasonable judgment of such
Lender, such designation, change, or assignment (i) would avoid the imposition
of, or in the future eliminate or reduce, amounts payable pursuant to
Section 2.13, Section 2.14 or Section 2.18, as the case may be and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The applicable Borrower
hereby agrees to pay all reasonable and documented costs and expenses incurred
by such Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses and accompanying calculations
submitted by such Lender to such Borrower shall be conclusive absent manifest
error.

 

(b)              Replacement of Lenders. If any Lender requests compensation
under Section 2.13 or Section 2.14, or if a Borrower is required to pay any
additional amount to such Lender or any Governmental Authority for the account
of such Lender pursuant to Section 2.18(a), or if a Lender is a Defaulting
Lender, or if a Borrower exercises its replacement rights under
Section 14.02(c), then such Borrower may at any time, at its sole expense and
effort (except that assignment costs and expenses associated with a replacement
of a Defaulting Lender may be recovered from such Defaulting Lender), upon
notice to such Lender and, in the case of a US Defaulting Lender, the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 14.04(b)), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 



72

 

 

(i)                 With respect to US Borrowings, US Borrower shall have paid
to the Administrative Agent the processing and recordation fee specified in
Section 14.04(b);

 

(ii)               subject to Section 2.21, such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in Swingline Loans, if any, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.16), from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or such
Borrower (in the case of all other amounts);

 

(iii)             in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)              such assignment does not conflict with applicable Requirements
of Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling such Borrower to require such assignment and delegation
cease to apply.

 

Each Lender agrees that, if a Borrower elects to replace such Lender in
accordance with this Section 2.19(b), such Lender shall (x) with respect to such
Lender’s US Commitments and US Loans, promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to the Administrative Agent any US Note (if US Notes have been
issued in respect of such Lender’s US Loans) subject to such Assignment and
Assumption and (y) with respect to such Lender’s Canadian Commitments and
Canadian Loans, promptly execute and deliver to US Borrower documentation to
evidence such assignment and assumption as US Borrower shall request, and, in
each case, such Lender being replaced shall no longer constitute a “Lender”
hereunder and all of its Commitments shall be deemed terminated, and the
Eligible Assignee replacing such Lender shall constitute a “Lender” hereunder
(including assumption of the Commitment, if any, and other obligations of the
Lender being so replaced); provided that the failure of any such Lender to
execute an Assignment and Assumption or other assignment and assumption
documentation shall not render such assignment invalid and, with respect to US
Commitments and US Loans, such assignment shall be recorded in the Register.

 

Section 2.20           Swingline Loans.

 

(a)             Swingline Commitment. Subject to the terms and conditions set
forth herein, each Swingline Lender agrees, severally and not jointly, in
reliance upon the agreements of the other US Lenders set forth in this
Section 2.20, to make Swingline Loans to US Borrower from time to time during
the Availability Period; provided that (i) the aggregate principal amount of all
Swingline Loans made by such Swingline Lender at any time outstanding shall not
exceed such Swingline Lender’s Swingline Commitment and (ii) the aggregate
principal amount of all Swingline Loans at any time outstanding, after giving
effect to any Swingline Loan, will not result in the aggregate US Revolving
Exposures exceeding the aggregate US Revolving Commitments; provided further
that US Borrower shall not use the proceeds of any Swingline Loan made by any
Swingline Lender to refinance an outstanding Swingline Loan made by any other
Swingline Lender. Within the foregoing limits and subject to the terms and
conditions set forth herein, US Borrower may borrow, repay and reborrow
Swingline Loans.

 



73

 

 

(b)             Swingline Loans. To request a Swingline Loan, US Borrower shall
deliver, by hand delivery or telecopier, a duly completed and executed Borrowing
Request to the Administrative Agent and the applicable Swingline Lender, not
later than 12:00 noon, New York time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
Each Swingline Loan shall be a US ABR Loan. The applicable Swingline Lender
shall make each Swingline Loan available to US Borrower to an account as
directed by US Borrower in the US Borrowing Request maintained with the
Administrative Agent by 3:00 p.m., New York time, on the requested date of such
Swingline Loan. US Borrower shall not request a Swingline Loan if at the time of
or immediately after giving effect to the US Borrowing contemplated by such
request a Default has occurred and is continuing or would immediately result
therefrom. Swingline Loans shall be made in minimum amounts of US$1,000,000 and
integral multiples of US$500,000 above such amount.

 

(c)              Prepayment. US Borrower shall have the right at any time and
from time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the applicable Swingline Lender and the Administrative Agent
before 12:00 (noon), New York time, on the proposed date of prepayment.

 

(d)             Participations. Each Swingline Lender may at any time in its
discretion, by written notice given to the Administrative Agent (provided such
notice requirement shall not apply if such Swingline Lender and the
Administrative Agent are the same entity) not later than 11:00 a.m., New York
time, on the next succeeding Business Day following such notice require the US
Revolving Lenders to acquire participations on such next succeeding Business Day
in all or a portion of the Swingline Loans made by such Swingline Lender then
outstanding. Such notice shall specify the aggregate amount of such Swingline
Loans in which US Revolving Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each US
Revolving Lender, specifying in such notice such US Lender’s US Pro Rata
Percentage of such Swingline Loan or Loans. Each US Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of such Swingline Lender,
such US Lender’s US Pro Rata Percentage of such Swingline Loan or Loans. Each US
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the US Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever (so long as
and to the extent such payment shall not cause such US Lender’s US Revolving
Exposure to exceed such US Lender’s US Revolving Commitment). Each US Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(d)
with respect to US Loans made by such Lender (and Section 2.02 shall apply,
mutatis mutandis, to the payment obligations of the US Revolving Lenders), and
the Administrative Agent shall promptly pay to the applicable Swingline Lender
the amounts so received by it from the US Revolving Lenders. The Administrative
Agent shall notify US Borrower of any participations in any Swingline Loan
acquired by the US Revolving Lenders pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the applicable Swingline Lender. Any amounts received by any
Swingline Lender from US Borrower (or other party on behalf of US Borrower) in
respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent. Any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the US Revolving
Lenders that shall have made their payments pursuant to this paragraph, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve US Borrower of any default in the
payment thereof.

 



74

 

 

Section 2.21           Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)              (i) if such Lender is a US Defaulting Lender, the US Commitment
Fee shall cease to accrue on the US Commitment of such Lender and (ii) if such
Lender is a Canadian Defaulting Lender, the Canadian Commitment Fee shall cease
to accrue on the Canadian Commitment of such Lender, in each case, so long as it
is a Defaulting Lender;

 

(b)              if any Swingline Exposure exists at the time a US Lender
becomes a US Defaulting Lender then:

 

(i)                 if no Default or Event of Default shall exist, all or any
part of such Swingline Exposure shall be reallocated among the non-US Defaulting
Lenders in accordance with their respective US Pro Rata Percentages but only to
the extent the sum of all non-US Defaulting Lenders’ US Revolving Exposures plus
such US Defaulting Lender’s Swingline Exposure does not exceed the total of all
non-US Defaulting Lenders’ US Revolving Commitments;

 

(ii)               if the reallocation described in the immediately preceding
clause (i) above cannot, or can only partially, be effected, US Borrower shall
within one Business Day following notice by the Administrative Agent prepay such
Defaulting Lender’s Swingline Exposure;

 

(c)              so long as any US Lender is a US Defaulting Lender, the
Swingline Lenders shall not be required to fund any Swingline Loan, unless it is
satisfied that the related exposure will be 100% covered by the US Revolving
Commitments of the non-US Defaulting Lenders and participations in any such
newly made Swingline Loan shall be allocated among non-US Defaulting Lenders in
accordance with their respective US Pro Rata Percentages (and US Defaulting
Lenders shall not participate therein);

 

(d)              any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of any such US Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise) or received
by the Administrative Agent from a US Defaulting Lender pursuant to Section
14.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such US Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such US Defaulting Lender to
any Issuing Bank or Swingline Lenders hereunder; third, to Cash Collateralize
the Issuing Banks’ L/C Exposure with respect to such US Defaulting Lender in
accordance with this Section; fourth, as the US Borrower may request (so long as
no US Default or US Event of Default exists), to the funding of any US Loan in
respect of which such US Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the US Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such US Defaulting Lender’s potential future funding obligations with respect to
US Loans under this Agreement and (y) cash collateralize the Issuing Banks’
future L/C Exposure with respect to such US Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with this
Section; sixth, to the payment of any amounts owing to the US Lenders, the
Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any US Lender, the Issuing Banks or Swingline
Lenders against such US Defaulting Lender as a result of such US Defaulting
Lender’s breach of its obligations under this Agreement or under any other Loan
Document; seventh, so long as no US Default or US Event of Default exists, to
the payment of any amounts owing to the US Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the US Borrower against such US
Defaulting Lender as a result of such US Defaulting Lender's breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such US Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any US Loans or Reimbursement Obligations in respect of which such US
Defaulting Lender has not fully funded its appropriate share, and (y) such US
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the US Loans of, and Reimbursement Obligations
owed to, all non- US Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any US Loans of, or Reimbursement Obligations owed to,
such US Defaulting Lender until such time as all US Loans and funded and
unfunded participations in the US Borrower’s obligations corresponding to such
US Defaulting Lender’s L/C Exposure and Swingline Loans are held by the US
Lenders pro rata in accordance with the US Revolving Commitments without giving
effect to clause (b) above or clause (f) below. Any payments, prepayments or
other amounts paid or payable to a US Defaulting Lender that are applied (or
held) to pay amounts owed by a US Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such US
Defaulting Lender, and each US Lender irrevocably consents hereto;

 



75

 

 

(e)              any amount payable to such Canadian Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Canadian Defaulting Lender, be retained by Canadian
Borrower in a segregated non-interest bearing account and, subject to any
applicable Requirements of Law, be applied at such time or times as may be
determined by Canadian Borrower (i) first, to the funding of any Canadian Loan
in respect of which such Canadian Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Canadian
Borrower, (ii) second, if so determined by Canadian Borrower, held in such
account as cash collateral for future funding obligations of such Canadian
Defaulting Lender under this Agreement, (iii) third, to the payment of any
amounts owing to Canadian Borrower as a result of any judgment of a court of
competent jurisdiction obtained by Canadian Borrower such Canadian Defaulting
Lender as a result of such Canadian Defaulting Lender’s breach of its
obligations under this Agreement and (iv) fourth, to such Canadian Defaulting
Lender or as otherwise directed by a court of competent jurisdiction;

 

(f)              if any L/C Exposure exists with respect to such US Lender at
the time such US Lender becomes a US Defaulting Lender, then:

 

(i)                 all or any part of the L/C Exposure of such US Defaulting
Lender shall be reallocated (effective as of the date such US Lender becomes a
US Defaulting Lender) among the non-US Defaulting Lenders in accordance with
their respective US Pro Rata Percentages (for the purposes of such reallocation,
such US Defaulting Lender’s US Revolving Commitment shall be disregarded in
determining the non-US Defaulting Lenders’ respective US Pro Rata Percentages),
but only to the extent that (A) the sum of all non-US Defaulting Lenders’
Revolving Credit Exposures plus such US Defaulting Lender’s L/C Exposure does
not exceed the total of all non-US Defaulting Lenders’ Commitments, (B) after
giving effect to any such reallocation, no non-US Defaulting Lender’s Revolving
Credit Exposure shall exceed such non-US Defaulting Lender’s Commitment and (C)
no Event of Default has occurred and is continuing at such time and the other
conditions set forth in Section 5.02 have been satisfied at such time;

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall, within one Business Day
following the Borrower’s receipt of written notice from the Administrative
Agent, Cash Collateralize for the benefit of the applicable Issuing Banks only
US Borrower’s obligations corresponding to such US Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 7.04 for so long
as such L/C Exposure is outstanding;

 



76

 

 

(iii)             if US Borrower Cash Collateralizes any portion of such US
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any Letter of Credit fees pursuant to Section 2.05
with respect to such US Defaulting Lender’s L/C Exposure during the period such
US Defaulting Lender’s L/C Exposure is Cash Collateralized by US Borrower;

 

(iv)              if all or any portion of such US Defaulting Lender’s L/C
Exposure is reallocated pursuant to clause (i) above, then all Letter of Credit
fees that otherwise would have been payable to such Defaulting Lender under
Section 2.05 with respect to such US Defaulting Lender’s reallocated L/C
Exposure shall be payable to the non-US Defaulting Lenders in accordance with
such non-US Defaulting Lenders’ US Pro Rata Percentages after giving effect to
such reallocation;

 

(v)                if all or any portion of such US Defaulting Lender’s L/C
Exposure is neither reallocated nor Cash Collateralized pursuant to clause (i)
or (ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all Letter of Credit fees that otherwise
would have been payable to such Defaulting Lender under Section 2.05 with
respect to such US Defaulting Lender’s unreallocated L/C Exposure shall be
payable to the Issuing Banks, ratably based on the portion of the Fronting
Exposure attributable to the Letters of Credit issued by each Issuing Bank,
until and to the extent that such L/C Exposure is reallocated and/or Cash
Collateralized pursuant to clause (i) or (ii) above; and

 

(g)             so long as such US Lender is determined by the Administrative
Agent or any Issuing Bank to be a US Defaulting Lender, such Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related Fronting Exposure and the US Defaulting Lender’s then
outstanding L/C Exposure will be 100% covered by the Commitments of the non-US
Defaulting Lenders and/or Cash Collateral will be provided by US Borrower in
accordance with Section 2.21, and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-US Defaulting Lenders in
a manner consistent with Section 2.21 (and such US Defaulting Lender shall not
participate therein).

 

In the event that the Administrative Agent, US Borrower or the Swingline
Lenders, as the case may be, each agrees that a US Defaulting Lender has
adequately remedied all matters that caused such US Lender to be a US Defaulting
Lender, then the Swingline Exposure of the US Lenders shall be readjusted to
reflect the inclusion of such US Lender’s US Commitment and on such date such US
Lender shall purchase at par such of the US Loans of the other US Lenders as the
Administrative Agent shall determine may be necessary in order for such US
Lender to hold such US Loans in accordance with its US Pro Rata Percentage.

 

The rights and remedies against a Defaulting Lender under this Section 2.21 are
in addition to other rights and remedies that any Borrower, the Administrative
Agent, the Swingline Lenders and the non- Defaulting Lenders may have against
such Defaulting Lender. The arrangements permitted or required by this
Section 2.21 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

 



77

 

 

Section 2.22           Letters of Credit.

 

(a)             General. (i) Subject to the terms and conditions hereof,
including, without limitation, the conditions precedent in Section 5.02, the
limitations set forth in the definition of the term “Issuing Bank,” and any
applicable requirements of Section 2.21, each Issuing Bank agrees, severally and
not jointly, to issue, from time to time prior to the termination of the
Availability Period, at the request of US Borrower and on behalf of the US
Lenders and in reliance on their obligations under this Section 2.22, one or
more Letters of Credit for US Borrower’s account in any Accepted Currency in a
face amount in each case of at least $100,000, and in an aggregate undrawn face
amount for all Letters of Credit at any time outstanding not to exceed the
applicable Letters of Credit Maximum Amount; provided, that no Issuing Bank
shall issue, increase or extend a Letter of Credit pursuant to this
Section 2.22, (x) if, immediately after the issuance, increase or extension
thereof, the outstanding aggregate US Revolving Exposures would thereby exceed
the US Revolving Commitments, (y) if, immediately after the issuance, increase
or extension thereof, the aggregate undrawn face amount of all Letters of Credit
then outstanding would at any time thereafter (giving effect to the respective
scheduled expiration dates thereof and any automatic extensions provided
therein) exceed the Letters of Credit Maximum Amount (including any individual
maximum amounts for any individual Issuing Bank as described in the definition
of Letters of Credit Maximum Amount), or (z) if the issuance of such Letter of
Credit would violate any legal or regulatory restriction then applicable to such
Issuing Bank or any US Lender as notified by such Issuing Bank or such US Lender
to the Administrative Agent before the date of issuance of such Letter of
Credit. If the Administrative Agent notifies the Issuing Banks that any
conditions precedent set forth in Section 5.02 have not been satisfied and
instruct the Issuing Banks to suspend the issuance, amendment, renewal or
extension of Letters of Credit, no Issuing Bank shall issue, amend, renew or
extend any Letter of Credit without the consent of the Administrative Agent
until such notice is withdrawn by the Administrative Agent. If the
Administrative Agent so notifies the Issuing Banks pursuant to the previous
sentence, it shall also provide prompt notice of same to the US Borrower.
Notwithstanding anything to the contrary set forth in this Agreement, a Letter
of Credit issued hereunder may contain a statement to the effect that such
Letter of Credit is issued for the account of any Guarantor; provided, that
notwithstanding such statement, US Borrower shall be the actual account party
for all purposes of this Agreement for such Letter of Credit and such statement
shall not affect US Borrower’s Reimbursement Obligations hereunder with respect
to such Letter of Credit.

 

(ii)       US Borrower may from time to time request that Letters of Credit be
issued in a Discretionary Foreign Currency in accordance with this Section
2.22(a)(ii) and, in the event that any provision of this Section 2.22(a)(ii)
conflicts with Section 2.22(b), the provisions of this Section 2.22(a)(ii) shall
control with respect to Letters of Credit issued in Discretionary Foreign
Currencies. In the case of any such request with respect to the issuance of
Letters of Credit in a Discretionary Foreign Currency, such request shall be
subject to the approval of the Administrative Agent and the applicable Issuing
Bank. Any such request shall be made to the Administrative Agent and the
applicable Issuing Bank not later than 11:00 a.m., New York time, at least three
(3) Business Days prior to the date of the desired Letter of Credit issuance (or
such other time or date as may be agreed to by the Administrative Agent and the
applicable Issuing Bank in their sole discretion). In the case of any such
request, the Administrative Agent shall promptly advise each applicable Issuing
Bank thereof. Each Issuing Bank shall notify the Administrative Agent, not later
than Noon, New York time, two (2) Business Days (or such other period of time as
may be agreed by the Administrative Agent in its sole discretion) after receipt
of such request, whether it consents, in its sole discretion, to the issuance of
Letters of Credit in such requested Discretionary Foreign Currency. Any failure
by any Issuing Bank, as the case may be, to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by such Issuing Bank to permit Letters of Credit to be issued in such requested
Discretionary Foreign Currency. If the Administrative Agent and an Issuing Bank
consent to the issuance of Letters of Credit in such requested Discretionary
Foreign Currency, the Administrative Agent shall so notify US Borrower.
Notwithstanding the foregoing, any refusal or deemed refusal by an Issuing Bank
to issue a Letter of Credit in a Discretionary Foreign Currency pursuant to any
such request shall be specific to each such request and not a prospective
refusal to agree to any such request at a later date.

 



78

 



 

(b)          Issuance Procedure. (b) To request that an Issuing Bank issue a
Letter of Credit, US Borrower shall deliver to such Issuing Bank and the
Administrative Agent (with a duplicate copy to an operations employee of such
Issuing Bank as designated by such Issuing Bank from time to time) a duly
executed issuance request substantially in the form of Exhibit D or such other
form specified by such Issuing Bank and acceptable to the Administrative Agent
(each an “Issuance Request”), together with a duly executed Application (unless
previously executed and delivered by US Borrower) for the relevant Letter of
Credit substantially in the form specified by such Issuing Bank and acceptable
to the Administrative Agent and the Borrower (each an “Application”), or such
other computerized issuance or application procedure, instituted from time to
time by such Issuing Bank and the Administrative Agent and agreed to by US
Borrower, completed to the reasonable satisfaction of such Issuing Bank and the
Administrative Agent, and such other information as such Issuing Bank and the
Administrative Agent may reasonably request. In the event of any irreconcilable
difference or inconsistency between this Agreement and any Application, the
provisions of this Agreement shall govern. Upon receipt of a properly completed
and executed Issuance Request and Application (as required) and any other
reasonably requested information at least three (3) Business Days prior to any
requested issuance date, such Issuing Bank will process such Issuance Request in
accordance with its customary procedures and, subject to US Borrower’s
compliance with any applicable requirements of Section 2.21, issue the requested
Letter of Credit on the requested issuance date. US Borrower may cancel any
requested issuance of a Letter of Credit prior to the issuance thereof. The
applicable Issuing Bank will notify the Administrative Agent and each US Lender
of the amount, currency, and expiration date of each Letter of Credit it issues
promptly upon issuance thereof. Subject to clause (b)(ii) below, each Letter of
Credit shall have an expiration date no later than five (5) Business Days before
the Maturity Date. If any Issuing Bank issues any Letters of Credit with
expiration dates that automatically extend unless such Issuing Bank gives notice
that the expiration date will not so extend, such Issuing Bank will give such
notice of non-renewal before the time necessary to prevent such automatic
extension if (and will not give such notice of non-renewal before such time
unless) before such required notice date (i) the expiration date of such Letter
of Credit if so extended would be later than five (5) Business Days before the
Maturity Date, (ii) the Maturity Date shall have occurred, (iii) a Default or an
Event of Default exists and the US Required Lenders have given such Issuing Bank
instructions not to so permit the expiration date of such Letter of Credit to be
extended, or (iv) such Issuing Bank is so directed by US Borrower. Each Issuing
Bank agrees to issue amendments to any Letter of Credit issued by it increasing
its amount, or extending its expiration date, at the request of US Borrower,
subject to the conditions precedent of Section 5.02 and the other terms and
conditions of this Section 2.22, including without limitation, any applicable
requirements of Section 2.21.

 

(i)               Notwithstanding anything to the contrary herein, with the
consent of the applicable Issuing Bank, any Letter of Credit issued by such
Issuing Bank may have an expiration date later than five (5) Business Days
before the Maturity Date to any such later date as may be agreed by the
applicable Issuing Bank, if US Borrower shall provide or cause to be provided,
no later than the Maturity Date (1) Cash Collateral or a back-to-back letter of
credit from a bank or financial institution whose short-term unsecured debt
rating is rated A-3 (or equivalent) or above from either S&P or Moody’s (or such
other bank or financial institution satisfactory to the applicable Issuing Bank)
and which provides that such Issuing Bank may make a drawing thereunder in the
event that such Issuing Bank pays a drawing under such Letter of Credit, in each
case, in an amount equal to not less than 105% of the undrawn face amount of
such Letter of Credit or (2) other arrangements satisfactory to the applicable
Issuing Bank in its sole discretion shall have been made with respect to such
Letter of Credit; provided, each US Lender’s participation under Section 2.22(d)
in any such Letter of Credit shall revert to such Issuing Bank on the Maturity
Date, and no US Lender shall be entitled to any Letter of Credit fees pursuant
to Section 2.05 on and after the Maturity Date.

 

(ii)              Each Issuing Bank that issues a Letter of Credit agrees to
issue amendments to any Letter of Credit increasing its amount, or extending its
expiration date, at the request of US Borrower, subject to the conditions
precedent set forth in Section 5.02 (which each Issuing Bank may assume are
satisfied unless notified otherwise by the Administrative Agent) and the other
terms and conditions of this Section 2.22.

 



 79 

 

 

(c)          US Borrower’s Reimbursement Obligations. (c) US Borrower hereby
irrevocably and unconditionally agrees to reimburse each Issuing Bank in the
applicable Accepted Currency in which the applicable Letter of Credit is
denominated (or, if relating to a Letter of Credit denominated in a
Discretionary Foreign Currency, in the Dollar Equivalent thereof) for each
payment or disbursement made by such Issuing Bank to settle its obligations
under any draft drawn or other payment made under a Letter of Credit (a
“Reimbursement Obligation”) within two (2) Business Days from when US Borrower
has been notified in writing by the Administrative Agent or such Issuing Bank
that such draft is paid or other payment is made with either funds not borrowed
hereunder or with a Borrowing made pursuant to Section 2.03 and the other terms
and conditions contained in this Agreement. US Borrower’s Reimbursement
Obligation shall apply to all Letters of Credit issued hereunder, regardless of
whether the obligations supported by such Letters of Credit are those of US
Borrower, any Guarantor, or any other Person. The Reimbursement Obligation shall
bear interest (which US Borrower hereby promises to pay) from and after the date
such draft is paid or other payment is made until (but excluding the date) the
Reimbursement Obligation is paid at the lesser of (x) the Highest Lawful Rate,
or (y) the US Alternate Base Rate plus the Applicable Margin for US ABR Loans
then in effect, in each case so long as the Reimbursement Obligation shall not
be past due, and thereafter at the default rate per annum as set forth in
Section 2.06, whether or not the Maturity Date shall have occurred. If any such
payment or disbursement is reimbursed to such Issuing Bank on the date such
payment or disbursement is made by such Issuing Bank, interest shall be paid to
such Issuing Bank on the reimbursed amount for one (1) day. Each Issuing Bank
shall give US Borrower notice of any drawing on a Letter of Credit issued by it
within one (1) Business Day after such drawing is paid.

 

(i)          US Borrower agrees for the benefit of each Issuing Bank and each US
Lender that, notwithstanding any provision of any Application, the obligations
of US Borrower under this Section 2.22(c) and each required Application shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement and each required Application under
all circumstances whatsoever (other than the defense of payment in accordance
with this Agreement), including, without limitation, the following circumstances
(subject in all cases to the defense of payment in accordance with this
Agreement):

 

(A)              any lack of validity or enforceability of any of the L/C
Documents;

 

(B)              any amendment or waiver of or any consent to depart from all or
any of the provisions of any of the L/C Documents;

 

(C)             the existence of any claim, set-off, defense or other right US
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any person for whom a beneficiary may be acting), any Issuing Bank, any US
Lender or any other Person, whether in connection with this Agreement, another
L/C Document or any unrelated transaction;

 

(D)             any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(E)              payment by any Issuing Bank under a Letter of Credit against
presentation to such Issuing Bank of a draft or certificate that does not comply
with the terms of the Letter of Credit; or

 



 80 

 

 

(F)               any other act or omission to act or delay of any kind by any
Issuing Bank, any US Lender or any other Person or any other event or
circumstance whatsoever that might, but for the provisions of this
Section 2.22(c), constitute a legal or equitable discharge of US Borrower’s
obligations hereunder, under an Issuance Request or under an Application;
provided, however, the foregoing shall not be construed to excuse any Issuing
Bank from liability to US Borrower to the extent of any direct damages (but
excluding consequential damages, which are hereby waived to the extent not
prohibited by applicable law) suffered by US Borrower that are caused by the
Issuing Bank’s gross negligence or willful misconduct.

 

(d)          The Participating Interests. Each US Lender severally and not
jointly agrees to purchase from each Issuing Bank, and each Issuing Bank hereby
agrees to sell to each US Lender, an undivided percentage participating
interest, to the extent of its US Pro Rata Percentage, in each Letter of Credit
issued by, and Reimbursement Obligation owed to, such Issuing Bank in connection
with a Letter of Credit. Upon any failure by US Borrower to pay any
Reimbursement Obligation in connection with a Letter of Credit at the time
required in Section 2.22(c), or if any Issuing Bank is required at any time to
return to US Borrower or to a trustee, receiver, liquidator, custodian or other
Person any portion of any payment by US Borrower of any Reimbursement Obligation
in connection with a Letter of Credit, such Issuing Bank shall promptly give
notice of same to each US Lender, and such Issuing Bank shall have the right to
require each US Lender to fund its participation in such Reimbursement
Obligation. Each US Lender (except the Issuing Bank for the applicable Letter of
Credit to the extent it is also a US Lender) shall pay to the applicable Issuing
Bank an amount in US Dollars (or, if relating to a Letter of Credit denominated
in a Foreign Currency, in the Dollar Equivalent thereof) equal to such US
Lender’s US Pro Rata Percentage of such unpaid or returned Reimbursement
Obligation not later than the Business Day it receives notice from such Issuing
Bank to such effect, if such notice is received before 2:00 P.M., or not later
than the following Business Day if such notice is received after such time. If a
US Lender fails to pay timely such amount to any Issuing Bank, it shall also pay
to such Issuing Bank interest on such amount accrued from the date payment of
such amount was made by such Issuing Bank to the date of such payment by the US
Lender at a rate per annum equal to the Administrative Agent’s cost of funds,
such rate to be applicable until the second Business Day after such payment by
such Issuing Bank and thereafter at the Alternate Base Rate in effect for each
such day, and only after such payment shall such US Lender be entitled to
receive its US Pro Rata Percentage of each payment received on the relevant
Reimbursement Obligation and of interest paid thereon. The several obligations
of the US Lenders to each Issuing Bank under this Section 2.22(d) shall be
absolute, irrevocable and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment any US Lender may have or have had against US Borrower, such Issuing
Bank, and any other US Lender or any other Person whatsoever including, but not
limited to, any defense based on the failure of the demand for payment under the
Letter of Credit to conform to the terms of such Letter of Credit or the
legality, validity, regularity or enforceability of such Letter of Credit and
including, but not limited to, those resulting from such issuing bank’s own
simple or contributory negligence. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any subsequent reduction or termination of any Commitment of a US
Lender, and each payment by a US Lender under this Section 2.22(d) shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

(e)           Letter of Credit Amounts and Foreign Currency. (i) Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any Application related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time. For purposes of calculations of amounts
payable under this Agreement and the other Loan Documents, including
Reimbursement Obligations and fees and for comparisons, measurements or other
determinations of such amounts hereunder and thereunder, in any case, with
respect to Letters of Credit denominated in any Discretionary Foreign Currency
in accordance with Section 2.22(a)(ii), such amounts shall be converted to the
Dollar Equivalent thereof on the Revaluation Date in accordance with the
immediately following sentence. Without in any way limiting the foregoing
provisions, all calculations of Dollar Equivalents shall be made in accordance
with the definition of “Dollar Equivalent” and such calculations shall be
conclusive absent manifest error.

 



 81 

 

 

(ii)          US Borrower shall, and shall cause the other US Loan Parties to,
make payment relative to any US Obligation with respect to Letters of Credit in
the applicable Accepted Currency in which the applicable Letter of Credit is
denominated (or, if relating to a Letter of Credit denominated in a
Discretionary Foreign Currency, in the Dollar Equivalent thereof) (the “Agreed
Currency”). If any payment is received on account of any such US Obligation in
any currency other than the Agreed Currency (the “Other Currency”) (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any collateral, if any, or the liquidation of a US Loan Party
or otherwise), such payment shall constitute a discharge of the liability of the
US Loan Parties hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Issuing Bank is able to purchase with the amount of the Other Currency
received by it on the Business Day next following such receipt in accordance
with its normal banking procedures in the relevant jurisdiction and applicable
law after deducting any costs of exchange. To the fullest extent permitted by
applicable law, if the amount of the Other Currency received is insufficient to
satisfy the obligation in the Agreed Currency in full, then the US Borrower does
hereby agree to indemnify the Issuing Banks from and against any loss or cost
arising out of or in connection with such deficiency; provided that if the
amount of the Agreed Currency so purchased is greater than the amount of the
Agreed Currency due in respect of such liability immediately prior to such
judgment or order, voluntary prepayment, realization of collateral, if any,
liquidation of a US Loan Party or otherwise, then the Administrative Agent, the
applicable Issuing Bank or the US Lenders, as the case may be, agree to return
the amount of any excess to US Borrower (or to any other Person who may be
entitled thereto under applicable law). To the fullest extent permitted by
applicable law, the foregoing indemnity and agreement by US Borrower shall
constitute an obligation separate and independent from all other obligations
contained in this Agreement and shall give rise to a separate and independent
cause of action.

 

(f)           Designation of Additional Issuing Banks. From time to time, US
Borrower may, by notice to the Administrative Agent, designate as additional
Issuing Banks one or more US Lenders, or such US Lenders’ Affiliates, that agree
to serve in such capacity as provided below and are acceptable to the
Administrative Agent. The acceptance by a US Lender or such US Lender’s
Affiliate of any appointment as an Issuing Bank hereunder shall be evidenced by
an agreement (an “Issuing Bank Agreement”), which shall be in a form
satisfactory to US Borrower and the Administrative Agent, and shall be executed
by such US Lender or such US Lender’s Affiliate, US Borrower, and the
Administrative Agent. From and after the effective date of such agreement, (i)
such US Lender or such US Lender’s Affiliate shall have all the rights and
obligations of an Issuing Bank under this Agreement and the other Credit
Documents and (ii) references herein and in the other Credit Documents to the
term “Issuing Bank” shall be deemed to include such US Lender or such US
Lender’s Affiliate in its capacity as an Issuing Bank. The Issuing Bank
Agreement of any Issuing Bank may limit the total stated amounts and the
currencies in which such Issuing Bank will issue Letters of Credit, and any such
limitations will, as to such Issuing Bank, be deemed to be incorporated in this
Agreement.

 

(g)          Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among US Borrower, the Administrative Agent, the
replaced Issuing Bank, and the successor Issuing Bank. At the time any such
replacement shall become effective, US Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.05.
From and after the effective date of any such replacement, the successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 



 82 

 

 

(h)           Issuing Bank Reports. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, the currencies and stated amounts of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate amount of the Letters of Credit issued
by it without first obtaining written confirmation from the Administrative Agent
that such increase is then permitted under this Agreement, (ii) on each Business
Day on which such Issuing Bank makes any payment under any Letter of Credit, the
date, currency and amount of such payment, (iii) on any Business Day on which US
Borrower fails to reimburse any payment under any Letter of Credit required to
be reimbursed to such Issuing Bank on such day, the date of such failure, the
currency and amount of such payment, and (iv) on any other Business Day, such
other information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

 

(i)            Cash Collateralization. If any US Event of Default shall occur
and be continuing, on the Business Day that the US Borrower receives notice from
the Administrative Agent or the US Required Lenders (or, if the maturity of the
US Loans has been accelerated, US Lenders with L/C Exposure representing greater
than 50% of the total L/C Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the US Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the US Lenders, an amount in cash equal to the aggregate L/C Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any US Event of Default with
respect to the US Borrower described in Section 12.01(d). Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the US Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the US Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for Reimbursement Obligations for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the US Borrower for the L/C Exposure at such time or, if the
maturity of the US Loans has been accelerated (but subject to the consent of US
Lenders with L/C Exposure representing greater than 50% of the total L/C
Exposure), be applied to satisfy other US Obligations. If the US Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of a US Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the US Borrower within three Business Days after
all US Events of Default have been cured or waived.

 



 83 

 

 

Section 2.23         Takeover Notification.

 

The Canadian Lender shall have no obligation to make Canadian Loans for the
purpose of enabling Canadian Borrower (either directly or indirectly, through
any of its Subsidiaries or otherwise) to acquire shares of a publicly traded
corporation or other publicly traded business vehicles, the acquisition of which
requires disclosure pursuant to the requirements of applicable securities law or
any securities commission or exchange or other Governmental Authority having
jurisdiction over the sale or the issuance of securities of Canadian Borrower or
such publicly traded corporation or other publicly traded business vehicles, if
the Canadian Lender determines (in its sole discretion having regard to such
considerations as it deems appropriate) that the utilization of Canadian Loans
for such purpose would result in it being in a conflict of interest. At least
five Banking Days prior to the giving of any notice pursuant to Section 2.03
requesting Canadian Loans intended to be utilized for such purpose, Canadian
Borrower shall provide, in strict confidence, details of such proposed
acquisition (including the name of such publicly traded corporation) to the
Canadian Lender so that the Canadian Lender can make the determination referred
to above. The Canadian Lender shall advise Canadian Borrower whether such
conflict of interest exists within three Banking Days after receipt from
Canadian Borrower of such details. Failure by the Canadian Lender to so advise
Canadian Borrower of a conflict shall be deemed to be a determination that a
conflict exists for the Canadian Lender.

 

Section 2.24         Extension of Maturity Date.

 

(a)           Request for Extension. Not less than 30 days nor more than 90 days
prior to the Maturity Date (including any extensions thereof pursuant hereto),
the Borrowers may, by written notice to the Administrative Agent (which shall
promptly, but in any event within three (3) Business Days after receipt of such
notice, forward such notice to the US Lenders) and the Canadian Lender, request
an extension of the Maturity Date for an additional one-year period; provided
that no more than two (2) such one-year extensions shall be permitted hereunder.
Prior to sending such notice to the Administrative Agent and the Canadian
Lender, the Borrowers shall consult therewith regarding the time period within
which each Lender Party would be requested to respond (which shall in no event
be less than ten (10) Business Days after the date of delivery of such notice to
the Lender Parties), and such notice shall set forth such response deadline. No
Lender is committed hereby to agree to any such extension of the Maturity Date.

 

(b)           Lender Party Elections to Extend; Payments to Declining Lender
Parties. Each Lender Party that agrees, in its sole discretion, to extend its
Revolving Commitment (an “Extending Lender”) shall notify the Administrative
Agent within such time period of its agreement to extend its Revolving
Commitment. The Revolving Commitment of any Lending Party that declines, or
fails to respond to, the Borrowers’ request for an extension of the Maturity
Date within such time period (a “Declining Lender”), shall be terminated on the
Maturity Date then in effect for such Lending Party (without regard to any
extension by other Lending Parties) and on such date the aggregate Revolving
Commitments shall be reduced by the total Revolving Commitments of all Declining
Lenders expiring on the Maturity Date (without giving effect to the extension
request) except to the extent one or more lenders (including other Lending
Parties) shall have agreed to assume such Revolving Commitments hereunder. The
Administrative Agent shall notify promptly the Borrowers and each Lending Party
of the Lending Parties’ responses to each request made hereunder. The US
Borrower or the Canadian Borrower, as applicable, shall pay in full the unpaid
principal amount of all Revolving Borrowings owing to each Declining Lender,
together with all accrued and unpaid interest thereon and all fees accrued and
unpaid under this Agreement, and all other amounts due to such Declining Lender
under this Agreement, including any breakage fees or costs that are payable
pursuant to Section 2.16, on the Maturity Date (without giving effect to the
extension request) or on the earlier replacement of such Declining Lender.

 



 84 

 

 

(c)           Conditions to Extension of Maturity Date. Any extension of the
Maturity Date pursuant to this Section 2.24 shall be subject to the satisfaction
on or prior to the Extension Effective Date of the following conditions:

 

(i)           The Administrative Agent and the Canadian Lender shall have
received documents of the type required to be delivered by the US Loan Parties
and Canadian Borrower pursuant to Section 1.05(a)(ii), Section 1.05(a)(iv), and
Section 1.05(c) of Amendment No. 1, which, in each case, shall be in form and
substance satisfactory to the Administrative Agent and shall relate to the
extension of the Maturity Date then being requested; and

 

(ii)          The Borrowers shall have paid to the Administrative Agent, for the
account of each Extending Lender, an extension fee (if any) in an amount to be
agreed.

 

(d)          Effective Date and Allocations. If the Maturity Date is extended in
accordance with this Section 2.24, the Administrative Agent, the Canadian Lender
(to the extent the Canadian Lender is not a Declining Lender) and the Borrowers
shall determine the effective date of the extension (the “Extension Effective
Date”), and upon such effectiveness, (i) the Administrative Agent shall record
in the register any replacement lender’s information as provided pursuant to an
Administrative Questionnaire that shall be executed and delivered by such
replacement lender to the Administrative Agent on or before such Extension
Effective Date, (ii) Schedule I attached hereto shall be amended and restated so
as to set forth in its entirety all Lending Parties (including any replacement
lenders) that will be Lending Parties hereunder after giving effect to such
extension and the Administrative Agent shall distribute to each Lender Party
(including each replacement lender) a copy of such amended and restated Schedule
I which reflects the Commitments of the Lenders, and applicable Maturity Dates
(if more than one) after giving effect to the changes effected on the Extension
Effective Date, (iii) each replacement lender that complies with the provision
of this Section 2.24 shall be a “Lending Party” for all purposes under this
Agreement, and (iv) all calculations and payments of interest on the Revolving
Borrowings shall take into account the actual Revolving Commitments of each
Lender Party and the principal amount outstanding of each Revolving Borrowing
made by such Lender Party during the relevant period of time.

 

Article III

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND US BORROWER

 

Holdings and US Borrower represent and warrant to the Administrative Agent and
each of the US Lenders that:

 

Section 3.01         Organization and Good Standing.

 

Holdings, US Borrower and each of their Subsidiaries (a) are duly incorporated,
organized, or formed, validly existing and in good standing (or equivalent)
under the laws of the jurisdiction of its incorporation, organization, or
formation, (a) are duly qualified as a foreign entity authorized to do business,
and is in good standing, in every other jurisdiction where its ownership, lease,
or operation of properties and conduct of its business requires such
qualification, and (a) have the requisite corporate or equivalent power and
authority to own its properties and to carry on its business as now conducted,
except in each case referenced in clause (b) or (c) above as would not,
individually or in the aggregate, have a US Material Adverse Effect.

 



 85 

 

 

Section 3.02         Due Authorization.

 

Each US Loan Party (a) has the requisite corporate power and authority to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party and to incur the obligations herein and therein provided for
and (b) has been duly authorized by all necessary corporate action to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party.

 

Section 3.03         No Conflicts.

 

Neither the execution and delivery of this Agreement and the other Loan
Documents to which each US Loan Party is a party, nor the consummation of the
transactions contemplated herein and therein, nor the performance of and
compliance with the terms and provisions hereof and thereof by such US Loan
Party will (a) violate any provision of its Organizational Documents, (a)
violate, contravene or conflict with in any material respect any Requirement of
Law (other than its Organizational Documents) or any regulation (including
Regulation U and Regulation X), order, writ, judgment, injunction, decree or
permit applicable to it, (a) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any material indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it or its Subsidiaries may be bound or (a)
result in or require the creation of any Lien upon or with respect to its or its
Subsidiaries’ material properties, except in each case referenced in clause (c)
or (d) above as would not, individually or in the aggregate, have a US Material
Adverse Effect.

 

Section 3.04         Consents.

 

No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or third party is required by any
US Loan Party under any material Requirement of Law in connection with the
execution, delivery or performance by it of this Agreement or any of the other
Loan Documents to which it is a party, except in each case as has been obtained
or made.

 

Section 3.05         Enforceable Obligations.

 

This Agreement and the other Loan Documents to which each US Loan Party is a
party have been, or when delivered hereunder will be, duly executed and
delivered by or on behalf of it and constitute the legal, valid and binding
obligations of such US Loan Party, enforceable against such US Loan Party in
accordance with their respective terms, except as may be limited by Debtor
Relief Laws or similar laws affecting creditors’ rights generally and by general
equitable principles (regardless of whether considered in a proceeding in equity
or at law).

 

Section 3.06         Financial Condition.

 

The financial statements delivered to the Administrative Agent pursuant to
Sections 5.01(d), 7.01(a) and 7.01(b): (a) have been prepared in accordance with
GAAP, except as expressly noted therein and except to the extent of items that
are immaterial in the aggregate and (b) present fairly in all material respects
the consolidated financial condition, results of operations and cash flows of
Holdings and its Subsidiaries as of such dates and for such periods therein
indicated, provided that any such quarterly financial statements are unaudited
and are subject to audit and year-end adjustments and lack footnotes and other
presentation items.

 

Section 3.07         No Default.

 

No US Default or US Event of Default has occurred and is continuing.

 



 86 

 

 

Section 3.08         Litigation.

 

As of the Closing Date, except as disclosed in Holdings’ SEC filings or
otherwise disclosed in writing to the Administrative Agent, there are no
actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of any US Loan Party,
threatened against any US Loan Party, which if adversely determined would have
or would reasonably be expected to have, individually or in the aggregate, a US
Material Adverse Effect.

 

Section 3.09         Taxes.

 

Holdings, US Borrower and each of their Subsidiaries have filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and have paid all other taxes, fees, assessments and
other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (a) that
are not yet delinquent, (b) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP or (c) where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a US Material Adverse
Effect.

 

Section 3.10         Compliance with Law.

 

Except as disclosed in Holdings’ SEC filings or otherwise disclosed in writing
to the Administrative Agent, Holdings, US Borrower and each of their
Subsidiaries is in compliance with all laws, rules, regulations, orders and
decrees applicable to it or to its properties, except (a) as may be being
contested in good faith and (b) instances in which the failure to comply
therewith has not had or would not reasonably be expected to have a US Material
Adverse Effect.

 

Section 3.11         ERISA.

 

Except as would not result or reasonably be expected to result in a US Material
Adverse Effect:

 

(a)           During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best knowledge of US Borrower or Holdings, no event or condition has
occurred or exists as a result of which any Termination Event would be
reasonably expected to occur; (ii) there has been no failure to meet the minimum
funding standards under Section 430 of the Code or Section 303 of ERISA
(determined without regard to any waiver of funding provisions therein) with
respect to any Plan; (iii) each Plan (excluding any Multiemployer Plan) has been
maintained, operated, and funded in material compliance with its terms and the
provisions of ERISA, the Code, and any other applicable federal or state laws;
and (iv) no Lien in favor of the PBGC or a Plan has arisen or is reasonably
likely to arise on account of any Plan.

 

(b)          The aggregate actuarial present value of all accumulated plan
benefits of all Single Employer Plans (determined utilizing the assumptions used
for purposes of Statement of Financial Accounting Standards No. 35) did not, as
of the most recent valuation dates reflected in Holdings’ annual financial
statements contained in Holdings’ most recent Form 10-K, exceed the aggregate
fair market value of the assets of all such Single Employer Plans, except as
disclosed in Holdings’ financial statements.

 

(c)           None of US Borrower, Holdings, any Subsidiary of either or any
ERISA Affiliate has incurred, or, to the best knowledge of US Borrower or
Holdings, is reasonably expected to incur, any withdrawal liability under ERISA
to any Multiemployer Plan or Multiple Employer Plan. None of US Borrower,
Holdings, any Subsidiary of either or any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of Section
4245 of ERISA), or has been terminated (within the meaning of Title IV of
ERISA).

 



 87 

 

 

(d)          No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or would be reasonably
likely to subject US Borrower, Holdings, any Subsidiary of either, or any ERISA
Affiliate to any material liability under Sections 406, 409, 502(i), or 502(l)
of ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which US Borrower, Holdings, any Subsidiary of either, or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

 

(e)           The aggregate actuarial present value of all accumulated
post-retirement benefit obligations of US Borrower, Holdings, their Subsidiaries
and the ERISA Affiliates (determined utilizing the assumptions used for purposes
of Statement of Financial Accounting Standards No. 106) under Plans which are
welfare benefit plans (as defined in Section 3(1) of ERISA), as of the most
recent valuation dates reflected in Holdings’ annual financial statements
contained in Holdings’ most recent form 10-K, are reflected on such financial
statements in accordance with Statement of Financial Accounting Standards No.
106.

 

Section 3.12         Use of Proceeds; Margin Stock.

 

The proceeds of the US Loans hereunder will be used solely for the purposes
specified in Section 7.08. US Borrower is not incurring the Indebtedness
hereunder for the purpose, directly or indirectly, of purchasing or carrying
Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

Section 3.13         Investment Company Act.

 

Neither Holdings nor any of its Subsidiaries, is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or controlled by such a company.

 

Section 3.14         Solvency.

 

Each US Loan Party is and, after the consummation of the transactions
contemplated by this Agreement, will be Solvent.

 

Section 3.15         Disclosure.

 

Neither this Agreement nor any financial statements delivered to the
Administrative Agent nor any other document, certificate or statement furnished
to the Lenders by or on behalf of US Borrower or Holdings in connection with the
transactions contemplated hereby, when taken as a whole and considered together
with disclosures made in any other Loan Documents or filings by any US Loan
Party with the SEC, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, in light of the circumstances under which they were made,
taken as a whole, not misleading in any material respect on the date made or
delivered; provided, that with respect to any projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the US Loan Parties to be reasonable at the time so
prepared (it being recognized that projections as to future events are not to be
viewed as facts and that actual results may be materially different from the
projected results).

 



 88 

 

 

As of the Closing Date, to the knowledge of US Borrower, the information
included in the Beneficial Ownership Certification delivered, on or prior to the
Closing Date, to any Lender in connection with this Agreement is true and
correct in all material respects.

 

Section 3.16         Environmental Matters.

 

Except as would not result or reasonably be expected to result in a US Material
Adverse Effect: (a) each of the properties of Holdings, US Borrower and their
Subsidiaries (the “Properties”) and all operations at the Properties are in
substantial compliance with all applicable Environmental Laws, (b) there is no
undocumented or unreported violation of any Environmental Law with respect to
the Properties or the businesses operated by Holdings, US Borrower and their
Subsidiaries (the “Businesses”) that US Borrower or Holdings are aware of, and
(c) there are no conditions relating to the Businesses or Properties that have
given rise to or would reasonably be expected to give rise to a material
liability under any applicable Environmental Laws.

 

Section 3.17         Insurance.

 

The properties of Holdings, US Borrower and their respective Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where US Borrower or its Subsidiaries operate.

 

Section 3.18         Anti-Terrorism and Anti-Corruption Laws.

 

The Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions, and the Borrowers,
their Subsidiaries and their respective officers and employees and to the
knowledge of the Borrowers, their directors and agents, are in compliance with
applicable Anti-Terrorism Laws, Anti-Corruption Laws, and Sanctions in all
material respects. None of the Borrowers, any of their Subsidiaries or, to the
knowledge of the Borrowers, any director, officer, employee, agent, or affiliate
of the Borrowers or any of their Subsidiaries is a Sanctioned Person.

 

Article IV

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND CANADIAN BORROWER

 

Holdings represents and warrants to the Canadian Lender as set forth in
Sections 3.01, 3.02, 3.03(a) and (c), 3.05 through 3.11 and 3.13 through 3.18
only as and to the extent that such provisions apply to Holdings; provided
however, that (x) the representation and warranties in Sections 3.09, 3.13 and
3.16 through 3.18 shall also include Holdings’ Subsidiaries and (y) references
to US Material Adverse Effect, US Default, US Event of Default shall refer to
Canadian Material Adverse Effect, Canadian Default and Canadian Event of
Default, respectively.

 

Canadian Borrower represents and warrants to the Canadian Lender that:

 

Section 4.01         Existence and Good Standing.

 

Canadian Borrower: (a) is a corporation validly subsisting under the
jurisdiction of its amalgamation, (b) is duly qualified to do business in all
other jurisdictions where its ownership, lease or operation of properties and
conduct of its business requires such qualification, and, (c) has all necessary
corporate power and authority to own its properties and carry on its business as
presently carried, except in each case referenced in paragraph (b) and (c) above
as would not, individually or in the aggregate, have a Canadian Material Adverse
Effect.

 



 89 

 

 

Section 4.02         Corporate Authority.

 

Canadian Borrower has full power and authority to enter into this Agreement and
do all such acts and things as are required by this Agreement to be done,
observed or performed by Canadian Borrower, in accordance with the terms hereof.

 

Section 4.03         Valid Authorization and Execution.

 

Canadian Borrower has taken all necessary partnership action to authorize the
execution, delivery and performance of this Agreement.

 

Section 4.04         Non-Conflict.

 

Neither the execution of this Agreement and the other Loan Documents to which
the Canadian Borrower is a party, nor the consummation of the transactions
contemplated herein and therein, nor the performance of and compliance with the
terms and provisions hereof and thereof by the Canadian Borrower will (a)
violate any provision of its Organizational Documents, or (b) to the knowledge
of the Canadian Borrower after due inquiry, the provisions of any material
indenture, instrument, undertaking, or other agreement to which it is a party or
by which it is bound, except as would not, individually, or in the aggregate,
have a Canadian Material Adverse Effect.

 

Section 4.05         Enforceability.

 

This Agreement, when executed and delivered, will constitute the valid, legal
and binding obligation of Canadian Borrower, enforceable against Canadian
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency and other laws of general application limiting the enforceability of
creditors’ rights generally and subject to general equitable principles
(regardless of whether considered in a proceeding in equity or at law).

 

Section 4.06         Ownership of Property.

 

Subject to Canadian Permitted Encumbrances, Canadian Borrower has good and
marketable title to its property except to the extent the failure to have such
title would not have or reasonably be expected to have Canadian Material Adverse
Effect. Canadian Borrower is not aware of any claim, event, occurrence or right
granted to any other person, of any kind whatsoever, that has resulted in or
would result in loss of all or any part of the interest of Canadian Borrower, in
any part of its property, other than a loss that would not have or would not
reasonably be expected to have a Canadian Material Adverse Effect.

 

Section 4.07         Compliance with Other Instruments.

 

Canadian Borrower is not aware of any event that has occurred and which is
continuing which constitutes, or which with the giving of notice, the lapse of
time, a relevant determination or any combination hereof would constitute, a
contravention of or default under any agreement or instrument by which Canadian
Borrower of any Subsidiary or any of their properties or assets are bound of
affected, which has or would reasonably be expected to have a Canadian Material
Adverse Effect.

 



 90 

 

 

Section 4.08         Non-Default.

 

No Canadian Default or Canadian Event of Default has occurred or is continuing.

 

Section 4.09         Financial Condition.

 

The audited consolidated financial statements of Holdings previously delivered
to the Canadian Lender: (i) have been prepared in accordance with GAAP, except
as expressly noted therein and except to the extent of items that are immaterial
in the aggregate; and (ii) present fairly, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Holdings as at the date thereof.

 

Section 4.10         Absence of Litigation.

 

As of the date of this Agreement, except as disclosed in Holdings’ SEC filings
or otherwise disclosed in writing to the Canadian Lender, there are no actions,
suits or proceedings pending or, to the knowledge of Canadian Borrower,
threatened against Canadian Borrower or any of its Subsidiaries, which if
adversely determined would have or would reasonably be expected to have,
individually or in the aggregate, a Canadian Material Adverse Effect.

 

Section 4.11         Compliance with Applicable Laws.

 

Except as disclosed in Holdings’ SEC filings or otherwise disclosed in writing
to the Canadian Lender, Canadian Borrower and its Subsidiaries are in material
compliance with all applicable laws (including all applicable Environmental
Laws), all applicable directives, judgments, decrees, injunctions and orders
rendered by any Governmental Authority or court of competent jurisdiction,
except: (i) as may be being contested in good faith; and (ii) instances in which
the failure to comply therewith has not had or would not reasonably be expected
to have a Canadian Material Adverse Effect.

 

Section 4.12         Authorizations in Effect.

 

All authorizations, approvals, consents, licenses, exemptions, filings,
registrations, notarizations and other requirements of Governmental Authorities
reasonably necessary to carry on the businesses of Canadian Borrower and its
Subsidiaries are in full force and effect, except to the extent that the failure
to have or maintain the same in full force and effect would not, when taken in
the aggregate, reasonably be expected to have a Canadian Material Adverse
Effect.

 

Section 4.13         Remittances Up to Date.

 

All of the remittances required to be made by Canadian Borrower and its
Subsidiaries to the federal, provincial and municipal governments have been
made, are currently up to date and there are no outstanding arrears, except
where and to the extent the failure to remit or delay in remitting would not,
when taken in the aggregate, except: (i)  as may be being contested in good
faith; and (ii) instances in which the failure to comply therewith has not had
or would not reasonably be expected to have a Canadian Material Adverse Effect.

 

Section 4.14         Environmental.

 

Except as would not result or reasonably be expected to result in a Canadian
Material Adverse Effect: (i) to the best of the knowledge and belief of Canadian
Borrower after due inquiry, Canadian Borrower, its Subsidiaries and their
respective operations taken as a whole comply in all material respects with all
Environmental Laws; and (ii) Canadian Borrower does not know, and has no
reasonable grounds to know, of any facts which result in or constitute or would
reasonably be expected to give rise to non-compliance with any Environmental
Laws.

 



 91 

 

 

Section 4.15         Taxes.

 

Canadian Borrower and each of its Subsidiaries have paid all Taxes, assessments
and reassessments and all other governmental charges, governmental royalties,
penalties, interest and fines claimed against them which are due and payable,
other than such Taxes or other amounts which: (i) are not yet delinquent; (ii)
that are being contested in good faith and by proper proceedings, and against
which adequate reserves are being maintained in accordance with GAAP; or (iii)
where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Canadian Material Adverse Effect.

 

Section 4.16         Qualified ECP Guarantor.

 

The US Borrower is a Qualified ECP Guarantor.

 

Article V

CONDITIONS TO US LOANS

 

Section 5.01         Conditions to Initial US Loan and Initial Letter of Credit.

 

The obligation of each US Lender to fund the initial US Loan requested to be
made by it, and of each Issuing Bank to issue any initial Letter of Credit
(including any increase in the amount of, or extension of the expiration date
of, any Letter of Credit) requested to be issued by it, shall be subject to the
prior or concurrent satisfaction or waiver of each of the conditions precedent
set forth in this Section 5.01.

 

(a)           Loan Documents. There shall have been delivered to the
Administrative Agent an executed signature page of each US Loan Party to each of
the Loan Documents to which it is a party.

 

(b)           Amendment of the Existing Credit Agreement. There shall have been
delivered to the Administrative Agent a true, correct and complete copy of the
Existing Credit Agreement, together with all amendments thereto effective as of
the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(c)           Corporate Documents. The Administrative Agent shall have received:

 

(i)            a certificate of the secretary or assistant secretary of each US
Loan Party dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such US Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State (or applicable Governmental Authority) of the jurisdiction of its
incorporation, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such US Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of US Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document to which it is a
party or any other document delivered in connection herewith on behalf of such
US Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (i));

 



 92 

 

 

(ii)           a certificate as to the good standing (or equivalent) of each US
Loan Party (in so-called “long-form” if available) as of a recent date, from
such Secretary of State (or other applicable Governmental Authority); and

 

(iii)          such other documents as the Administrative Agent may reasonably
request.

 

(d)           Financial Statements. Receipt by the Administrative Agent of a
copy of the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of Holdings and its Subsidiaries for
fiscal year 2017, audited by independent public accountants of recognized
national standing.

 

(e)           Officers’ Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the chief executive
officer and the treasurer or other senior financial officer of US Borrower,
certifying compliance with the conditions precedent set forth in this
Section 5.01 and Sections 5.02(b), (c) and (d).

 

(f)            Opinions of Counsel. The Administrative Agent, on behalf of
itself, the US Lenders and Issuing Bank, shall have received a favorable written
opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel for the US Loan Parties,
a favorable written opinion of Conyers, Dill & Pearman Limited, local Bermuda
counsel for Holdings and Nabors International, a favorable written opinion of
Maples and Calder, local Luxembourg counsel for Nabors Lux, and a favorable
written opinion of Dentons, local Canadian counsel for Canadian Borrower, each
opinion to be (i) dated the Closing Date, (ii) addressed to the Administrative
Agent, Issuing Banks and the US Lenders and (iii) to include such matters as
reasonably requested by the Administrative Agent, Issuing Banks and the US
Lenders, including as to (A) the due authorization, execution and enforceability
of the Loan Documents and the Existing Credit Agreement Amendment and (B) the
non-contravention of the Existing Credit Agreement as amended by the Existing
Credit Agreement Amendment and any other material Indebtedness for borrowed
money to which Holdings or any of its Subsidiaries is a party.

 

(g)           Fees. The Arrangers and the Administrative Agent (for itself and
on behalf of the US Lenders) shall have received all Fees due and payable
thereto by the US Borrowers on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the legal fees and expenses of Vinson & Elkins L.L.P., counsel to the
Administrative Agent, and the fees and expenses of any consultants and other
advisors) required to be reimbursed or paid by the Borrowers hereunder or under
any other Loan Document.

 

(h)           USA PATRIOT ACT and Beneficial Ownership. The US Lenders and the
Administrative Agent shall have received (i) at least three (3) Business Days
prior to the Closing Date, the information required under Section 14.13 to be
delivered by each applicable US Loan Party on or prior to the Closing Date and
which was identified in writing by the US Lenders and the Administrative Agent
to US Borrower at least five (5) Business Days prior to the Closing Date and
(ii) to the extent US Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three (3) Business Days prior to the
Closing Date, any Lender that has requested, in a written notice to US Borrower
at least five (5) Business Days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Borrower, shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

 



 93 

 

 

Section 5.02         Conditions to All US Loans and Letters of Credit.

 

The obligation of each US Lender to make any US Loan (including the initial US
Loan), and of each Issuing Bank to issue any Letter of Credit (including any
increase in the amount of, or extension of the expiration date of, any Letter of
Credit), shall be subject to, and to the satisfaction of, each of the conditions
precedent set forth below.

 

(a)           Notice. The Administrative Agent shall have received (i) in the
case of any advance of any Borrowing, a Borrowing Request as required by
Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.03) if US Revolving Loans are being requested, or, in the case of the
Borrowing of a Swingline Loan, the applicable Swingline Lender and the
Administrative Agent shall have received a Borrowing Request as required by
Section 2.20(b), and (ii) in the case of the issuance, extension or increase of
a Letter of Credit, the applicable Issuing Bank and the Administrative Agent
shall have received a duly completed Issuance Request and any required
Application for such Letter of Credit, as the case may be, meeting the
requirements of Section 2.22(b);

 

(b)           No US Default. Each US Loan Party shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document to which it is a party on its part to be observed or
performed, and, at the time of and immediately after giving effect to such US
Loan or such issuance, increase or extension of any Letter of Credit, as
applicable, and the application of the proceeds thereof, no US Default or US
Event of Default shall have occurred and be continuing on such date;

 

(c)           Representations and Warranties. Each of the representations and
warranties made by any US Loan Party set forth in Article III hereof or in any
other Loan Document to which it is a party shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “US Material Adverse Effect” shall be true and correct in
all respects) on and as of the date of such US Loan or the date of the issuance,
increase or extension of any Letter of Credit with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date;

 

(d)           No Legal Bar. No order, judgment or decree of any Governmental
Authority shall purport to restrain any US Lender from making any US Loans to be
made by it. No injunction or other restraining order shall have been issued,
shall be pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
Agreement or the making of US Loans hereunder; and

 

(e)           No Available Cash. Holdings and its Subsidiaries shall not have an
aggregate amount of Available Cash at such time in excess of the Available Cash
Threshold Amount and such Loans (after giving effect to the permitted uses of
proceeds therefrom within ten (10) Business Days of such date, as certified by
US Borrower in the relevant Borrowing Request; provided that having cash or Cash
Equivalents on the balance sheet shall not be permitted to be specified as the
use of such proceeds) shall not result in Holdings and its Subsidiaries having
an aggregate amount of Available Cash in excess of the Available Cash Threshold
Amount; provided that the condition precedent in this Section 5.02(e) shall not
be required to be satisfied, and shall be permanently eliminated, upon the
earlier of (i) first date after the Closing Date on which US Borrower obtains an
Index Debt rating of Investment Grade from at least two of the Designated
Ratings Agencies (any such date on which US Borrower obtains such minimum
ratings, a “Trigger Date”) and (ii) the first date on which the Administrative
Agent receives a certificate delivered pursuant to Section 7.01(c) reflecting a
Leverage Ratio equal to or less than 3.25 to 1.00 (the earlier of clause (i) and
(ii), the “Cash Hoarding Fallaway Date”).

 



 94 

 

 

Each of the delivery of a Borrowing Request and the acceptance by US Borrower of
the proceeds of such US Loan or of the issuance of, increase in the amount of,
or extension date of, a Letter of Credit shall constitute a representation and
warranty by each US Loan Party that on the date of such US Loan or date of the
issuance of, increase in the amount of, or extension date of, such Letter of
Credit (both immediately before and after giving effect to such US Loan or such
Letter of Credit and the application of the proceeds thereof) the conditions
contained in Sections 5.02(b)-(d) have been satisfied. US Borrower shall provide
such information (including calculations in reasonable detail of the covenants
in Section 7.02) as the Administrative Agent may reasonably request to confirm
that the conditions in Sections 5.02(b)-(d) have been satisfied.

 

Article VI

CONDITIONS TO CANADIAN LOANS

 

Section 6.01         Conditions to Initial Canadian Loan.

 

The obligation of the Canadian Lender to fund the initial Canadian Loan
requested to be made by it shall be subject to the prior or concurrent
satisfaction or waiver of each of the conditions precedent set forth in this
Section 6.01.

 

(a)           Canadian Borrower shall have delivered to Canadian Lender current
certified Organizational Documents and the resolutions of the Canadian Borrower
authorizing the Loan Documents to which it is a party and the transactions
thereunder and an officer’s certificate as to the incumbency of the officers of
Canadian Borrower signing such Loan Documents.

 

(b)           Canadian Lender shall have received legal opinions from each of
legal counsel to Canadian Borrower and Holdings (including, for certainty, from
Holdings’ and Nabors International’s Bermuda counsel) in form and substance
satisfactory to Canadian Lender in its sole discretion.

 

(c)           There shall have been delivered to Canadian Lender a true, correct
and complete copy of the Existing Credit Agreement, together with all amendments
thereto effective as of the Closing Date, in form and substance reasonably
satisfactory to Canadian Lender.

 

(d)           No Canadian Default or Canadian Event of Default shall have
occurred and be continuing and Canadian Borrower shall have delivered to
Canadian Lender a Canadian Officer’s Certificate confirming the same.

 

(e)           As at the date hereof, no material adverse change in the business,
affairs, assets, properties, operations, or condition, financial or otherwise,
of Holdings and its Subsidiaries taken as a whole shall have occurred since
December 31, 2017 and Canadian Borrower shall have delivered to Canadian Lender
a Canadian Officer’s Certificate confirming the same.

 

Section 6.02         Conditions to All Canadian Loans.

 

The obligation of the Canadian Lender to make any Canadian Loan (including the
initial Canadian Loan) shall be subject to, and to the satisfaction of, each of
the conditions precedent set forth below.

 

(a)           Canadian Lender shall have received a proper and timely Canadian
Borrowing Request from Canadian Borrower.

 



 95 

 

 

(b)          The representations and warranties set forth in Article IV shall be
true and accurate in all material respects on and as of the date of the
requested Canadian Borrowing.

 

(c)           No Canadian Default or Canadian Event of Default shall have
occurred and be continuing nor shall the Canadian Borrowing immediately result
in the occurrence of any such event.

 

(d)          After giving effect to the proposed Canadian Borrowing, the
aggregate principal amount outstanding of all Canadian Loans shall not exceed
the aggregate amount of Canadian Revolving Commitments.

 

(e)           Holdings and its Subsidiaries shall not have an aggregate amount
of Available Cash at such time in excess of the Available Cash Threshold Amount
and such Loans (after giving effect to the permitted uses of proceeds therefrom
within ten (10) Business Days of such date, as certified by Canadian Borrower in
the relevant Borrowing Request; provided that having cash or Cash Equivalents on
the balance sheet shall not be permitted to be specified as the use of such
proceeds) shall not result in Holdings and its Subsidiaries having an aggregate
amount of Available Cash in excess of the Available Cash Threshold Amount;
provided that the condition precedent in this Section 6.02(e) shall not be
required to be satisfied, and shall be permanently eliminated, upon the first
Trigger Date to occur after the Closing occurrence of the Cash Hoarding Fallaway
Date.

 

Article VII

AFFIRMATIVE COVENANTS OF HOLDINGS AND US BORROWER

 

Holdings and US Borrower warrant, covenant and agree with each US Lender that so
long as this Agreement shall remain in effect and until the US Commitments have
been terminated and the US Obligations payable under any Loan Document shall
have been paid in full, unless the US Required Lenders shall otherwise consent
in writing:

 

Section 7.01         Information Covenants.

 

Holdings and US Borrower will furnish, or cause to be furnished, to the
Administrative Agent, which in turn shall distribute promptly to the US Lenders:

 

(a)          Annual Financial Statements. As soon as available, and in any event
within 75 days after the close of each fiscal year of Holdings, a consolidated
balance sheet, income statement and statement of cash flows of Holdings and its
Subsidiaries, as of the end of such fiscal year, setting forth in comparative
form figures for the preceding fiscal year, all such financial information
described above to be in reasonable form and detail and, in each case, audited
by independent certified public accountants of recognized national standing
reasonably acceptable to the US Lenders and whose opinion shall be furnished to
the US Lenders, and shall be to the effect that such financial statements have
been prepared in accordance with GAAP (except to the extent of items that are
immaterial in the aggregate and except for changes with which such accountants
concur) and shall not be limited as to the scope of the audit or qualified in
any respect. Notwithstanding the above, it is understood and agreed that
delivery of Holdings’ applicable report on Form 10-K shall satisfy the
requirements of this Section 7.01(a).

 

(b)          Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the close of each fiscal quarter of Holdings (other
than the fourth fiscal quarter), a consolidated balance sheet, income statement
and statement of cash flows of Holdings and its Subsidiaries as of the end of
such fiscal quarter, in each case setting forth in comparative form figures for
the corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the US Lenders, and, in each case, accompanied by a certificate of
a Financial Officer of Holdings to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
such person and have been prepared in accordance with GAAP (except to the extent
of items that are immaterial in the aggregate), subject to changes resulting
from audit and normal year-end audit adjustments. Notwithstanding the above, it
is understood and agreed that delivery of Holdings’ applicable report on Form
10-Q shall satisfy the requirements of this Section 7.01(b).

 



 96 

 

 

(c)           Officer’s Certificate. Within 75 days of the end of each fiscal
year and within 45 days of the end of each fiscal quarter (other than the fourth
fiscal quarter), a certificate of a Financial Officer of the applicable Borrower
substantially in the form of Exhibit G: (i) setting forth calculations
demonstrating compliance by Holdings with the financial covenants set forth in
Section 7.02 as of the end of such fiscal period; (ii) stating that no Default
or Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action such Borrower proposes
to take with respect thereto; (iii) notifying the Administrative Agent of the
posting of any documents referred to in Section 7.01(a) and (b) and (iv) with
respect to each Covered Asset, setting forth the Person that owns such Covered
Asset and the net book value (determined in accordance with GAAP) of such
Covered Asset.

 

(d)           Electronic Delivery Permitted. Documents required to be delivered
pursuant to Section 7.01(a), (b) and (e) (to the extent such documents are filed
with the SEC) may be delivered electronically, including by filing with the SEC,
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Holdings posts such documents, or provides a link thereto on Holdings’
website on the Internet at www.nabors.com; (ii) on which such documents are
posted on Holdings’ or US Borrower’s behalf on an Internet or intranet website,
if any, to which each US Lender and the Administrative Agent has access (whether
a commercial, third-party website or sponsored by the Administrative Agent); or
(iii) filed with the SEC. Notwithstanding anything contained in this
Section 7.01(d), in every instance US Borrower or Holdings shall be required to
provide paper copies of the compliance certificate required by Section 7.01(c)
to the Administrative Agent. Except for such compliance certificates, the
Administrative Agent shall have no obligation to maintain copies of the
documents referred to in Section 7.01(a), (b) and (e) and in any event the
Administrative Agent shall have no obligation to request the delivery of the
documents referred to in Section 7.01(a), (b), (c) or (e).

 

(e)           Notices. Upon Holdings or US Borrower obtaining knowledge thereof,
it will give written notice to the Administrative Agent within five Business
Days of (i) the occurrence of a US Default or US Event of Default, specifying
the nature and extent thereof and what action it proposes to take with respect
thereto, (ii) any change in the rating of the Index Debt and (iii) the
occurrence of any of the following with respect to Holdings or US Borrower: (A)
the pendency or commencement of any litigation, arbitration or governmental
proceeding against it, or any of its respective Subsidiaries, which, if
adversely determined, would have or would reasonably be expected to have a US
Material Adverse Effect or (B) the institution of any proceedings against
Holdings, US Borrower or any of their respective Subsidiaries, with respect to,
or the receipt of notice by such person of potential liability or responsibility
for violation or alleged violation of, any federal, state or local law, rule or
regulation (including, without limitation, any Environmental Law), the violation
of which constitutes a US Material Adverse Effect. US Borrower will immediately
give written notice to the Administrative Agent of any change in the fiscal year
of US Borrower or Holdings.

 

(f)           ERISA. Upon US Borrower, Holdings or any Subsidiary of either or
any ERISA Affiliate obtaining knowledge thereof, US Borrower will give written
notice to the Administrative Agent promptly (and in any event within five
Business Days) of any of the following which would result in or reasonably would
be expected to result in a US Material Adverse Effect: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably expected to lead to, a Termination Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against US Borrower
or any Subsidiary of US Borrower or any ERISA Affiliate, or of a determination
that any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); or (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which US
Borrower, Holdings, or any Subsidiary of either or any ERISA Affiliate is
required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Code with respect
thereto; in each case together with a description of any such event or condition
or a copy of any such notice and a statement by an officer of US Borrower
briefly setting forth the details regarding such event, condition, or notice,
and the action, if any, which has been or is being taken or is proposed to be
taken with respect thereto.

 



 97 

 

 

(g)          Other Information.

 

(i)            With reasonable promptness upon any such request, such other
information regarding the business, properties or financial condition of US
Borrower or any US Lender may reasonably request.

 

(ii)           Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.

 

Section 7.02         Financial Covenants.

 

(a)           Net Funded Indebtedness-to-Capitalization Leverage Ratio. As of
the last day of each fiscal quarter of Holdings, Holdings shall maintain a
Capitalization Net Leverage Ratio that is less than or equal to 0.60 to 1.05.50
to 1.00.

 

(b)           Guarantor Coverage Ratio. As of the last day of each fiscal
quarter of Holdings that occurs during a Trigger Period, Holdings shall maintain
a Guarantor Coverage Ratio that is equal to or greater than 2.50 to 1.00.

 

Section 7.03         Preservation of Existence and Franchises.

 

(a)           Each of Holdings and its Subsidiaries will do all things necessary
to preserve and keep in full force and effect its legal existence and rights,
franchises and foreign qualifications, except as permitted by Section 9.02, or
to the extent such entity determines that the preservation and maintenance of
the same is no longer desirable in the conduct of its business and that the loss
thereof is not disadvantageous to the US Lenders, or the failure to preserve and
maintain the same could not reasonably be expected, in the aggregate, to result
in a US Material Adverse Effect.

 

(b)           Holdings and US Borrower will, and will cause each of their
respective Subsidiaries to, generally maintain its properties in good condition
and not waste or otherwise permit such properties to deteriorate, reasonable
wear and tear excepted, except to the extent that the failure to so maintain
such property or to avoid waste or deterioration could not reasonably be
expected to result in a US Material Adverse Effect; provided that this
Section 7.03(b) shall not apply to property that is lost or damaged in
connection with a casualty event or is subjected to a condemnation or other
taking.

 



 98 

 

 

 

Section 7.04           Books and Records.

 

Holdings and US Borrower will, and will cause each of their respective
Subsidiaries to, keep complete and accurate books and records, in all material
respects in accordance with consistent accounting practices on the basis of GAAP
(including the establishment and maintenance of appropriate reserves).

 

Section 7.05           Compliance with Law.

 

Holdings and US Borrower will, and will cause each of their respective
Subsidiaries to, comply with all Requirements of Law and all other laws
(including, without limitation, all Environmental Laws and ERISA laws), rules,
regulations (including without limitation, Regulation U and Regulation X), and
orders, and all restrictions imposed by any Governmental Authority, applicable
to it and its properties, except where the failure to so comply would not
reasonably be expected to have a US Material Adverse Effect or would not violate
any restrictions on its ability to incur or assume Indebtedness. Holdings and
Borrowers will maintain in effect and enforce policies and procedures designed
to ensure compliance by Holdings, Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

 

Section 7.06           Payment of Taxes and Other Indebtedness.

 

Holdings and US Borrower will, and will cause each of their respective
Subsidiaries to, pay, settle or discharge (a) all taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent, (b) all
lawful claims (including claims for labor, materials and supplies) which, if
unpaid, might give rise to a Lien upon any of its properties, and (c) all of its
other Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Agreement); provided, however, that Holdings, US
Borrower and their respective Subsidiaries shall not be required to pay any such
tax, assessment, charge, levy, claim or Indebtedness (i) which is being
contested in good faith by appropriate proceedings and as to which adequate
reserves therefor have been established in accordance with GAAP, or (ii) with
respect to which the failure to make any such payment would not have or would
not be reasonably expected to have a US Material Adverse Effect.

 

Section 7.07           Insurance.

 

Holdings and US Borrower will, and will cause their Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance and general liability insurance) in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.

 

Section 7.08           Use of Proceeds.

 

The proceeds of the US Loans shall be used for working capital and general
corporate purposes of US Borrower and its Subsidiaries, including capital
expenditures and acquisitions.

 

Section 7.09           Audits/Inspections.

 

Upon reasonable notice and during normal business hours, at the reasonable
request of any US Lender, Holdings and US Borrower will, and will cause their
Subsidiaries to, permit representatives appointed by the Administrative Agent,
including independent accountants, agents, attorneys, and appraisers to visit
and inspect Holdings’, US Borrower’s and their Subsidiaries’ property, including
its books and records, its accounts receivable and inventory, Holdings’, US
Borrower’s and their Subsidiaries’ facilities and its other business assets, and
to make photocopies or photographs thereof and to write down and record any
information such representative obtains, and shall permit the Administrative
Agent or its representatives to investigate and verify the accuracy of
information provided to the Administrative Agent and to discuss all such matters
with officers of Holdings and US Borrower; provided that any nonpublic
information obtained by any person during such audit or inspection shall be
treated as confidential information in accordance with the disclosure standards
set forth in Section 14.12. Any information obtained by the Administrative Agent
shall be made available to any US Lender upon such US Lender’s request.

 



99

 

 

Article VIII

AFFIRMATIVE COVENANTS OF HOLDINGS AND CANADIAN BORROWER

 

Holdings warrants, covenants and agrees with the Canadian Lender that so long as
this Agreement shall remain in effect and until the Canadian Commitments have
been terminated and the Canadian Obligations payable under any Loan Document
shall have been paid in full, unless the Canadian Lender shall otherwise consent
in writing, Section 7.01(a), (b) and (d) and Section 7.03 through Section 7.07
shall apply, mutatis mutandis, to Holdings; provided, however that (x)
references therein to the Administrative Agent and the US Lenders shall be to
the Canadian Lender and (y) references to US Material Adverse Effect shall refer
to Canadian Material Adverse Effect.

 

Canadian Borrower warrants, covenants and agrees with the Canadian Lender that
so long as this Agreement shall remain in effect and until the Canadian
Commitments have been terminated and the Canadian Obligations payable under any
Loan Document shall have been paid in full, unless the Canadian Lender shall
otherwise consent in writing:

 

Section 8.01          Information Covenants.

 

(a)            Section 7.01(a) through (e) shall apply, mutatis mutandis, to
Canadian Borrower; provided, however that (i) references therein to the
Administrative Agent and the US Lenders shall be to the Canadian Lender and (ii)
the officer’s certificate described in Section 7.01(c) shall be executed by one
of the president, vice-president, director, treasurer, assistant treasurer,
controller, corporate secretary or assistant secretary of the Canadian Borrower.

 

(b)           Canadian Borrower shall also furnish, or cause to be furnished, to
the Canadian Lender:

 

(i)             Annual Financials of Canadian Borrower. As soon as available
and, in any event within 120 days after the close of each of fiscal year of
Holdings, copies of Canadian Borrower’s in-house unaudited annual financial
statements on a consolidated basis consisting of a balance sheet, statement of
income, statement of cash flows and statement of shareholders’ equity for each
such year, together with the notes thereto, all prepared in accordance with GAAP
consistently applied;

 

(ii)            Quarterly Financials of Canadian Borrower. As soon as available
and, in any event within 45 days after the close of each of fiscal quarter of
Holdings (other than the fourth fiscal quarter), copies of Canadian Borrower’s
in-house unaudited quarterly financial statements on a consolidated basis, in
each case consisting of a balance sheet, statement of income, statement of cash
flows and statement of shareholders’ equity for each such period all in
reasonable details and stating in comparative form the figures for the
corresponding date and previous fiscal year, all prepared in accordance with
GAAP consistently applied; and

 



100

 

 

(c)            Other Information. With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of Canadian Borrower as the Canadian Lender may reasonably request.

 

Section 8.02           Preservation of Existence and Franchises and Compliance
with Law.

 

Section 7.03 and Section 7.05 shall each apply, mutatis mutandis, to Canadian
Borrower.

 

Section 8.03           Payment of Taxes and Other Indebtedness.

 

Section 7.06 shall apply, mutatis mutandis, to Canadian Borrower.

 

Section 8.04           Use of Proceeds.

 

The proceeds of the Canadian Loans shall be used for working capital and general
corporate purposes of Canadian Borrower and its Subsidiaries, including capital
expenditures and acquisitions

 

Section 8.05           Audits/Inspections.

 

Upon reasonable notice and during normal business hours, at the reasonable
request of the Canadian Lender, Canadian Borrower shall permit, and shall cause
its Subsidiaries to permit, the Canadian Lender or any representative thereof
(at the expense of Canadian Lender) to examine, write down and record
information from the records and books of account of Canadian Borrower or any of
its Subsidiaries and to visit and inspect the premises and properties of
Canadian Borrower or any of its Subsidiaries (in each case at the risk of the
Canadian Lender) and to discuss the affairs, finances and accounts of Canadian
Borrower or any of its Subsidiaries with any of the officers of the Canadian
Borrower or any of its Subsidiaries; provided that, in each case, any nonpublic
information obtained by any person during such audit or inspection shall be
treated as confidential information in accordance with the disclosure standards
set forth in Section 14.12.

 

Article IX

NEGATIVE COVENANTS OF US BORROWER, HOLDINGS AND OTHER GUARANTORS

 

US Borrower and Holdings warrant, covenant and agree with each US Lender that so
long as this Agreement shall remain in effect and until the US Commitments have
been terminated and the US Obligations (other than contingent indemnification
obligations) shall have been paid in full, unless the US Required Lenders shall
otherwise consent in writing:

 

Section 9.01           Nature of Business.

 

Holdings will not materially alter the character of its and its Subsidiaries’
(taken as whole) line of business from that conducted as of the Closing Date.

 

Section 9.02           Fundamental Changes.

 

US Borrower will not (a) reincorporate in any jurisdiction other than under the
laws of the United States of America, any State thereof or the District of
Columbia or (b) consolidate or amalgamate with or merge into any other person or
convey, transfer or lease its properties and assets substantially as an entirety
to any person unless, in the case of this clause (b), the US Borrower is the
surviving Person and:

 



101

 

 

(i)            the person formed by such consolidation or amalgamation or into
which US Borrower is merged or the person which acquires by conveyance or
transfer, or which leases, the properties and assets of US Borrower
substantially as an entirety shall be with respect to US Borrower, a person
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia, and shall expressly assume, by an
appropriate supplement hereto, executed and delivered to the Administrative
Agent, in form reasonably satisfactory to the Administrative Agent, the US
Obligations on the part of US Borrower to be performed;

 

(ii)           immediately after giving effect to such transaction, no US
Default or US Event of Default shall have occurred and be continuing; and

 

(iii)          US Borrower has delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such
consolidation, amalgamation, merger, conveyance, transfer or lease and any such
appropriate supplement comply with this Section 9.02 and that all conditions
precedent herein provided for relating to such transaction have been complied
with.

 

Holdings shall not consolidate or amalgamate with or merge into any other person
or convey, transfer or lease its properties and assets substantially as an
entirety to any person unless:

 

(i)            the person formed by such consolidation or amalgamation or into
which Holdings is merged or the person which acquires by conveyance or transfer,
or which leases, the properties and assets of Holdings substantially as an
entirety shall expressly assume, by an appropriate supplement hereto, executed
and delivered to the Administrative Agent, in form reasonably satisfactory to
the Administrative Agent, the due and punctual payment of all US Obligations and
the performance of every covenant of this Agreement on the part of Holdings (in
its capacity as guarantor of the US Obligations) to be performed;

 

(ii)           immediately after giving effect to such transaction, no US
Default or US Event of Default shall have occurred and be continuing; and

 

(iii)          Holdings has delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such consolidation,
amalgamation, merger, conveyance, transfer or lease and such supplement comply
with this Section 9.02 and that all conditions precedent herein provided for
relating to such transaction have been complied with.

 

Provided, that upon any consolidation or amalgamation of Holdings or US Borrower
with, or merger of Holdings or US Borrower into, any other person, or any
conveyance, transfer or lease of the properties and assets of Holding or US
Borrower substantially as an entirety in accordance with this Section 9.02, the
successor person formed by such consolidation or amalgamation or into which
Holdings or US Borrower is merged or to which such conveyance, transfer or lease
is made shall succeed to, and be substituted for, and may exercise every right
and power of Holdings or US Borrower under this Agreement with the same effect
as if such successor person had been named as the respective Loan Party herein,
and thereafter, except in the case of a lease to another person, the predecessor
person shall be relieved of all Obligations and covenants under this Agreement.

 

Section 9.03         Affiliate Transactions.

 

Other than transactions between or among any Loan Party and any other Loan Party
or Wholly Owned Subsidiary of a Loan Party, US Borrower will not, nor will it
permit its Subsidiaries to, enter into any material transaction or series of
related transactions which in the aggregate would be material, whether or not in
the ordinary course of business, with any Affiliate other than on terms and
conditions substantially as favorable to US Borrower and its Subsidiaries as
would be obtainable in a comparable arm’s-length transaction with a person other
than an Affiliate; provided that the foregoing restriction shall not apply to
(i) transactions pursuant to any contract or agreement outstanding as of (x)
with respect to US Borrower, the Closing Date or (y) with respect to any
Subsidiary of US Borrower, the Closing Date, or if later, the date such
Subsidiary first became a Subsidiary of US Borrower, and (ii) transactions
otherwise specifically permitted herein.

 



102

 

 

Section 9.04          Liens.

 

Holdings will not, nor will it permit any Subsidiary (other than SANAD) to,
issue, assume, guarantee or suffer to exist any Indebtedness if such
Indebtedness is secured by a Lien upon any properties of Holdings or any
Subsidiary or upon any securities or Indebtedness of any Subsidiary (whether
such properties, securities or Indebtedness is now owned or hereafter acquired)
without in any such case effectively providing that the Obligations shall be
secured equally and ratably with (or prior to) such Indebtedness, except that
the foregoing restrictions shall not apply to:

 

(a)           Liens on any property acquired, constructed or improved by
Holdings or any Subsidiary (or Liens on the securities of a special purpose
Subsidiary which holds no material assets other than the property being
acquired, constructed or improved) after the date of this Agreement which are
created within 360 days after such acquisition (or in the case of property
constructed or improved, after the completion and commencement of commercial
operation of such property, whichever is later) to secure or provide for the
payment of the purchase price or cost thereof; provided that in the case of such
construction or improvement the Liens shall not apply to any property owned by
Holdings or any Subsidiary before such construction or improvement other than
(1) unimproved real property on which the property so constructed, or the
improvement, is located or (2) personal property which is so improved;

 

(b)           Liens existing on the Closing Date, existing Liens on property
acquired (including Liens on any property acquired from a person which is
consolidated with or merged with or into Holdings or a Subsidiary) or Liens
outstanding at the time any corporation, partnership or other entity becomes a
Subsidiary; provided that such Liens shall only apply to property owned by such
corporation, partnership or other entity at the time it becomes a Subsidiary or
that is acquired thereafter other than from Holdings or another Subsidiary;

 

(c)            Liens in favor of Holdings or any Subsidiary;

 

(d)           Liens in favor of domestic or foreign governmental bodies to
secure advances or other payments pursuant to any contract or statute or to
secure indebtedness incurred to finance the purchase price or cost of
constructing or improving the property subject to such Liens, including Liens to
secure debt of the pollution control or industrial revenue bond type;

 

(e)           Liens consisting of pledges or deposits by Holdings or any
Subsidiary under workers’ compensation laws, unemployment insurance laws or
similar legislation, or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of debt) or leases to which Holdings or
any Subsidiary is a party, or deposits to secure public or statutory obligations
of Holdings or any Subsidiary or deposits of cash or United States government
bonds to secure surety or appeal bonds to which it is a party, or deposits as
security for contested taxes or import or customs duties or for the payment of
rent, in each case incurred in the ordinary course of business;

 

(f)            Liens imposed by law, including carriers’, warehousemen’s,
repairman’s, landlords’ and mechanics’ liens, in each case for sums not yet due
or being contested in good faith by appropriate proceedings if a reserve or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made in respect thereof;

 



103

 

 

(g)            Liens for taxes, assessments or other governmental charges that
are not yet delinquent or which are being contested in good faith by appropriate
proceedings provided appropriate reserves required pursuant to GAAP have been
made in respect thereof;

 

(h)            Liens in favor of issuers of surety or performance bonds or
letters of credit or bankers’ acceptances issued pursuant to the request of and
for the account of Holdings or any Subsidiary in the ordinary course of its
business;

 

(i)             Liens consisting of encumbrances, easements or reservations of,
or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or Liens consisting of
zoning or other restrictions as to the use of real properties or Liens
incidental to the conduct of the business of Holdings or a Subsidiary or to the
ownership of its properties which do not materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of Holdings or a Subsidiary;

 

(j)             Liens arising by virtue of any statutory or common law
provisions relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depository
institution; provided that;

 

  (i)            such deposit account is not a dedicated cash collateral account
and is not subject to restrictions against access by Holdings or any Subsidiary
in excess of those set forth by regulations promulgated by the Federal Reserve
Board; and

 

  (ii)            such deposit account is not intended by Holdings or any
Subsidiary to provide collateral to the depository institution;

 

(k)            Liens arising from Uniform Commercial Code financing statement
filings regarding leases Holdings and its Subsidiaries enter into in the
ordinary course of business;

 

(l)             any Lien over goods (or any documents relating thereto) arising
either in favor of a bank issuing a form of documentary credit in connection
with the purchase of such goods or by way of retention of title by the supplier
of such goods where such goods are supplied on credit, subject to such retention
of title, and in both cases where such goods are acquired in the ordinary course
of business;

 

(m)          any Lien pursuant to any order of attachment, execution,
enforcement, distraint or similar legal process arising in connection with court
proceedings; provided that such process is effectively stayed, discharged or
otherwise set aside within 30 days;

 

(n)           any lease, sublease and sublicense granted to any third party
constituting a mortgage and any mortgage pursuant to farm-in and farm-out
agreements, operating agreements, development agreements and any other similar
arrangements, which are customary in the oil and gas industry or in the ordinary
course of business of Holdings or any Subsidiary;

 

(o)            with respect only to Canadian Borrower, any Security Interest not
prohibited by Section 10.02;

 

(p)           Liens customarily granted on accounts receivable and related
assets in connection with Permitted Securitized Financings Accounts Receivable
Sales Facilities, to the extent Indebtedness in respect of such Permitted
Securitized Financings Accounts Receivable Sales Facilities is permitted under
pursuant to Section 9.06(k);

 



104

 

 

(q)          other Liens (which for the avoidance of doubt may not secure
Indebtedness incurred under Section 9.06(m)) not described above securing
obligations in an aggregate amount not to exceed $150,000,000 100,000,000 at any
time outstanding; or

 

(r)           any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any mortgage referred to in
the foregoing clauses (a) through (o), inclusive; provided that the principal
amount of debt secured thereby shall not exceed the principal amount of debt so
secured at the time of such extension, renewal or replacement, and that such
extension, renewal or replacement shall be limited to all or a part of the
property which secured the mortgage so extended, renewed or replaced (plus
improvements in such property).

 

Section 9.05         Burdensome Agreements.

 

Neither Holdings nor any of its Subsidiaries shall enter into any contractual
obligation (other than this Agreement or any other Loan Document) that
materially limits the ability (a) of any Subsidiary of Holdings to make
Restricted Payments to Holdings, or to otherwise transfer property to Holdings,
(b) of any Subsidiary of Holdings to guarantee the Indebtedness of Holdings, or
(c) of Holdings or any Subsidiary of Holdings to create, incur, assume or suffer
to exist Liens on property of such person, in each case, other than:

 

(i)            encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument existing on the date hereof;

 

(ii)           encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument relating to property existing at the time of the
acquisition thereof, so long as such encumbrances or restrictions relate only to
the property so acquired;

 

(iii)           encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument relating to any debt of, or otherwise to, any
Subsidiary of Holdings at the time such Subsidiary was merged or consolidated
with or into, or acquired by, Holdings or a Subsidiary of Holdings or became a
Subsidiary of Holdings and not created in contemplation thereof;

 

(iv)          encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument effecting a renewal, extension, refinancing,
refund or replacement (or successive extensions, renewals, refinancings, refunds
or replacements) of debt issued under an agreement referred to in clauses (i)
through (iii) above, so long as the encumbrances and restrictions contained in
any such renewal, extension, refinancing, refund or replacement agreement, taken
as a whole, are not materially more restrictive than the encumbrances and
restrictions contained in the original agreement, as determined in good faith by
Holdings;

 

(v)            temporary encumbrances or restrictions with respect to a
Subsidiary of Holdings under an agreement that has been entered into for the
disposition of all or substantially all of the outstanding Capital Stock of or
assets of such Subsidiary, provided that such disposition is otherwise permitted
hereunder;

 

(vi)           customary restrictions on cash, other deposits or assets imposed
by customers and other persons under contracts entered into in the ordinary
course of business;

 



105

 

 

(vii)         encumbrances or restrictions contained in any agreement or
instrument relating to Indebtedness that prohibit the transfer of all or
substantially all of the assets of the obligor under such agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition;

 

(viii)        encumbrances or restrictions with respect to property under an
agreement that has been entered into for the disposition of such property,
provided that such disposition is otherwise permitted hereunder;

 

(ix)           encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument governing Indebtedness of any Foreign Subsidiary
of Holdings, which encumbrances or restrictions are not applicable to any
person, or the properties or assets of any person, other than any such Foreign
Subsidiary of Holdings and the subsidiaries of such Foreign Subsidiary;

 

(x)            encumbrances or restrictions with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property;

 

(xi)           encumbrances or restrictions contained in joint venture
agreements, partnership agreements and other similar agreements with respect to
a joint ownership arrangement restricting the disposition or distribution of
assets or property of such joint venture, partnership or other joint ownership
entity, or any of such person’s subsidiaries, if such encumbrances or
restrictions are not applicable to the property or assets of any other person;
and

 

(xii)          encumbrances or restrictions contained in the Existing Credit
Agreement as of the Closing Date (after giving effect to any amendments thereto
effective as of the Closing Date).

 

Section 9.06          Subsidiary Indebtedness.

 

Holdings will not permit any of its Subsidiaries (other than SANAD, US Borrower,
or Nabors Finance or any other newly created Nabors Lux Intermediate Subsidiary)
to contract, create, incur, assume, or permit to exist, any Indebtedness, other
than:

 

(a)           Indebtedness of any Guarantor in respect of the Obligations
hereunder;

 

(b)          Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business;

 

(c)          Indebtedness (including in respect of intercompany leases, and
including intercompany Sale and Lease-back Transactions) owing by a Subsidiary
of Holdings to Holdings or a Subsidiary of Holdings; provided that from and
after the date that is 60 days after the Closing Date (or such later date as the
Administrative Agent may agree to in its sole discretion), any such Indebtedness
pursuant to this clause (c) owing by any Guarantor to Holdings or any such
Subsidiary shall be subordinated to the Indebtedness of the Loan Parties
hereunder on terms satisfactory to the Administrative Agent pursuant to a
standalone subordination or intercreditor agreement or such other arrangements
reasonably satisfactory to the Administrative Agent; provided further (a)
notwithstanding the foregoing, the Guarantors may owe such Indebtedness to
Holdings any such Subsidiary up to an aggregate amount $50,000,000 that is not
subject to such subordination terms and (b) that any such standalone
subordination or intercreditor agreement or such other arrangement shall permit
payments in respect of such intercompany indebtedness as long as no Event of
Default shall have occurred and be continuing;

 



106

 

 

(d)          purchase money Indebtedness to finance the acquisition,
construction, or improvement, or capital lease of assets (including equipment)
or property; provided that (i) such Indebtedness when incurred shall not exceed
the purchase price of the asset(s) financed and all fees, costs and expenses
relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses; and (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing plus all fees, costs and expenses
relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses;

 

(e)           Indebtedness incurred after the Closing Date in connection with
the acquisition of a person or property (including by consolidation or merger)
as long as such Indebtedness existed prior to such acquisition and was not
created in anticipation thereof;

 

(f)           Indebtedness existing on the Closing Date (including unsecured
Indebtedness under the Existing Credit Agreement in an amount equal to the
maximum amount available for drawing thereunder as of the Closing Date);
provided that the aggregate amount of commitments thereunder shall not increase
from the amount thereof on the Closing Date (after giving effect to any
amendments thereof as of the Closing Date);

 

(g)           Indebtedness under performance guaranties, performance bonds and
letters of credit issued in the ordinary course of business and serving as a
financial or performance guaranty (other than as a guaranty of Indebtedness for
borrowed money);

 

(h)           Indebtedness under documentary credits issued in connection with
the purchase of goods in the ordinary course of business;

 

(i)            Indebtedness (x) under unsecured overdraft lines of credit or for
working capital purposes in foreign countries with financial institutions and
(y) arising from the honoring by a bank or other person of a check, draft or
similar instrument inadvertently drawing against insufficient funds;

 

(j)            Indebtedness in an aggregate amount not to exceed $150,000,000
100,000,000 at any time outstanding; provided that for purposes of the foregoing
calculation, all attributable Indebtedness in respect of Sale and Lease-Back
Transactions of Holdings and its Subsidiaries permitted under the exception in
Section 9.08 (other than Section 9.08(d)) outstanding and unpaid shall be
included, without duplication, in “Indebtedness”;

 

(k)           Indebtedness in respect of Permitted Securitized
FinancingsAccounts Receivable Sales Facilities; provided that the aggregate
amount of Indebtedness permitted pursuant to this Section 9.06(k) shall not
exceed $300,000,000 at as of any time outstanding ; and

 

(l)             extensions, refinancings, renewals or replacements (or
successive extensions, refinancings, renewals, or replacements), in whole or in
part, of the Indebtedness permitted above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement.; and

 

(m)          unsecured Indebtedness incurred by an Eligible Notes Guarantor
consisting of guarantees of bonds, debentures, notes or similar instruments
evidencing Indebtedness for borrowed money issued by Holdings or any Subsidiary
thereof other than a Specified RCF Guarantor; provided that such Indebtedness
shall have no recourse to any Specified RCF Guarantor.

 



107

 

 

Notwithstanding anything to the contrary in this Section 9.06, no Subsidiary
(other than an Eligible Notes Guarantor, SANAD, US Borrower or Nabors Finance)
shall guarantee any Indebtedness consisting of guarantees of bonds, debentures,
notes or similar instruments of Indebtedness for borrowed money issued or
incurred by any other Subsidiary of Holdings.

 

Section 9.07           Restricted Payments and Repurchases of Debt.

 

So long as the first Trigger Date following the Closing Date has not occurred,
Holdings will not, nor will it permit any Subsidiary (other than SANAD) to, make
any Restricted Payment, or repurchase or redeem (in whole or in part) any
Indebtedness that matures after the Maturity Date, other than:

 

(a)            Restricted Payments paid by a Person in the form of common equity
Capital Stock in such Person;

 

(b)            dividends in respect of ordinary common equity and preferred
equity in an aggregate amount not to exceed $110,000,000 per fiscal year (which
limit shall be decreased to $100,000,000 per fiscal year in 2021 on the date on
which Holdings’ preferred shares are converted to common equity Capital Stock);
provided that (i) no Default or Event of Default shall have occurred and be
continuing at the time of such dividend distribution and (ii) on or prior to the
date of such dividend distribution, US Borrower delivers to the Administrative
Agent a certificate of a Financial Officer certifying as to compliance with the
financial covenants described in Section 7.02 on a pro forma basis after giving
effect to such dividends; and

 

(c)            repayments and repurchases of Indebtedness that matures after the
Maturity Date; provided that (i) if the sum of the aggregate US Revolving
Exposure plus the aggregate Canadian Revolving Exposure, after giving effect to
such payments at such time, is equal to or less than $200,000,000, then (A) no
Default or Event of Default shall have occurred and be continuing at the time of
such payments, (B) on or prior to the date of such repayment or repurchase, US
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer certifying as to compliance with the financial covenants described in
Section 7.02 on a pro forma basis after giving effect to such payments, and (C)
none of the proceeds of the Loans may be used to fund such payments, and (ii) if
the sum of the aggregate US Revolving Exposure plus the aggregate Canadian
Revolving Exposure, after giving effect to such payments at such time, is
greater than $200,000,000, then (x) no Default or Event of Default shall have
occurred and be continuing at the time of such payments, (y) on or prior to the
date of such repayment or repurchase, US Borrower delivers to the Administrative
Agent a certificate of a Financial Officer certifying as to compliance with the
financial covenants described in Section 7.02 on a pro forma basis after giving
effect to such payments, and (z) such payments shall be funded entirely by a
concurrent issuance of Capital Stock (other than Redeemable Preferred Stock) or
unsecured notes that have a maturity date that is not earlier than 150 days
after the Maturity Date.;

 

(d)            repayments and repurchases of the 5.75% Notes in an amount not to
exceed $150,000,000 in the aggregate; provided that (i) the sum of the aggregate
US Revolving Exposure plus the aggregate Canadian Revolving Exposure, after
giving effect to such payments at such time, is equal to or less than
$455,000,000, (ii) no Default or Event of Default shall have occurred and be
continuing at the time of such payments and (iii) on or prior to the date of
such repayment or repurchase, US Borrower delivers to the Administrative Agent a
certificate of a Financial Officer certifying as to compliance with the
financial covenants described in Section 7.02 on a pro forma basis after giving
effect to such payments;

 

(e)           repurchases or redemptions of Indebtedness provided that such
repurchases or redemptions shall be funded entirely by a concurrent issuance of
(i) Capital Stock (other than Redeemable Preferred Stock) or (ii) Indebtedness
that has a maturity date that is not earlier than 150 days after the Maturity
Date and which Indebtedness is permitted pursuant to Section 9.06(l); and

 



108

 

 

(f)            Subsidiaries may declare and pay distributions and dividends with
respect to their Capital Stock to other Subsidiaries or to Holdings.

 

Section 9.08           Sale and Lease-Back Transactions.

 

Holdings will not, nor will it permit any Subsidiary to, enter into any Sale and
Lease-Back Transaction, other than any Sale and Lease-Back Transaction:

 

(a)            entered into within 360 days of the later of the acquisition or
placing into service of the property subject thereto by Holdings or such
Subsidiary;

 

(b)            involving a lease of less than five years;

 

(c)            entered into in connection with an industrial revenue bond or
pollution control financing;

 

(d)            between Holdings and/or one or more of its Subsidiaries in
compliance with Section 9.10;

 

(e)            as to which US Borrower or such Subsidiary would be entitled to
incur debt secured by a mortgage on the property to be leased in an amount equal
to the attributable debt with respect to such Sale and Lease-Back Transaction
without equally and ratably securing the Obligations (1) under clauses (a)
through (n) of Section 9.04 or (2) under the last paragraph of Section 9.04; or

 

(f)             as to which US Borrower will apply an amount equal to the net
proceeds from the sale of the property so leased to (1) the retirement (other
than any mandatory retirement), within 360 days of the effective date of any
such Sale and Lease-Back Transaction, of securities or of funded debt of US
Borrower or a Subsidiary or (2) the purchase or construction of other property,
provided that such property is owned by US Borrower or a Subsidiary free and
clear of all mortgages.

 

Section 9.09           Compliance with Anti-Terrorism Laws.

 

The Borrowers will not, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Sanctioned Person, or in any Sanctioned Country, or (ii) in any
other manner that would result in a violation of Anti-Terrorism Laws,
Anti-Corruption Laws or Sanctions by any person (including any person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).

 

Section 9.10           Transfers of Assets.

 

Holdings will not, nor will it permit any Subsidiary in the Priority Guarantor
Group to, convey, sell, lease, sell and leaseback, assign, transfer or otherwise
dispose of any Covered Assets, whether now owned or hereafter acquired, with a
Rig Value in excess of (a) $10,000,000, for any individual transaction or series
of related transactions or (b) $50,000,000 in the aggregate for all such
transactions in a fiscal year , to any Subsidiary that is not a in the Priority
Guarantor or a Subsidiary of a GuarantorGroup, unless such Subsidiary, prior to
or concurrent with such transaction, delivers Guarantor Joinder Documents to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent; provided that no Subsidiary that is a Transitory
Subsidiary Owner shall be required to deliver Guarantor Joinder Documents for so
long as such Subsidiary is a Transitory Subsidiary Owner.

 



109

 

 

Article X

NEGATIVE COVENANTS OF HOLDINGS, CANADIAN BORROWER AND OTHER GUARANTORS

 

Holdings covenants and agrees with the Canadian Lender that so long as this
Agreement shall remain in effect and until the Canadian Commitments have been
terminated and the Canadian Obligations (other than contingent indemnification
obligations) shall have been paid in full, unless the Canadian Lender shall
otherwise consent in writing, (x) Sections 9.04 and 9.06 shall apply, and (y)
Section 9.02 shall apply only as and to the extent that such provision applies
to Holdings.

 

Canadian Borrower covenants and agrees with the Canadian Lender that so long as
this Agreement shall remain in effect and until the Canadian Commitments have
been terminated and the Canadian Obligations (other than contingent
indemnification obligations) shall have been paid in full, unless the Canadian
Lender shall otherwise consent in writing:

 

Section 10.01       Change of Business.

 

Canadian Borrower shall not, and shall not permit any of its Subsidiaries to,
change in any material respect the character of its business or operations from
the businesses and operations carried on by Canadian Borrower and its
Subsidiaries on the date hereof.

 

Section 10.02       Negative Pledge.

 

Canadian Borrower shall not, nor shall it permit any of its Subsidiaries to,
create, issue, incur, assume or permit to exist any Lien on any of their
property, undertakings or assets other than Canadian Permitted Encumbrances.

 

Section 10.03       No Dissolution.

 

Canadian Borrower and its Subsidiaries shall not liquidate, dissolve or wind up
or take any steps or proceedings in connection therewith; provided that, such
Subsidiaries shall be entitled to do the foregoing where the transferees of all
of its property and assets are Canadian Borrower or one or more of its other
Subsidiaries.

 

Section 10.04       Subsidiary Indebtedness.

 

Canadian Borrower will not permit any of its Subsidiaries to contract, create,
incur, assume, or permit to exist, any Indebtedness, other than Canadian
Permitted Subsidiary Indebtedness.

 

Section 10.05       No Merger, Amalgamation, etc.

 

Canadian Borrower shall not enter into any transaction whereby all or
substantially all of its undertaking, property and assets would become the
property of any other person (herein called a “Successor”) whether by way of
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
merger, transfer, sale or otherwise, unless:

 



110

 

 

(a)           the Successor is a corporation with limited liability and
incorporated under the federal laws of Canada or the laws of any province of
Canada or the Successor is a partnership duly established under the laws of any
province of Canada;

 

(b)          prior to or contemporaneously with the consummation of such
transaction Canadian Borrower and the Successor shall have executed and
delivered or caused to be executed and delivered to the Canadian Lender such
instruments and done such things as are necessary or advisable to establish that
upon the consummation of such transaction:

 

(i)            the Successor will have assumed all the covenants and obligations
of Canadian Borrower under this Agreement and the other Loan Documents to which
Canadian Borrower is a party; and

 

(ii)            this Agreement and the other Loan Documents to which Canadian
Borrower is a party, as the case may be, will be valid and binding obligations
of the Successor entitling the Canadian Lender, as against the Successor, to
exercise all its rights under this Agreement and such other Loan Documents;

 

(c)          such transaction shall be on such terms and shall be carried out in
such manner as to preserve and not to impair any of the rights and powers of the
Canadian Lender hereunder or pursuant to the other Loan Documents to which
Canadian Borrower is a party;

 

(d)         such transactions shall not result in the assets of the Successor
being subject to any Liens other than Canadian Permitted Encumbrances;

 

(e)           no Canadian Event of Default and no Canadian Default shall have
occurred and be continuing, or will occur as a result of such transaction, or
shall exist immediately after the consummation of such transaction; and

 

(f)           such transaction shall not result in an adverse impact on the
long-term debt rating of Holdings from any of the Designated Rating Agencies
such that any of such ratings would be less than Investment Grade,

 

provided that, (x) the requirement in Section 10.05(b) to execute and deliver
instruments shall not apply to an amalgamation solely among Canadian Borrower
and one or more of its Wholly-Owned Subsidiaries under the Canada Business
Corporations Act and (y) the requirement in Section 10.05(f) shall not apply to
such a transaction solely among Canadian Borrower and one or more of its
Wholly-Owned Subsidiaries.

 

Section 10.06       Financial Covenants.

 

(a)           Net Funded Indebtedness-to-Capitalization Leverage Ratio. As of
the last day of each fiscal quarter of Holdings, Holdings shall maintain a
Capitalization Net Leverage Ratio that is less than or equal to 0.60 to 1.05.50
to 1.00.

 

(b)           Guarantor Coverage Ratio. As of the last day of each fiscal
quarter of Holdings that occurs during a Trigger Period, Holdings shall maintain
a Guarantor Coverage Ratio that is equal to or greater than 2.50 to 1.00.

 



111

 

 

Section 10.07       Transfers of Assets.

 

Holdings will not, nor will it permit any Subsidiary in the Priority Guarantor
Group to, convey, sell, lease, sell and leaseback, assign, transfer or otherwise
dispose of any Covered Assets, whether now owned or hereafter acquired, with a
Rig Value in excess of (a) $10,000,000, for any individual transaction or series
of related transactions or (b) $50,000,000 in the aggregate for all such
transactions in a fiscal year , to any Subsidiary that is not a in the Priority
Guarantor or a Subsidiary of a GuarantorGroup, unless such Subsidiary, prior to
or concurrent with such transaction, delivers Guarantor Joinder Documents to the
Canadian Lender in form and substance reasonably satisfactory to the Canadian
Lender; provided that no Subsidiary that is a Transitory Subsidiary Owner shall
be required to deliver Guarantor Joinder Documents for so long as such
Subsidiary is a Transitory Subsidiary Owner.

 

Article XI

GUARANTEE

 

Section 11.01        The Guarantee.

 

(a)           Each US Guarantor hereby guarantees, as a primary obligor and not
merely as a surety to each US Beneficiary and its successors and permitted
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the US Loans made by the US Lenders to, and the US Notes held by
each US Lender of, US Borrower, and all other US Obligations from time to time
owing to the US Beneficiaries by any US Loan Party under any Loan Document,
Guaranteed Cash Management Agreement or Guaranteed Hedge Agreement, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “US Guaranteed Obligations”). Each US Guarantor hereby
agrees that if US Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the US Guaranteed Obligations, US
Guarantor will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the US Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

(b)          Each Canadian Guarantor hereby guarantees, as a primary obligor and
not merely as a surety to the Canadian Beneficiary and its successors and
permitted assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest on the Canadian Loans made by the
Canadian Lender to Canadian Borrower, and all other Canadian Obligations from
time to time owing to the Canadian Beneficiary by any Canadian Loan Party under
any Loan Document, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Canadian Guaranteed
Obligations”). Each Canadian Guarantor hereby agrees that if Canadian Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Canadian Guaranteed Obligations, such Canadian
Guarantor will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Canadian Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 



112

 

 

(c)           The US Borrower hereby guarantees, as a primary obligor and not
merely as a surety to each US Beneficiary and its successors and permitted
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the US Obligations from time to time owing to the Guaranteed Hedge
Banks by any other US Loan Party under any Guaranteed Hedge Agreement (the
“Guaranteed Hedge Obligations”). The US Borrower hereby agrees that if any other
US Loan Party shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Hedge Obligations, the US
Borrower will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Hedge Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. The US Borrower intends
that this Section 11.01(c) constitute, and this Section 11.01(c) shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other US Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

Section 11.02       Obligations Unconditional.

 

The obligations of each Guarantor under Section 11.01 shall constitute a
guaranty of payment (and not of collection) and to the fullest extent permitted
by applicable Requirements of Law, are absolute, irrevocable and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of any Borrower under this Agreement, the US
Notes, if any, Guaranteed Hedge Agreements, if any, Guaranteed Cash Management
Agreements, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or a guarantor (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter, impair, release,
limit or otherwise affect the liability of any Guarantor hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)           any of the acts mentioned in any of the provisions of this
Agreement or the US Notes, if any, or any other agreement or instrument referred
to herein or therein shall be done or omitted;

 

(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(d)           any impossibility, impracticability, frustration of purpose,
illegality, force majeure or act of government;

 

(e)           the bankruptcy, winding-up, liquidation, dissolution, moratorium,
readjustment of debt or insolvency of any Loan Party or any other person,
including any discharge or bar against collection of any of the Obligations, or
the amalgamation of or any change in the existence, structure, name, status,
function, control, constitution or ownership of any Loan Party, Lender or any
other person;

 



113

 

 

(f)             any lack or limitation of power, incapacity or disability on the
part of any Loan Party or of the directors, partners or agents thereof or any
other irregularity, defect or informality on the part of any Loan Party in its
obligations to the applicable Lenders;

 

(g)            any law regulation or any other event affecting any term of a
Guaranteed Obligation;

 

(h)           any limitation, postponement, prohibition, subordination or other
restriction on the right of any Lender to payment of the Obligations; or

 

(i)             any interest of any Lender, Guaranteed Cash Management Bank or
Hedge Bank in any property whether as owner thereof or as holder of a security
interest therein or thereon, being invalidated, voided, declared fraudulent or
preferential or otherwise set aside, or by reason of any impairment of any right
or recourse to collateral.

 

The foregoing provisions apply and the foregoing waivers, to the extent
permitted under applicable law, shall be effective even if the effect of any
action or failure to take action by the Beneficiaries is to destroy or diminish
any Guarantor’s subrogation rights, any Guarantor’s right to proceed against a
Borrower for reimbursement, any Guarantor’s right to recover contribution from
any other guarantor or any other right or remedy of any such Guarantor.

 

Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Beneficiary exhaust any right, power or remedy or proceed against any Borrower
under this Agreement or the US Notes, if any, the Guaranteed Hedge Agreements,
if any, the Guaranteed Cash Management Agreements, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. Each Guarantor waives any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by any Beneficiary upon this Guarantee or
acceptance of this Guarantee, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee, and all dealings between any Borrower and the
Beneficiaries shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. This Guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Beneficiaries, and the obligations and
liabilities of each Guarantor hereunder shall not be conditioned or contingent
upon the pursuit by the Beneficiaries or any other person at any time of any
right or remedy against any Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Guarantor
and the successors and assigns thereof, and shall inure to the benefit of (x)
with respect to the US Guaranteed Obligations, the US Lenders, and their
respective successors and permitted assigns, (y) with respect to the Canadian
Guaranteed Obligations, the Canadian Lender and its successors and permitted
assigns and (z) with respect to the Guaranteed Hedge Obligations, the Hedge
Banks that are counterparties to Guaranteed Hedge Agreements, in each case,
notwithstanding that from time to time during the term of this Agreement there
may be no US Guaranteed Obligations, Canadian Guaranteed Obligations, or
Guaranteed Hedge Obligations, respectively, outstanding.

 



114

 

 

Section 11.03       Reinstatement.

 

The obligations of each Guarantor under this Section 11.03 shall be
automatically reinstated (a) with respect to the US Obligations, if and to the
extent that for any reason any payment by or on behalf of any US Loan Party in
respect of the US Guaranteed Obligations or Guaranteed Hedge Obligations is
rescinded or must be otherwise restored by any holder of any of such US
Guaranteed Obligations or Guaranteed Hedge Obligations, as applicable, and (b)
with respect to the Canadian Obligations, if and to the extent that for any
reason any payment by or on behalf of any Canadian Loan Party in respect of the
Canadian Guaranteed Obligations is rescinded or must be otherwise restored by
any holder of any of such Canadian Guaranteed Obligations, in each case, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise.

 

Section 11.04       Subrogation.

 

(a)            Each US Guarantor hereby agrees that until the indefeasible
payment and satisfaction in full in cash of all US Guaranteed Obligations and
the expiration and termination of the Commitments of the US Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 11.01, whether by subrogation or otherwise, against US Borrower or
any other obligor of any of the US Guaranteed Obligations or any security for
any of the US Guaranteed Obligations.

 

(b)          Each Canadian Guarantor hereby agrees that until the indefeasible
payment and satisfaction in full in cash of all Canadian Guaranteed Obligations
and the expiration and termination of the Commitments of the Canadian Lender
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 11.01, whether by subrogation or otherwise, against
Canadian Borrower or any other obligor of any of the Canadian Guaranteed
Obligations or any security for any of the Canadian Guaranteed Obligations.

 

(c)           The US Borrower hereby agrees that until the indefeasible payment
and satisfaction in full in cash of all US Guaranteed Obligations and the
expiration and termination of the Commitments of the US Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 11.01, whether by subrogation or otherwise, against any US Loan Party
or any other obligor of any of the Guaranteed Hedge Obligations or any security
for any of the Guaranteed Hedge Obligations.

 

Section 11.05       Remedies.

 

Each Guarantor agrees that, as between such Guarantor and the Lenders, the
obligations of each Borrower under this Agreement and the US Notes, if any, may
be declared to be forthwith due and payable as provided in Section 12.03 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 12.03) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by such Borrower) shall forthwith
become due and payable by each Guarantor for purposes of Section 11.01.

 

Section 11.06       Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in of such Guarantor in
Section 11.01 constitutes an instrument for the payment of money, and consents
and agrees that any Lender or any Administrative Agent, at its sole option, in
the event of a dispute by any Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.

 



115

 

 

Section 11.07       Continuing Guarantee.

 

Each guarantee in Section 11.01 is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08       General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor or the US Borrower
under Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by any Loan Party or any other
person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

Section 11.09       Release of Guarantor.

 

(a)           Upon receipt of a written request from US Borrower, the
Administrative Agent will execute and deliver, at US Borrower’s expense, all
documents as may reasonably be requested to effect a release of a Guarantor
(other than Holdings) that ceases to exist in accordance with Section 7.03(a).

 

(b)          Upon receipt of a written request from Canadian Borrower, the
Canadian Lender will execute and deliver, at Canadian Borrower’s expense, all
documents as may reasonably be requested to effect a release of a Guarantor
(other than Holdings) that ceases to exist in accordance with Section 7.03(a).

 

Article XII

EVENTS OF DEFAULT

 

Section 12.01       US Events of Default.

 

An Event of Default with respect to the US Obligations shall exist upon the
occurrence of any of the following specified events (each a “US Event of
Default”):

 

(a)          Payment. US Borrower shall: (i) default in the payment when due of
any principal of any of the US Loans or (ii) default, and such default shall
continue for three or more Business Days, in the payment when due of any
interest on the US Loans or of any fees that constitute US Obligations owing
hereunder, or (iii) default, and such default shall continue for five (5) or
more Business Days, in the payment of any other amounts owing hereunder, under
any of the other Loan Documents to which it is a party or in connection herewith
or therewith, in each case that constitute US Obligations.

 

(b)          Representations. Any representation, warranty or statement made or
deemed to be made by any US Loan Party herein, in any of the other Loan
Documents to which it is a party, or in any statement or certificate delivered
or required to be delivered by them pursuant hereto or thereto shall prove
untrue in any material respect on the date as of which it was deemed to have
been made.

 



116

 

 

(c)           Covenants. Any US Loan Party shall:

 

(i)            default in the due performance or observance of any term,
covenant or agreement contained in Sections 7.01(e), 7.02, or Article IX,
inclusive; or

 

(ii)           default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b), or
(c)(i) of this Section 12.01) contained in this Agreement or any other Loan
Document to which it is party and such default shall continue unremedied for a
period of at least thirty (30) days after such notice is given by the
Administrative Agent to US Borrower.

 

(d)          Bankruptcy, etc. The occurrence of any of the following with
respect to any US Loan Party or any Material Subsidiary: (i) a court or
Governmental Authority having jurisdiction in the premises shall enter a decree
or order for relief in respect of such Loan Party or Material Subsidiary in an
involuntary case under any applicable Debtor Relief Law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Loan Party or Material Subsidiary or
for any material part of its property or ordering the winding up or liquidation
of its affairs; or (ii) an involuntary case under any applicable Debtor Relief
Law now or hereafter in effect is commenced against such Loan Party or Material
Subsidiary and such petition remains unstayed and in effect for a period of
sixty (60) consecutive days (or 120 consecutive days if a foreign proceeding);
or (iii) such Loan Party or Material Subsidiary shall commence a voluntary case
under any applicable Debtor Relief Law now or hereafter in effect, or consent to
the entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Loan
Party or Material Subsidiary or any material part of its property or make any
general assignment for the benefit of creditors; or (iv) such Loan Party or
Material Subsidiary shall admit in writing its inability to pay its debts
generally as they become due or any action shall be taken by any such Loan Party
in furtherance of any of the aforesaid purposes.

 

(e)          Defaults under Other Agreements. With respect to any Indebtedness
of any US Loan Party or any of their Subsidiaries (other than Indebtedness
outstanding under the US Loans, any Canadian Loans under US$100,000,000 (or the
Equivalent Amount in Canadian Dollars) or any Swap Contract with a Swap
Termination Value under US$100,000,000) having an outstanding principal amount
in excess of US$100,000,000 in the aggregate (i) such Loan Party or any such
Subsidiary shall (A) default in making any payment when due (after giving effect
to any applicable grace period with respect thereto) with respect to such
Indebtedness or obligations in respect of Swap Contracts, as applicable, or (B)
default (after giving effect to any applicable grace period with respect
thereto) in the observance or performance of any other covenant or agreement
relating to such Indebtedness or obligations in respect of Swap Contracts, as
applicable, or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, in each
case the effect of which default or other event or condition is to cause or
permit the holder or the holders of such Indebtedness or such obligations in
respect of Swap Contracts, as applicable, (or any trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required) such Indebtedness or obligations in respect of Swap
Contracts to become due prior to its stated maturity; or (ii) such Indebtedness
or obligations in respect of Swap Contracts shall be declared due and payable,
or required to be prepaid, redeemed or repurchased other than by a regularly
scheduled required prepayment prior to the stated maturity thereof; or (iii)
such Indebtedness or obligations in respect of Swap Contracts shall mature and
remain unpaid.

 



117

 

 

(f)           Judgments. One or more judgments, orders, or decrees shall be
entered against any US Loan Party or any Material Subsidiary involving a
liability of US$100,000,000 or more, in the aggregate, (to the extent not paid
or covered by insurance provided by a carrier who has not disputed coverage) and
such judgments, orders or decrees shall be final and unappealable and shall not
have been paid in accordance with their terms when due, or vacated, satisfied,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; provided that if such judgment, order or decree provides for
periodic payments over time then such Loan Party or Material Subsidiary shall
have a grace period of thirty (30) days with respect to each such periodic
payment but only so long as no Lien attaches during such period.

 

(g)          ERISA. The occurrence of any ERISA Event (as defined below) that,
when taken together with all other ERISA Events that have occurred, would have
or would be reasonably expected to have a US Material Adverse Effect: (i) any
failure to meet the minimum funding standards under Section 303 of ERISA or
Section 430 of the Code, whether or not waived, shall exist with respect to any
Plan, or any lien shall arise on the assets of US Borrower or Holdings or any
Subsidiary of either or any ERISA Affiliate in favor of the PBGC or a Plan; (ii)
a Termination Event shall occur with respect to a Single Employer Plan which is
likely to result in the termination of such Plan in a distress termination under
Section 4041(c) of ERISA or by the PBGC under Section 4042 of ERISA; (iii) US
Borrower, Holdings, any Subsidiary of either, or any ERISA Affiliate shall incur
any liability in connection with a withdrawal from, reorganization of (within
the meaning of Section 4241 of ERISA), or insolvency (within the meaning of
Section 4245 of ERISA) of a Multiemployer Plan or Multiple Employer Plan; or
(iv) any prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility shall occur with
respect to any Plan which would be reasonably expected to subject US Borrower,
Holdings, any Subsidiary of either or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which US Borrower, Holdings,
any Subsidiary of either or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability (each of (i) through (iv) an
“ERISA Event”).

 

(h)          Change of Control. There shall occur a Change of Control.

 

(i)           Validity of Loan Documents. Any Loan Document to which a US Loan
Party is a party or any material provisions thereof shall at any time and for
any reason (other than satisfaction in full of the US Obligations) be declared
by a court of competent jurisdiction to be null and void, or a proceeding shall
be commenced by any such Loan Party or any other person, or by any Governmental
Authority, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any such
Loan Party shall repudiate or deny any portion of its liability or obligation
for the US Obligations.

 

Section 12.02       Canadian Events of Default.

 

An Event of Default with respect to the Canadian Obligations shall exist upon
the occurrence of any of the following specified events (each a “Canadian Event
of Default”):

 

(a)          if Canadian Borrower fails to pay the principal of any Canadian
Loan hereunder when due and payable and such default continues for more than two
(2) Banking Days;

 

(b)          if Canadian Borrower fails to pay (i) any interest (including, if
applicable, default interest) due on any Canadian Loan, (ii) any acceptance fee
with respect to a Bankers’ Acceptance or (iii) any other amount not specifically
referred to in the immediately preceding paragraph (a) above or in this
paragraph (b) payable by Canadian Borrower hereunder, in each case, when due and
payable, and such default is not remedied within five (5) Banking Days after
written notice thereof is given by the Canadian Lender to Canadian Borrower
specifying such default and requiring Canadian Borrower to remedy or cure the
same;

 



118

 

 

 

(c)            if Canadian Borrower fails to observe or perform any covenant or
obligation herein or in any other Loan Document to which it is a party contained
on its part to be observed or performed (other than a covenant or condition
whose breach or default in performance is specifically dealt with elsewhere in
this Section 12.02) and, after notice has been given by the Canadian Lender to
Canadian Borrower specifying such default and requiring Canadian Borrower to
remedy or cure the same, Canadian Borrower shall fail to remedy such default
within a period of twenty (20) Banking Days after the giving of such notice;

 

(d)            if any representation or warranty made by Canadian Borrower in
this Agreement or deemed made by Canadian Borrower in this Agreement shall prove
to have been incorrect or misleading in any material respect on and as of the
date made and such misrepresentation is not remedied within twenty (20) Banking
Days after the Canadian Lender notifies Canadian Borrower of the same;

 

(e)            if any Canadian Loan Party fails to observe or perform any
covenant or obligation required to be performed by it in Article VIII or
Article X hereof and, after notice has been given by the Canadian Lender to
Canadian Borrower specifying such default and requiring such Canadian Loan Party
to remedy or cure the same, such Canadian Loan Party shall fail to remedy such
default within a period of twenty (20) Banking Days after the giving of such
notice;

 

(f)             if any representation or warranty made or deemed made by any
Canadian Loan Party in Article IV hereof shall prove to have been incorrect or
misleading in any material respect on and as of the date made and such
misrepresentation is not remedied within twenty (20) Banking Days after the
Canadian Lender notifies Holdings of the same;

 

(g)            if a decree or order of a court of competent jurisdiction is
entered adjudging a Canadian Loan Party or any of its Subsidiaries as bankrupt
or insolvent or approving as properly filed a petition seeking the winding-up of
a Canadian Loan Party or a Subsidiary of a Canadian Loan Party under the
Companies’ Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act
(Canada), the Winding-up and Restructuring Act (Canada) or any other bankruptcy,
insolvency or analogous laws or ordering the winding up or liquidation of its
affairs, and any such decree, order, winding up or liquidation has or would
reasonably be expected to have a Canadian Material Adverse Effect and continues
unstayed and in effect for a period of more than twenty (20) Banking Days;

 

(h)            if a Canadian Loan Party or any Subsidiary of a Canadian Loan
Party makes any assignment in bankruptcy or makes any other assignment for the
benefit of creditors, makes any proposal under the Bankruptcy and Insolvency Act
(Canada) or any comparable law, seeks relief under the Companies’ Creditors
Arrangement Act (Canada), the Winding-up and Restructuring Act (Canada) or any
other bankruptcy, insolvency or analogous law, files a petition or proposal to
take advantage of any act of insolvency, consents to or acquiesces in the
appointment of a trustee, receiver, receiver and manager, interim receiver,
custodian, sequestrator or other person with similar powers of itself or of all
or any substantial portion of its assets, or files a petition or otherwise
commences any proceeding seeking any reorganization, arrangement, composition,
administration or readjustment under any applicable bankruptcy, insolvency,
moratorium, reorganization or other similar law affecting creditors’ rights or
consents to, or acquiesces in, the filing of such a petition and any such
assignment, proposal, relief, petition, proposal, appointment or proceeding has
or would reasonably be expected to have a Canadian Material Adverse Effect;

 

(i)             except in accordance with Section 9.02, Section 10.03 or
Section 10.05, if proceedings are commenced for the dissolution, liquidation or
winding-up of a Canadian Loan Party or any Subsidiary of a Canadian Loan Party
unless such proceedings are being actively and diligently contested in good
faith to the satisfaction of the Canadian Lender;

 



119

 

 

(j)             if creditors of a Canadian Loan Party or any Subsidiary of a
Canadian Loan Party having a Lien against or in respect of the property and
assets thereof or any part thereof (other than Canadian Non-Recourse Assets)
realize upon or enforce any such security against such property and assets or
any part thereof having an aggregate fair market value in excess of the greater
of US$100,000,000 and such realization or enforcement shall continue in effect
and not be released, discharged or stayed within twenty (20) Banking Days;

 

(k)            if property and assets of a Canadian Loan Party and any
Subsidiary of a Canadian Loan Party or any part thereof (other than Canadian
Non-Recourse Assets) having an aggregate fair market value in excess of
US$100,000,000 is seized or otherwise attached by anyone pursuant to any legal
process or other means, including distress, execution or any other step or
proceeding with similar effect and such attachment, step or other proceeding
shall continue in effect and not be released, discharged or stayed within twenty
(20) Banking Days;

 

(l)             if one or more judgments, decrees or orders (other than in
respect of Canadian Non-Recourse Debt) shall be rendered against a Canadian Loan
Party or any Subsidiary of Canadian Loan Party for the payment of money in
excess of US$100,000,000 in the aggregate and any of such judgments, decrees or
orders shall continue unsatisfied and in effect for a period of more than twenty
(20) Banking Days without being vacated, discharged, satisfied or stayed pending
appeal;

 

(m)           if a Canadian Loan Party or any Subsidiary of a Canadian Loan
Party (or any combination thereof) defaults in the payment when due (whether at
maturity, upon acceleration, or otherwise) of Indebtedness in aggregate
principal amount in excess of US$100,000,000 (or the Equivalent Amount thereof
or the equivalent thereof in any other currency) unless such default has been
remedied or waived in accordance with the provisions of the relevant indentures,
credit agreements, instruments, or other agreements; or

 

(n)           if a default, event of default or other similar condition or event
(however described) in respect of a Canadian Loan Party or any Subsidiary of a
Canadian Loan Party (or any combination thereof) occurs or exists under any
indentures, credit agreements, instruments or other agreements evidencing or
relating to Indebtedness (individually or collectively, in an aggregate
principal amount in excess of US$100,000,000 (or the Equivalent Amount thereof
or the equivalent thereof in any other currency) and such default, event or
condition has resulted in such Indebtedness becoming due and payable thereunder
before it would otherwise have been due and payable, unless such default, event
or condition has been remedied or waived in accordance with the provisions of
the relevant indentures, credit agreements, instruments or other agreements and
the acceleration of Indebtedness resulting therefrom has been rescinded.

 

Section 12.03       Acceleration; Remedies.

 

(a)          Upon the occurrence and during the continuation of a US Event of
Default (other than an event described in Section 12.01(d)) then, the
Administrative Agent may, and at the request of the US Required Lenders shall,
by notice to US Borrower, take either or both of the following actions, without
prejudice to the rights of the Administrative Agent or any US Lender to enforce
its claims against any US Loan Party, at the same or different times: (i)
terminate forthwith the US Commitments and (ii) declare the US Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the US Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other US
Obligations of US Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
US Loan Party, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event, with respect to an event described
in Section 12.01(d), the US Commitments shall automatically terminate and the
principal of the US Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other US Obligations of US Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each US Loan Party, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent and each US Lender has, to the extent permitted by any
Requirement of Law, a separate right of payment and shall be considered a
separate “creditor” holding a separate “claim” within the meaning of Section
101(5) of the Bankruptcy Code or any other Debtor Relief Law.

 



120

 

 

(b)           Upon the occurrence and during the continuation of a Canadian
Event of Default: (i) the entire principal amount of all Canadian Loans then
outstanding from Canadian Borrower and all accrued and unpaid interest thereon;
(ii) an amount equal to the face amount at maturity of all Canadian Bankers’
Acceptances issued by Canadian Borrower which are unmatured and (iii) all other
Canadian Obligations outstanding hereunder, shall, in each case, at the option
of the Canadian Lender become immediately due and payable upon written notice to
that effect from the Canadian Lender to Canadian Borrower, all without any other
notice and without presentment, protest, demand, notice of dishonor or any other
demand whatsoever (all of which are hereby expressly waived by Canadian
Borrower); provided, however, that upon the occurrence of an Event of Default
specified in Section 12.02(g) or Section 12.02(h) all of such indebtedness,
liabilities and other Canadian Obligations specified in the immediately
preceding subclauses (i) through (iii), inclusive, above shall automatically
become due and payable, in each case without any requirement that notice be
given to Canadian Borrower and without any further act of the Canadian Lender
whatsoever. In any such event and if Canadian Borrower does not immediately pay
all such amounts upon receipt of such notice or upon such automatic
acceleration, the Canadian Lender may, in its discretion, exercise any right or
recourse and/or proceed by any action, suit, remedy or proceeding against
Canadian Borrower authorized or permitted by law for the recovery of all the
indebtedness and liabilities of Canadian Borrower to the Canadian Lender and
proceed to exercise any and all rights hereunder and under the other Loan
Documents to which it is a party and no such remedy for the enforcement of the
rights of the Canadian Lender shall be exclusive of or dependent on any other
remedy but any one or more of such remedies may from time to time be exercised
independently or in combination. Upon the occurrence and during the continuation
of a Canadian Event of Default, the Canadian Lender may (in its sole discretion)
convert, at the Equivalent Amount, if applicable, a Canadian US$-Denominated
Base Rate Loan or Canadian US$ Libor Loan owing by Canadian Borrower, to a
Canadian Prime Rate Loan.

 

Section 12.04       Allocation of Payments After Event of Default.

 

Notwithstanding any other provisions of this Agreement, but subject to
Section 2.21(d), after the occurrence of an Event of Default and the exercise of
remedies by the Administrative Agent, any Issuing Bank, the US Lenders or the
Canadian Lender, as applicable, pursuant to Section 12.03 (or after the
applicable Commitments shall automatically terminate and the applicable Loans
(with accrued interest thereon) and all other amounts under the Loan Documents
shall automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received:

 

(a)          by the Administrative Agent, any Issuing Bank or any Lender on
account of amounts outstanding under any of the Loan Documents, in each case,
that constitute US Obligations, shall be paid over or delivered to the
Administrative Agent to be distributed as follows:

 

(i)            First, to the payment of all reasonable costs and expenses or
fees, including compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection with the enforcement of rights hereunder and
all amounts for which the Administrative Agent is entitled to indemnification
pursuant to the provisions of any Loan Document, together with interest on each
such amount at the highest rate then in effect under this Agreement from and
after the date such amount is due, owing or unpaid until paid in full;

 



121

 

 

(ii)           Second, to the payment of all other reasonable costs and
expenses, including compensation to the other Beneficiaries (other than the
Canadian Lender) and their agents and counsel and all costs, liabilities and
advances made or incurred by such other Beneficiaries, pro rata, in connection
with the enforcement of rights hereunder, together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

 

(iii)          Third, without duplication of amounts applied pursuant to the
immediately preceding subclauses (i) and (ii) above, to the indefeasible payment
in full in cash, pro rata, of accrued and unpaid interest on the US Loans or the
Reimbursement Obligations to the date of the application of such amounts, until
all such accrued and unpaid interest has been paid in full;

 

(iv)          Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of each of the US Loans any premium thereon, the amount of the
outstanding Reimbursement Obligations (reserving Cash Collateral for all undrawn
face amounts of any outstanding Letters of Credit (if Section 2.22(i) has not
previously been complied with) and to pay obligations owing under Guaranteed
Hedge Agreements and Guaranteed Cash Management Agreements. In the event that
any Letters of Credit, or any portions thereof, expire without being drawn, any
Cash Collateral therefor shall not be distributed by the Administrative Agent
until the principal amount of all US Loans and Reimbursement Obligations have
been paid in full;

 

(v)           Fifth, to the indefeasible payment in full in cash, pro rata, of
any other outstanding US Obligations then due and payable, until all such US
Obligations have been paid in full; and

 

(vi)          Sixth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct;

 

provided, that (x) US Obligations arising under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be and (y) amounts received from the US Borrower or
any US Guarantor that is not an “eligible contract participant” under the
Commodity Exchange Act shall not be applied to any Excluded Swap Obligations (it
being understood, that in the event that any amount is applied to US Obligations
other than Excluded Swap Obligations as a result of this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to US Obligations described in clause fourth above by the holders
of any Excluded Swap Obligations are the same as the proportional aggregate
recoveries with respect to other US Obligations pursuant to clause fourth
above).; provided, further, that in the event that any such proceeds are
insufficient to pay in full the items described in the immediately preceding
subclauses (i) through (v), the US Loan Parties shall remain liable, jointly and
severally, for any deficiency.

 

(b)           by the Administrative Agent, any Issuing Bank or any Lender on
account of amounts outstanding under any of the Loan Documents, in each case,
that constitute Canadian Obligations, shall be paid over or delivered to the
Canadian Lender to be distributed as follows:

 



122

 

 

(i)            First, to amounts due hereunder as fees other than acceptance
fees for Bankers’ Acceptance fees;

 

(ii)           Second, to amounts due hereunder as costs and expenses;

 

(iii)          Third, to amounts due hereunder as default interest;

 

(iv)          Fourth, to amounts due hereunder as interest or acceptance fees
for Bankers’ Acceptances;

 

(v)           Fifth, to amounts due hereunder as principal (including
reimbursement obligations in respect of Bankers’ Acceptances); and

 

(vi)          Sixth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct;

 

provided, that in the event that any such proceeds are insufficient to pay in
full the items described in the immediately preceding subclauses (i) through
(v), the Canadian Loan Parties shall remain liable, jointly and severally, for
any deficiency.

 

Section 12.05        Right to Cure.

 

(a)            Notwithstanding anything in this Agreement to the contrary, in
the event that the Borrower fails to comply with the requirements of the
covenants set forth in Sections 7.02(a) or 10.06(a), commencing from and after
the first day following the last day of the applicable fiscal quarter with
respect to which such covenant is being tested until the expiration of the
thirtieth (30th) day after the end of any such fiscal quarter (the “Cure
Period”), Holdings shall have the right to raise and receive a direct or
indirect common equity investment (or other equity investments reasonably
acceptable to the Administrative Agent) from any Person (other than a Subsidiary
of Holdings) in cash (the “Cure Right”), and upon the receipt by Holdings of net
cash proceeds pursuant to the exercise of the Cure Right (including through the
capital contribution of any such net cash proceeds from such Person, the
“Specified Equity Contribution”), the covenants set forth in such Sections shall
be recalculated, giving effect to a pro forma increase to EBITDA for such period
in an amount equal to such net cash proceeds (which for the avoidance of doubt
shall be included in each of the three fiscal quarters following the fiscal
quarter during which such Specified Equity Contribution was made); provided that
such pro forma adjustment to EBITDA shall be given solely for the purpose of
determining the existence of a Default or an Event of Default under the
covenants set forth in Sections 7.02(a) and 10.06(a) and with respect to any
period that includes the fiscal quarter for which such Cure Right was exercised
and not for any other purpose under any Loan Document; provided, further, that,
if a Cure Right to remedy such Event of Default is available at such time under
Section 12.05(b), then until the expiration of such Cure Period, neither the
Administrative Agent nor Lender shall have the right to exercise any remedies
against the Loan Parties as a result of the occurrence and continuance of an
Event of Default under Section 12.01(c) arising from the failure to comply with
Sections 7.02(a) and 10.06(a).

 

(b)           If, after the exercise of the Cure Right and the recalculations
pursuant to clause (a) above, the Borrower shall then be in compliance with the
requirements of the covenants set forth in Sections 7.02(a) and 10.06(a) during
such period (including for purposes of Section 5.02), the Borrower shall be
deemed to have satisfied the requirements of the covenant as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default or Event of Default
under Section 12.01 that had occurred shall be deemed cured. The exercise of the
Cure Right shall be subject to the following limitations and requirements: (i)
there shall be no more than two (2) Specified Equity Contributions during the
term of this Agreement, (ii) with respect to any exercise of the Cure Right, the
Specified Equity Contribution shall be no greater than the amount required to
cause the Borrower to be in compliance with the covenants set forth in Sections
7.02(a) and 10.06(a) (the “Cure Amount”) and (iii) all Specified Equity
Contributions and the use of proceeds therefrom will be disregarded for all
purposes under this Loan Documents (other than for determining compliance with
Sections 7.02(a) and 10.06(a)) including for the purposes of calculating pricing
and determining the availability of any carve-outs with respect to the covenants
contained in Article IX or Article X hereof.

 



123

 

 

In furtherance of Sections 12.05(a) and (b) above, upon actual receipt and
designation of the Cure Amount by Holdings, the covenants under Sections 7.02(a)
and 10.06(a) shall be deemed retroactively cured with the same effect as though
there had been no failure to comply with the covenant under such Sections
7.02(a) and 10.06(a) and any resulting Event of Default or potential Event of
Default under Section 12.01 shall be deemed not to have occurred for purposes of
the Loan Documents; provided, however, that prior to the making of the Specified
Equity Contribution and cure of such default in such financial covenant, such
default shall constitute an Event of Default for purposes of determining
compliance with any conditions precedent to funding of Loans hereunder and in
determining compliance with any provision of the Loan Documents that restricts
or prohibits certain actions during the existence of an Event of Default.

 

Article XIII

THE AGENTS

 

Section 13.01       Appointment and Authority.

 

(a)           Each of the US Lenders hereby irrevocably appoints Citibank, N.A.
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents to which it is a party and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the US
Lenders, and neither Canadian Lender, US Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions (except as
explicitly set forth herein).

 

(b)          Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that Citibank, N.A. is appointed herein as Administrative
Agent solely for the US Lenders and in no event is Citibank, N.A. authorized or
appointed to act on behalf of the Canadian Lender.

 

(c)          Each Lender and each Issuing Bank acknowledges and agrees to the
provisions of the appointment of the Administrative Agent pursuant to this
Section 13.01 and the other provisions of Article XIII in their capacities as
Lender and Issuing Bank and in their capacities as a potential Cash Management
Bank and a potential Hedge Bank.

 

(d)          Each Cash Management Bank and Hedge Bank that is not a party to
this Agreement that has given notice to the Administrative Agent as contemplated
by the first proviso of Section 12.04(a) shall, by such notice, be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to this Section 13.01 and subject to the terms of Article XIII for
itself and its Affiliates as if a “Lender” party hereto.

 

Section 13.02       Administrative Agent Individually.

 

(a)           The person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include each person serving as the
Administrative Agent hereunder in its individual capacity. Such person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with US Borrower or any Subsidiary or other Affiliate thereof as if
such person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 



124

 

 

(b)           Each US Lender Party understands that the person serving as the
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 13.02 as “Activities”)
and may engage in the Activities with or on behalf of one or more of the
Obligors or their respective Affiliates. Furthermore, the Agent’s Group may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including the Obligors and their Affiliates and including holding, for its own
account or on behalf of others, equity, debt and similar positions in US
Borrower, another Obligor or their respective Affiliates), including trading in
or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Obligors or their Affiliates. Each US
Lender Party understands and agrees that in engaging in the Activities, the
Agent’s Group may receive or otherwise obtain information concerning the
Obligors or their Affiliates (including information concerning the ability of
the Obligors to perform their respective Obligations hereunder and under the
other Loan Documents) which information may not be available to any of the US
Lender Parties that are not members of the Agent’s Group. None of the
Administrative Agent nor any member of the Agent’s Group shall have any duty to
disclose to any US Lender Party or use on behalf of the US Lender Parties, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Obligor or any Affiliate of any
Obligor) or to account for any revenue or profits obtained in connection with
the Activities, except that the Administrative Agent shall deliver or otherwise
make available to each US Lender Party such documents as are expressly required
by any Loan Document to be transmitted by the Administrative Agent to the US
Lender Parties.

 

(c)           Each US Lender Party further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Obligors and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the US Lender Parties (including the interests of the US
Lender Parties hereunder and under the other Loan Documents). Each US Lender
Party agrees that no member of the Agent’s Group is or shall be required to
restrict its activities as a result of the person serving as Administrative
Agent being a member of the Agent’s Group, and that each member of the Agent’s
Group may undertake any Activities without further consultation with or
notification to any US Lender Party. None of (i) this Agreement nor any other
Loan Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Obligors or their Affiliates (including information
concerning the ability of the Obligors to perform their respective Obligations
hereunder and under the other Loan Documents) nor (iii) any other matter shall
give rise to any fiduciary, equitable or contractual duties (including without
limitation any duty of trust or confidence) owing by the Administrative Agent or
any member of the Agent’s Group to any US Lender Party including any such duty
that would prevent or restrict the Agent’s Group from acting on behalf of
customers (including the Obligors or their Affiliates) or for its own account.

 



125

 

 

Section 13.03       Duties of Administrative Agent; Exculpatory Provisions.

 

(a)           The Administrative Agent’s duties hereunder and under the other
Loan Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the US Required
Lenders (or such other number or percentage of the US Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.

 

(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the US Required
Lenders (or such other number or percentage of the US Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 12.03 or 14.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until US
Borrower or any US Lender Party shall have given notice to the Administrative
Agent describing such Default and such event or events. except as expressly set
forth herein and in the other Loan Documents to which it is a party, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to US Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

(c)          Neither the Administrative Agent nor any member of the Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty, representation or other information made or supplied in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith or the adequacy, accuracy
and/or completeness of the information contained therein, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
any collateral document or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)          Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any US
Lender Party and each US Lender Party confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

Section 13.04       Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a US Lender, the Administrative
Agent may presume that such condition is satisfactory to such US Lender unless
an officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such US
Lender prior to the making of such Loan, and in the case of a Borrowing, such US
Lender Party shall not have made available to the Administrative Agent such US
Lender Party’s ratable portion of such Borrowing. The Administrative Agent may
consult with legal counsel (who may be counsel for a Loan Party), independent
accountants and other experts selected by it, and shall be entitled to rely upon
the advice of any such counsel, accountants or experts and shall not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

 



126

 

 

Section 13.05       Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub agent and the Related Parties of the Administrative Agent and each such sub
agent shall be entitled to the benefits of all provisions of this Article XIII
and Article XIV (as though such sub agents were the “Administrative Agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

Section 13.06       Resignation of Administrative Agent.

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the US Lender Parties and US Borrower. Upon receipt of any such
notice of resignation, the US Required Lenders shall have the right subject to
US Borrower’s consent (unless an Event of Default shall have occurred and be
continuing, and in such case, in consultation with US Borrower), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the US Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (such 30-day period, the
“US Lender Party Appointment Period”), then the retiring Administrative Agent
may on behalf of the US Lender Parties, appoint a successor Administrative Agent
meeting the qualifications set forth above and promptly shall provide notice to
US Borrower of such appointment (which notice shall include the name, address,
wire transfer information of, and contact person for, the successor
Administrative Agent). In addition and without any obligation on the part of the
retiring Administrative Agent to appoint, on behalf of the US Lender Parties, a
successor Administrative Agent, the retiring Administrative Agent may at any
time upon or after the end of the US Lender Party Appointment Period notify US
Borrower and the US Lender Parties that no qualifying person has accepted
appointment as successor Administrative Agent and the effective date of such
retiring Administrative Agent’s resignation which effective date shall be no
earlier than three (3) Business Days after the date of such notice. Upon the
resignation effective date established in such notice and regardless of whether
a successor Administrative Agent has been appointed and accepted such
appointment, the retiring Administrative Agent’s resignation shall nonetheless
become effective and (i) the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent hereunder and under the
other Loan Documents to which it is a party and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each US Lender Party
directly, until such time as the US Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under such other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by US Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between US Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under such other Loan
Documents, the provisions of this Article and Section 14.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 



127

 

 

(b)          Any resignation pursuant to this Section by a person acting as
Administrative Agent shall, unless such person shall notify US Borrower and the
US Lender Parties otherwise, also act to relieve such person and its Affiliates
of any obligation to advance or issue new, or extend existing, Swingline Loans
where such advance, issuance or extension is to occur on or after the effective
date of such resignation. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swingline Lender, (ii) the retiring Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Swingline Lender shall enter into an
Assignment and Assumption and acquire from the retiring Swingline Lender each
outstanding Swingline Loan of such retiring Swingline Lender for a purchase
price equal to par plus accrued interest.

 

Section 13.07      Non-Reliance on Administrative Agent and Other Lenders.

 

(a)          Each US Lender Party confirms to the Administrative Agent, each
other US Lender Party and each of their respective Related Parties that it (i)
possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, any other US Lender Party or any of their
respective Related Parties, of evaluating the merits and risks (including tax,
legal, regulatory, credit, accounting and other financial matters) of (x)
entering into this Agreement, (y) making Loans and other extensions of credit
hereunder and under the other Loan Documents and (z) in taking or not taking
actions hereunder and thereunder, (ii) is financially able to bear such risks
and (iii) has determined that entering into this Agreement and making Loans and
other extensions of credit hereunder and under the other Loan Documents is
suitable and appropriate for it.

 

(b)          Each US Lender Party acknowledges that (i) it is solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii)
that it has, independently and without reliance upon the Administrative Agent,
any other US Lender Party or any of their respective Related Parties, made its
own appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, any other US Lender Party or any
of their respective Related Parties, continue to be solely responsible for
making its own appraisal and investigation of all risks arising under or in
connection with, and its own credit analysis and decision to take or not take
action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:

 

(i)            the financial condition, status and capitalization of US Borrower
and each other Obligor;

 



128

 

 

(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(iii)          determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition;

 

(iv)          the adequacy, accuracy and/or completeness of any information
delivered by the Administrative Agent, any other US Lender Party or by any of
their respective Related Parties under or in connection with this Agreement or
any other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

 

Section 13.08       Withholding Tax.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any US Lender Party an amount equivalent to any
applicable withholding Tax. Without limiting the provisions of Section 2.18(a)
or (c), each US Lender Party shall, and does hereby, indemnify the
Administrative Agent, and shall make payable in respect thereof within 30 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any single counsel for the Administrative Agent) incurred by or asserted against
the Administrative Agent by the IRS or any other Governmental Authority as a
result of the failure of the Administrative Agent to properly withhold tax from
amounts paid to or for the account of any US Lender Party for any reason
(including, without limitation, because the appropriate form was not delivered
or not property executed, or because such US Lender Party failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any US Lender Party by the
Administrative Agent shall be conclusive absent manifest error. Each US Lender
Party hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such US Lender Party under this Agreement or
any other Loan Document against any amount due the Administrative Agent under
this Section 13.08. The agreements in this Section 13.08 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a US Lender Party, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

Section 13.09       No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a US Lender hereunder.

 

Section 13.10       Enforcement.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the US Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the US Required Lenders may require or otherwise
direct, for the benefit of all the US Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents
to which it is a party, (b) any Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as a Swingline
Lender) hereunder and under the other Loan Documents to which it is a party, (c)
any US Lender from exercising setoff rights in accordance with, and subject to,
the terms of this Agreement, or (d) any US Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any US Loan Party under any bankruptcy or insolvency law.

 



129

 

 

Section 13.11       Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements.

 

No Cash Management Bank or Hedge Bank that obtains the benefits of Section
12.04, the guaranties provided in Article XI or of any other guaranty shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of
such guaranties (including the release or impairment of any guaranties) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Guaranteed Cash Management Agreements
and Guaranteed Hedge Agreements unless the Administrative Agent has received
written notice of such obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

Article XIV

MISCELLANEOUS

 

Section 14.01      Notices, Communications and Treatment of Information.

 

(a)          Notices. Except as specifically provided in clause (a)(vi) below,
all notices, demands, requests, consents and other communications provided for
in this Agreement shall be in writing and shall be deemed to be duly given if
(w) delivered by hand, (x) delivered by a recognized commercial overnight
courier which guarantees delivery on the next Business Day (if other than to
Canadian Borrower or the Canadian Lender) and next Banking Day (if to Canadian
Borrower or the Canadian Lender) delivery, (y) sent by facsimile with written
confirmation of receipt, and (z) sent by U.S. registered or certified mail
return receipt requested and postage prepaid, addressed to the party to be
notified as follows:

 

(i)           if to US Borrower or any other Obligor (other than Canadian
Borrower):

 

Nabors Industries, Inc.
515 West Greens Road
Suite 1200
Houston, Texas 77067
Attention: General Counsel
Facsimile No.: 281-775-8431

 



130

 

 

(ii)          if to Canadian Borrower:

 

c/o Nabors Corporate Services, Inc.
515 West Greens Road
Suite 1200
Houston, Texas 77067
Attention: General Counsel
Facsimile No.: 281-775-8431

 

(iii)         if to the Administrative Agent:

 

Citibank, N.A.

1615 Brett Road, OPS 3

New Castle, DE 19720

Attention: Bank Loan Syndications Department

Fax Number: (646) 274-5080

E-Mail Address: GLAgentOfficeOps@citi.com

E-Mail Address: oploanswebadmin@citi.com (for materials required to be delivered
pursuant to Section 7.01(b))

 

 

(iv)         if to Citibank, in its capacity as a Swingline Lender:

 

Citibank, N.A.

1615 Brett Road, OPS 3

New Castle, DE 19720

Attention: Bank Loan Syndications Department

Fax Number: (646) 274-5080

E-Mail Address: GLAgentOfficeOps@citi.com

 

 

(v)          if to Citibank, in its capacity as an Issuing Bank:

 

Citibank, N.A.

1615 Brett Road, OPS 3

New Castle, DE 19720

Attention: Bank Loan Syndications Department

Fax Number: (646) 274-5080

E-Mail Address: GLAgentOfficeOps@citi.com

 

(vi)        if to the Canadian Lender:

 

HSBC Bank Canada
70 York Street, 6th Floor
Toronto, ON M5J 1S9, Canada
Attention of: Angela Chan
Telephone No.: +1 416-868-3967
E-Mail Address: cacmbagency2@hsbc.ca

 

(vii)       if to any other Lender Party, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire or at such other address
as shall be notified in writing in accordance with this Section 14.01(a) (x) in
the case of US Borrower, the Administrative Agent and the Swing Loan Lender, to
the other parties, (y) in the case of Canadian Borrower, the Canadian Lender and
(z) in the case of all other parties, to US Borrower, Canadian Borrower and the
Administrative Agent.

 



131

 

 

(viii)        All notices, demands, requests, consents and other communications
described in clause (a) shall be received (i) if so delivered by hand, including
by any such overnight courier service, upon actual receipt, (ii) if so delivered
by mail, three (3) Business Days (if delivered to any person other than Canadian
Borrower or the Canadian Lender) or three (3) Banking Days (if delivered to
Canadian Borrower or the Canadian Lender) after being deposited in the mail, and
(iii) if delivered by facsimile, upon confirmation of receipt by the receiver
(provided that if such confirmation is not transmitted during normal business
hours for the recipient, it shall be deemed to have been transmitted at the
opening of business on the next succeeding Business Day or Banking Day, as
applicable, for the recipient); provided, however, that notices and
communications to any Administrative Agent pursuant to Article II or Article XI
shall not be effective until received by the Administrative Agent.

 

(ix)           Notwithstanding the foregoing provisions of this clause (a)
(unless the Administrative Agent requests that the provisions of clause (a) be
followed) and any other provision in this Agreement or any other Loan Document
providing for the delivery of any Approved Electronic Communication by any other
means, the Obligors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the applicable Borrower in accordance with this clause (a)
above. Nothing in this clause (a)(viii) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Obligor in any manner authorized in this Agreement or to
request that any Borrower effect delivery in such manner.

 

(b)          Posting of Approved Electronic Communications. Each of the Lender
Parties and each Obligor agree that the Administrative Agent may, but shall not
be obligated to, make the Approved Electronic Communications available to the
Lender Parties by posting such Approved Electronic Communications on IntraLinks™
or a substantially similar electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).

 

(i)            Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lender
Parties and each Obligor acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lender Parties and each
Obligor hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

(ii)           THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 



132

 

 

(iii)          Each of the Lender Parties and each Obligor agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

(c)          Treatment of Information.

 

(i)            Certain of the Lenders may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Obligors or their securities (“Restricting Information”). Other
Lenders may enter into this Agreement and take or not take action hereunder or
under the other Loan Documents on the basis of information that may contain
Restricting Information. Each Lender Party acknowledges that United States
federal and state securities laws prohibit any person from purchasing or selling
securities on the basis of material, non-public information concerning the such
issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other person. Neither the Administrative
Agent nor any of its Related Parties shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its Related
Parties be responsible or liable in any way for any decision a Lender Party may
make to limit or to not limit its access to Restricting Information. In
particular, none of the Administrative Agent nor any of its Related Parties (i)
shall have, and the Administrative Agent, on behalf of itself and each of its
Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender Party has or has not limited its access to Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Obligor or Lender Party or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any Lender
Party.

 

(ii)           Each Obligor agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Obligor shall be deemed to have authorized the Administrative Agent and the
Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 14.12) with respect to
such Obligor or its securities for purposes of United States Federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lender Parties and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by an Obligor regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Obligors or their securities nor shall
the Administrative Agent or any of its Affiliates incur any liability to any
Obligor, any Lender Party or any other person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section shall modify or limit a Lender Party’s
obligations under Section 14.12 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

 



133

 

 

(iii)          Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

 

(iv)          Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties generally. Each
Lender Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. None of the
Administrative Agent nor any Lender Party with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender Party or to use such Restricting Information on behalf of such electing
Lender Party, and shall not be liable for the failure to so disclose or use,
such Restricting Information.

 

(v)           The provisions of the foregoing clauses of this Section are
designed to assist the Administrative Agent, the Lender Parties and the
Obligors, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lender Parties express a desire
not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lender Parties hereunder or thereunder may contain Restricting
Information. Neither the Administrative Agent nor any of its Related Parties
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties warrant or make any other statement to the effect that an
Obligor’s or Lender Party’s adherence to such provisions will be sufficient to
ensure compliance by such Obligor or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Obligor assumes the risks
associated therewith.

 

Section 14.02        Waivers; Amendment.

 

(a)            Generally. No failure or delay by the Administrative Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 14.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time. No notice or demand on US Borrower in
any case shall entitle US Borrower to any other or further notice or demand in
similar or other circumstances.

 



134

 

 

(b)          Required Consents. Subject to Section 14.02(c) and (d), and Section
2.11(c), neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended, supplemented or modified except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by US Borrower and the Administrative Agent or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the US Loan Party or US Loan Parties that
are party thereto, in each case with the written consent of the US Required
Lenders; provided that no such agreement shall be effective if the effect
thereof would:

 

(i)          increase the US Commitment of any US Lender without the written
consent of such US Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the US Commitment of any US Lender);

 

(ii)         reduce the principal amount or premium, if any, of any US Loan
(except in connection with a payment contemplated by clause (ix) below) or
reduce the rate of interest thereon (other than interest pursuant to
Section 2.06(f)), or reduce any US Commitment Fees payable hereunder, or change
the form or currency of payment of any US Obligation, without the written
consent of each US Lender directly affected thereby (it being understood that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in the rate of interest for purposes of this
clause (ii));

 

(iii)        (A) change the scheduled final maturity of any US Loan, or any
scheduled date of payment (or permitted prepayment) of any US Loan, (B) postpone
the date for payment of any interest, premium or fees that constitute US
Obligations payable hereunder, (C) reduce the amount of, waive or excuse any
such payment (other than waiver of any increase in the interest rate pursuant to
Section 2.06(f)), or (D) postpone the scheduled date of expiration of any US
Commitment beyond the Maturity Date, in any case, without the written consent of
each US Lender directly affected thereby;

 

(iv)        increase the maximum duration of Interest Periods in respect of US
Eurodollar Borrowings hereunder, without the written consent of each US Lender
directly affected thereby;

 

(v)         permit the assignment or delegation by US Borrower of any of its
rights or obligations under any Loan Document, without the written consent of
each US Lender;

 

(vi)        release Holdings or any other Guarantor from its guarantee of the
Guaranteed Obligations in respect of US Obligations, or limit its liability in
respect of such guarantee, without the written consent of each US Lender;

 

(vii)       change Section 12.04 without the written consent of each US Lender;

 

(viii)      change Section 2.17(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby or any other provision
in a manner that would alter the pro rata allocation among the US Lenders of US
Loan disbursements, including the requirements of Sections 2.02(a) and 2.20(d),
without the written consent of each Lender directly affected thereby or change
the last sentence of Section 2.08 without the written consent of each Lender;

 



135

 

 

(ix)         change any provision of this Section 14.02(b) or Section 14.02(c),
without the written consent of each US Lender directly affected thereby;

 

(x)          change the percentage set forth in the definition of “US Required
Lenders” or any other provision of any Loan Document (including this Section)
specifying the number or percentage of US Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each US Lender, other than to
increase such percentage or number or to give any additional US Lender or group
of US Lenders such right to waive, amend or modify or make any such
determination or grant any such consent;

 

(xi)         subordinate the US Obligations to any other obligation, without the
written consent of each US Lender;

 

(xii)        change or waive any provision of Article XIV as the same applies to
the Administrative Agent, or any other provision hereof as the same applies to
the rights or obligations of the Administrative Agent, in each case without the
written consent of the Administrative Agent; or

 

(xiii)       change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of each Swingline Lender or any provision hereof relating to Letters of
Credit without the written consent of each Issuing Bank.

 

Notwithstanding anything to the contrary herein:

 

(A)              no US Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except to the extent the
consent of such US Lender would be required under clause (i), (ii) or (iii) in
the proviso to the first sentence of this Section 14.02(b);

 

(B)              any Loan Document may be waived, amended, supplemented or
modified pursuant to an agreement or agreements in writing entered into by US
Borrower and the Administrative Agent (without the consent of any US Lender)
solely to cure a defect or error; and

 

(C)              any Issuing Bank may increase the maximum amount of Letters of
Credit it has agreed to issue without the consent of any other Person; provided
that the aggregate face amount for all Letters of Credit outstanding shall not
exceed the Letters of Credit Maximum Amount.

 

(c)           Dissenting Lenders. If, in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 14.02(b), the consent of the US Required Lenders is
obtained but the consent of one or more of such other US Lenders whose consent
is required is not obtained, then US Borrower shall have the right to replace
all, but not less than all, of such non-consenting Lender or Lenders (so long as
all non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.19(b) so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.

 



136

 

 

(d)           Notwithstanding anything to the contrary herein, amendments and
waivers (including in respect of curing any defects of errors) of provisions and
definitions herein and in any other Loan Document to which a Canadian Loan Party
is a party that relate in any way to the Canadian Revolving Loans provided for
herein shall, as a condition to the enforceability of such amendment or waiver
against Canadian Borrower and Canadian Lender, require the approval of Canadian
Borrower and the Canadian Lender, respectively. Consent of Canadian Borrower and
the Canadian Lender shall not be required for any waiver or amendment to the
extent such waiver or amendment is intended to impact existing provisions or
definitions herein or in any such Loan Document (the “Existing US Provisions”)
as they relate solely to US Loans, US Lenders, Administrative Agent and US
Borrower. To the extent that the Existing US Provisions which are to be amended
or waived also impact the Canadian Revolving Loans and such amendments are not
consented to by Canadian Borrower and the Canadian Lender, then such Existing US
Provisions shall, as they relate solely to the Canadian Revolving Loans, the
Canadian Lender and Canadian Borrower, remain as they exist prior to any such
proposed amendments. The consent of only Holdings, Canadian Borrower and the
Canadian Lender shall be required for any waiver or amendment to the extent such
waiver or amendment is intended to impact existing provisions or definitions
herein or in any such Loan Document (the “Existing Canadian Provisions”) as they
relate solely to Canadian Loans or the Canadian Lender. To the extent that the
Existing Canadian Provisions which are to be amended or waived also impact the
US Loans and such amendments are not consented to as provided in clause (b)
above, then such Existing Canadian Provisions shall, as they relate solely to
the US Loans, US Lenders, Administrative Agent and US Borrower, remain as they
exist prior to any such proposed amendments.

 

Section 14.03      Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses.

 

(i)            US Borrower shall pay (A) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent and its respective
Affiliates (including the reasonable fees, charges and disbursements of a single
counsel for the Administrative Agent) in connection with the syndication of the
credit facilities provided for herein (including the obtaining and maintaining
of CUSIP numbers for the Loans), the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendment, amendment and restatement, modification or waiver of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (B) all reasonable and documented out
of pocket expenses incurred by the Administrative Agent or any US Lender
(including the fees, charges and disbursements of a single counsel for the
Administrative Agent and a single counsel to the US Lenders, and, in the case of
an actual or perceived (in good faith) conflict of interest, one conflicts
counsel to all Indemnitees (as defined below), taken as a whole), in connection
with the enforcement or protection of its rights (1) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 14.03, or (2) in connection with the US Loans made hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such US Loans and (C) all documentary and similar
taxes and charges in respect of the Loan Documents.

 

(ii)           Canadian Borrower shall pay promptly upon notice from the
Canadian Lender all reasonable costs and expenses of the Canadian Lender in
connection with the Loan Documents to which Canadian Borrower is a party and the
establishment of the Canadian facility provided herein, including in connection
with preparation, printing, execution and delivery of this Agreement and the
other Loan Documents to which Canadian Borrower is a party whether or not any
Canadian Borrowing has been made hereunder, and also including the reasonable
fees and out of pocket expenses of a single counsel for the Canadian Lender with
respect thereto and with respect to advising the Canadian Lender as to its
rights and responsibilities under this Agreement and such other Loan Documents.
Except for ordinary expenses of the Canadian Lender relating to the day to day
administration of this Agreement, Canadian Borrower further agrees to pay within
30 days of demand by the Canadian Lender all reasonable costs and expenses in
connection with the preparation or review of waivers, consents and amendments
pertaining to this Agreement, and in connection with the establishment of the
validity and enforceability of this Agreement and the preservation or
enforcement of rights of the Canadian Lender under this Agreement and the other
Documents to which Canadian Borrower is a party, including all reasonable costs
and expenses sustained by the Canadian Lender as a result of any failure by
Canadian Borrower to perform or observe any of its obligations hereunder or in
connection with any action, suit or proceeding (whether or not a Canadian
Indemnified Party (as referred to in Section 14.03(b)(ii)) is a party or subject
thereto), together with interest thereon from and after such 30th day if such
payment is not made by such time.

 



137

 

 

(b)          Indemnification.

 

(i)          Indemnification by US Borrower. US Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger (and any
sub-agent thereof) each US Lender, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any party hereto or any third party arising out of, in
connection with, or as a result of (A) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (B) any US Loan or the use or
proposed use of the proceeds therefrom, or (C) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by US Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final judgment (with any time for appeals having expired) to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (2) result from a claim brought by US Borrower or any other Loan Party
against an Indemnitee for a breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if US Borrower or such Loan Party
has obtained a final judgment (with any time for appeals having expired) in its
favor on such claim as determined by a court of competent jurisdiction. This
Section 14.03 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(ii)         Indemnification by Canadian Borrower. In addition to any liability
of Canadian Borrower to the Canadian Lender under any other provision hereof,
Canadian Borrower shall indemnify the Canadian Indemnified Parties and hold each
Canadian Indemnified Party harmless against any losses, claims, costs, damages
or liabilities (including any loss of profits or fees anticipated hereunder, any
expense or cost incurred in the liquidation and re-deployment of funds acquired
to fund or maintain any portion of a Canadian Loan and reasonable out-of-pocket
expenses and reasonable legal fees (on a solicitor and his own client basis),
disbursements, charged expenses and other costs incurred by the same as a result
of or in connection with this Agreement or the other Loan Documents to which
Canadian Borrower is a party, including as a result of or in connection with:

 

(A)              any cost or expense incurred by reason of the liquidation or
re-deployment in whole or in part of deposits or other funds required by the
Canadian Lender to fund any Canadian Bankers’ Acceptance or to fund or maintain
any Canadian Loan as a result of Canadian Borrower’s failure to complete a
Canadian Borrowing or to make any payment, repayment or prepayment on the date
required hereunder or specified by it in any notice given hereunder;

 

138

 



 

 

(B)              subject to permitted or deemed rollovers and conversions,
Canadian Borrower’s failure to provide for the payment to the Canadian Lender of
the full principal amount of each Canadian Bankers’ Acceptance on its maturity
date;

 

(C)              Canadian Borrower’s failure to pay any other amount, including
without limitation any interest or fee, due hereunder on its due date after the
expiration of any applicable grace or notice periods (subject, however, to the
interest obligations of Canadian Borrower hereunder for overdue amounts);

 

(D)              Canadian Borrower’s repayment or prepayment of a Canadian US$
Libor Loan otherwise than on the last day of its Interest Period;

 

(E)               the prepayment of any outstanding Canadian Bankers’ Acceptance
before the maturity date of such Canadian Bankers’ Acceptance;

 

(F)               Canadian Borrower’s failure to give any notice required to be
given by it to the Canadian Lender;

 

(G)              the failure of Canadian Borrower to make any other payment to
the Canadian Lender due hereunder;

 

(H)            any inaccuracy or incompleteness of Canadian Borrower’s
representations and warranties contained in Article IV;

 

(I)               any failure of Canadian Borrower to observe or fulfill its
obligations under Article VIII;

 

(J)               any failure of Canadian Borrower to observe or fulfill any
other Canadian Obligation not specifically referred to above; or

 

(K)              the occurrence of any Canadian Default or Canadian Event of
Default in respect of Canadian Borrower;

 

provided that this Section 14.03(b)(ii) shall not apply to any losses, claims,
costs, damages or liabilities to the extent that they arise by reason of (x) the
willful misconduct or gross negligence of such Canadian Indemnified Party, (y)
the failure of the Canadian Lender to advance funds hereunder when all
conditions precedent to a Canadian Borrowing hereunder have been satisfied and
(z) a claim brought by Canadian Borrower or any other Loan Party against a
Canadian Indemnified Party for breach in bad faith of such Canadian Indemnified
Party’s obligations hereunder or under any other Loan Document, in each case, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.

 

(c)            Reimbursement by US Lenders. To the extent that US Borrower for
any reason fails to indefeasibly pay any amount required under paragraph (a)(i)
or (b)(i) of this Section 14.03 to be paid by it to the Administrative Agent (or
any sub-agent thereof), any Issuing Bank, any Arranger, any Swingline Lender or
any Related Party of any of the foregoing, each US Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), such Issuing Bank,
Arranger, Swingline Lender or such Related Party, as the case may be, such US
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that (i) with respect to such unpaid amounts owed to
any Issuing Bank or Swingline Lender solely in its capacity as such, only the US
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such US Lenders’ US Pro Rata Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), (ii) the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), any Issuing
Bank, any Swingline Lender in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Swingline Lender in connection with such
capacity and (iii) such indemnity for such Swingline Lender shall not include
losses incurred by such Swingline Lender due to one or more US Lenders
defaulting in their obligations to purchase participations of Swingline Exposure
under Section 2.20(d) (it being understood that this proviso shall not affect
such Swingline Lender’s rights against any US Defaulting Lender). The
obligations of the US Lenders under this paragraph (c) are subject to the
provisions of Section 2.17. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total US Revolving
Exposure and unused US Commitments at the time.

 



139

 

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Requirements of Law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof; provided that nothing contained in
this Section 14.03(d) or otherwise shall limit any Borrower’s indemnity or
reimbursement obligations to the extent otherwise set forth in this
Section 14.03. No party hereto shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby unless determined by a court of
competent jurisdiction by final judgment (with any time for appeals having
expired) to have resulted from the gross negligence or willful misconduct of
such person.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than three (3) Business Days (if made to the Administrative Agent) or
three (3) Banking Days (if made to the Canadian Lender) after demand therefor.

 

Section 14.04       Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
each Issuing Bank that issues any Letter of Credit), except that:

 

(i)            US Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent, each Issuing Bank, each Swingline Lender and each US
Lender;

 

(ii)            Canadian Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Canadian Lender;

 

(iii)          no US Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (A) to an Eligible Assignee in accordance with
the provisions of paragraph (b) of this Section 14.04, (B) by way of
participation in accordance with the provisions of paragraph (d) of this
Section 14.04 or (C) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section; and

 



140

 

 

(iv)         the Canadian Lender may not sell, assign, transfer or grant an
interest in the Canadian Loans, this Agreement, the other Loan Documents to
which it is a party or any of its rights or obligations hereunder or thereunder
without the prior written consent of Canadian Borrower (unless a Canadian Event
of Default has occurred and is continuing) and provided that no such sale,
assignment, transfer or grant by the Canadian Lender shall:

 

(A)              affect the obligations of Canadian Borrower hereunder or under
any of the other Loan Documents to which it is a party;

 

(B)              increase the costs to Canadian Borrower hereunder or under any
of the Loan Documents to which it is a party;

 

(C)              obligate Canadian Borrower to pay any amount pursuant to
Section 2.14 or any other provision of the other Loan Documents to which it is a
party in addition to any amount Canadian Borrower would have been required to
pay pursuant to Section 2.14 or any other provision of such other Loan Documents
had such sale, assignment, transfer or grant not taken place;

 

provided, further that in addition to the foregoing and except during the
continuance of a Canadian Default in respect of Canadian Borrower, the Canadian
Lender shall not so sell, assign, transfer or grant an interest to a person that
is a non-resident of Canada for purposes of the Income Tax Act (Canada) without
the consent of Canadian Borrower.

 

Any other attempted assignment or transfer by any Loan Party or Canadian Lender
shall be null and void. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section, any Affiliate of each Issuing Bank
that issues a Letter of Credit and, to the extent expressly contemplated hereby,
the other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)          Assignments by Lenders.

 

(i)           Subject to the conditions set forth in paragraph (b)(ii) below,
any US Lender may at any time assign to one or more assignees who is an Eligible
Assignee all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including
participations in L/C Obligations or Swingline Loans) at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)              US Borrower; provided that no consent of US Borrower shall be
required for an assignment to a US Lender Party or an Affiliate of a US Lender
Party, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; provided, further, that US Borrower shall be
deemed to have consented to any assignment requiring its consent unless it shall
object thereto by written notice within seven (7) Business Days after having
received notice thereof;

 

(B)             the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Revolving
Commitment to an assignee that is a Lender with a Revolving Commitment
immediately prior to giving effect to such assignment; and

 

(C)              the Issuing Banks and Swingline Lenders.

 



141

 

 

(ii)          Assignments in respect of US Commitments and US Loans shall be
subject to the following additional conditions:

 

(A)             Except in the case of an assignment of the entire remaining
amount of the assigning US Lender’s US Commitment and the US Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
US Commitment (which for this purpose includes US Loans outstanding thereunder)
or, if the applicable US Commitment is not then in effect, the principal
outstanding balance of the US Loans of the assigning US Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than US$10,000,000, in the case of any assignment in
respect of US Revolving Loans or US Revolving Commitments, unless each of the
Administrative Agent Issuing Bank and, so long as no Default with respect to US
Borrower has occurred and is continuing, US Borrower otherwise consent (each
such consent not to be unreasonably withheld or delayed);

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning US Lender’s rights and obligations under
this Agreement with respect to the US Loan or the US Commitment assigned, except
that this clause (ii) shall not prohibit any US Lender from assigning all or a
portion of its rights and obligations among separate tranches on a non-pro rata
basis; and

 

(C)             the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500 (provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment), and the Eligible Assignee, if it shall not be a US
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 14.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a US
Lender under this Agreement, and the assigning US Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning US Lender’s rights and
obligations under this Agreement, such US Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Section 2.13, 2.14,
2.18 and 14.03 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a US Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 14.04(d).

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of US Borrower, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the US Lenders, and the US Commitments of, and principal amounts
(and stated interest) of the US Loans and L/C Obligations and any payment made
by each Issuing Bank under any applicable Letter of Credit owing to, each US
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and US
Borrower, the Administrative Agent, Issuing Banks and the US Lender Parties
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as a US Lender Party hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by US Borrower, each Issuing Bank and each Swingline Lender (with
respect to US Revolving Lenders only), and any US Lender (with respect to its
own interest only), at any reasonable time and from time to time upon reasonable
prior notice.

 



142

 

 

(d)           Participations. Any US Lender may at any time, without the consent
of, or notice to, US Borrower, the Administrative Agent, any Swingline Lender or
any Issuing Bank sell participations to any person (other than a natural person
or US Borrower or any of its Affiliates) (each, a “Participant”) in all or a
portion of such US Lender’s rights or obligations under this Agreement
(including all or a portion of its US Commitment or the US Loans owing to it);
provided that (i) such US Lender’s obligations under this Agreement shall remain
unchanged, (ii) such US Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) US Borrower,
the Administrative Agent and the US Lenders shall continue to deal solely and
directly with such US Lender in connection with such US Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a US Lender sells such a
participation shall provide that such US Lender shall retain the sole right to
enforce the Loan Documents to which it is a party and to approve any amendment,
modification or waiver of any provision of such Loan Documents; provided that
such agreement or instrument may provide that such US Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii) or (iii) of the first proviso to Section 14.02(b)
that affects such Participant. Subject to paragraph (e) of this Section, US
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.13, 2.14 and 2.18 (subject to the requirements and limitations of
those Sections, including the requirements under Section 2.18(e) (it being
understood that the documentation required under Section 2.18(e) shall be
delivered to the participating US Lender)) to the same extent as if it were a US
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 14.08 as though it were a US Lender;
provided such Participant agrees to be subject to Section 2.17 as though it were
a US Lender.

 

Each US Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of US Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the US Loans or other obligations
under this Agreement (the “Participant Register”); provided that no US Lender
shall have any obligation to disclose all or any portion of the Participant
Register to US Borrower or any other person (including the identity of any
Participant or any information relating to a Participant’s interest in any US
Commitment or US Loan or its other obligations under any Loan Document) except
to the extent that such disclosure is necessary to establish that such US
Commitment, US Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.

 

The entries in the Participant Register shall be conclusive absent manifest
error, and such US Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(e)            Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.13, 2.14 and 2.18 than
the applicable US Lender would have been entitled to receive with respect to the
participation sold to such Participant without US Borrower’s prior written
consent in its sole discretion, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each US Lender that sells a participation
agrees, at the US Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19 with
respect to any Participant.

 



143

 

 

(f)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of US Borrower, Canadian Borrower, the Administrative
Agent or Canadian Agent, collaterally assign or pledge all or any portion of its
rights under this Agreement, including the Loans and US Notes, if any, or any
other instrument evidencing its rights as a Lender under this Agreement, to any
holder of, trustee for, or any other representative of holders of, obligations
owed or securities issued, by such fund, as security for such obligations or
securities.

 

(g)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 14.05       Survival of Agreement.

 

All covenants, agreements, representations and warranties made by any Loan Party
in the Loan Documents to which it is a party and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Section 2.13,
Section 2.14, Section 2.16, Section 2.17, Section 2.18 and Article XIV (other
than Section 14.12) shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

 

Section 14.06       Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or the Canadian Lender, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 7.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Canadian Lender and when the Administrative Agent
and the Canadian Lender shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopier or
other electronic transmission (i.e., a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 



144

 

 

Section 14.07      Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 14.08       Right of Setoff.

 

(a)         If a US Event of Default shall have occurred and be continuing, each
US Lender, and each of their respective Affiliates, is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of US Borrower
or any other US Loan Party against any and all of the US Obligations of US
Borrower or such US Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such US Lender is a party, irrespective of whether or
not such US Lender shall have made any demand under this Agreement or any other
Loan Document and although such US Obligations may be contingent or unmatured or
are owed to a branch or office of such US Lender different from the branch or
office holding such deposit or obligated on such indebtedness. Each US Lender
agrees to notify US Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

(b)         If a Canadian Event of Default shall have occurred and be
continuing, Canadian Lender shall have the right (and is hereby authorized by
Canadian Borrower) at any time and from time to time to combine all or any of
Canadian Borrower’s accounts with the Canadian Lender, and to set off and to
appropriate and to apply any and all deposits (general or special, term or
demand) including, but not limited to, indebtedness evidenced by certificates of
deposit whether matured or unmatured, and any other indebtedness at any time
held by Canadian Borrower or owing by the Canadian Lender to or for the credit
or account of Canadian Borrower against and towards the satisfaction of any
Canadian Obligations owing by Canadian Borrower, and may do so notwithstanding
that the balances of such accounts and the liabilities are expressed in
different currencies, and the Canadian Lender is hereby authorized to effect any
necessary currency conversions at the noon spot rate of exchange announced by
the Bank of Canada on the Banking Day before the day of conversion. The Canadian
Lender agrees to notify Canadian Borrower promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

(c)          The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. The
parties hereto specifically acknowledge the rights of setoff of the Canadian
Lender and its affiliates under, pursuant to or in connection with the Canadian
Bank Products to which it is a party and agree that the proceeds of exercising
such rights of setoff shall be for the sole account of the Canadian Lender or
its affiliates, as the case may be.

 

Section 14.09       Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           Governing Law. This Agreement and the transactions contemplated
hereby, and all disputes between the parties under or relating to this Agreement
or the facts or circumstances leading to its execution, whether in contract,
tort or otherwise, shall be construed in accordance with and governed by the
laws (including statutes of limitation) of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.

 



145

 

 

(b)          Submission to Jurisdiction. Each party hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction (subject to the last sentence of this Section 14.09(b)) of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)            Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 14.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)           Service of Process. Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 14.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law. Certain Loan Parties are not organized under the
laws the United States (including the States thereof and the District of
Columbia) and each such Loan Party therefore hereby appoints US Borrower as its
authorized agent (the “Authorized Agent”) upon whom process may be served in any
action, suit or proceeding arising out of or based on this Agreement or the
Obligations which may be instituted in the Supreme Court of the State of New
York or the United States District Court for the Southern District of New York,
in either case in the Borough of Manhattan, The City of New York, by any Lender
hereunder, and to the fullest extent permitted by applicable law, each such Loan
Party hereby waives any objection which it may now or hereafter have to the
laying of venue of any such proceeding and expressly and irrevocably accepts and
submits, for the benefit of the Lenders from time to time, to the nonexclusive
jurisdiction of any such court in respect of any such action, suit or
proceeding, for itself and with respect to its properties, revenues and assets.
Such appointment shall be irrevocable unless and until the appointment of a
successor authorized agent for such purpose, and such successor’s acceptance of
such appointment, shall have occurred. Each such Loan Party agrees to take any
and all actions, including the filing of any and all documents and instruments,
that may be necessary to continue such appointment in full force and effect as
aforesaid. Service of process upon the Authorized Agent with respect to any such
action shall be deemed, in every respect, effective service of process upon such
Loan Party. Notwithstanding the foregoing, any action against such Loan Party
arising out of or based on any of the Loan Documents to which it is a party may
also be instituted in any court in the jurisdiction of organization of such Loan
Party, and such Loan Party expressly accepts the jurisdiction of any such court
in any such action. US Borrower hereby accepts the foregoing appointment as
agent for service of process.



 

146

 

 

Section 14.10       Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

 

Section 14.11       Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 14.12       Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Canadian Lender and the US Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) on a “need to know” basis (consistent with
its internal policies) to its Affiliates and to its and its Affiliates’
respective managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (x)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (y) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to US Borrower and its obligations under this Agreement or payments
hereunder, or (z) any rating agency or the CUSIP Service Bureau or any similar
organization, (g) to market data collectors, (h) with the consent of Holdings,
or (i) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Canadian Lender or any US Lender or any of their
respective Affiliates on a non-confidential basis from a source other than
Holdings, US Borrower or the Canadian Borrower that is not known to be bound by
any obligation of confidentiality or care with respect thereto. For purposes of
this Section, “Information” means all information received from Holdings, US
Borrower, Canadian Borrower or any of their respective Subsidiaries relating to
Holdings, US Borrower, Canadian Borrower or any of their respective Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, the Canadian Lender or any US Lender on a
non-confidential basis prior to disclosure by Holdings, US Borrower, Canadian
Borrower or any of their respective Subsidiaries, provided that, in the case of
information received from Holdings, US Borrower, Canadian Borrower or any of
their respective Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

 



147

 

 

Section 14.13       USA PATRIOT ACT Notice and Customer Verification.

 

(a)          Each US Lender that is subject to the USA PATRIOT ACT and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies US Borrower that pursuant to the “know your customer” regulations and
the requirements of the USA PATRIOT ACT, they are required to obtain, verify and
record information that identifies each US Loan Party, which information
includes the name, address and tax identification number (and other identifying
information in the event this information is insufficient to complete
verification) that will allow such US Lender or the Administrative Agent, as
applicable, to verify the identity of each US Loan Party. This information must
be delivered to the US Lenders and the Administrative Agent no later than five
(5) days prior to the Closing Date and thereafter promptly upon request. This
notice is given in accordance with the requirements of the USA PATRIOT ACT and
is effective as to the US Lenders and the Administrative Agent.

 

(b)         Canadian Borrower shall promptly provide all information, including
supporting documentation and other evidence, as may be reasonably requested by
the Canadian Lender, in order to comply with any applicable “know your customer”
and anti-money laundering rules and regulations, whether now or hereafter in
existence.

 

Section 14.14       Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 14.15       Obligations Absolute.

 

To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:

 

(a)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;

 

(b)          any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;

 

(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto;

 

148

 

 

(d)         any exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

 

(e)         any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or

 

(f)           any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.

 

Section 14.16       Judgment Currency.

 

(a)          Each Loan Party’s obligation hereunder and under the other Loan
Documents to which it is a party to make payments in US Dollars or Canadian
Dollars (pursuant to such obligation, the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent, the Canadian Lender or any other respective
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent, the Canadian Lender or such other Lender under this
Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made (i) with respect to US Obligations, at the Dollar Equivalent, (ii)
with respect to Canadian Obligations, at the Equivalent Amount, and (iii) in the
case of currencies other than US Dollars or Canadian Dollars, (A) with respect
to US Obligations, the rate of exchange (as quoted by the Administrative Agent
or if the Administrative Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Administrative
Agent) determined, in each case, as of the Business Day immediately preceding
the day on which the judgment is given and (B) with respect to Canadian
Obligations, the rate of exchange (as quoted by the Canadian Lender or if the
Canadian Lender does not quote a rate of exchange on such currency, by a known
dealer in such currency designated by the Canadian Lender) determined, in each
case, as of the Business Day immediately preceding the day on which the judgment
is given (such Business Day or Banking Day, as applicable, being hereinafter
referred to as the “Judgment Currency Conversion Date”).

 

(b)          If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Loan Party covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

Section 14.17       No Advisory or Fiduciary Responsibility.

 

Each US Loan Party agrees that nothing in the Loan Documents or the transactions
contemplated thereby will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Administrative
Agent, any US Lender Party or any Affiliate thereof, on the one hand, and such
US Loan Party, its stockholders or its Affiliates, on the other. Each US Loan
Party acknowledges and agrees that any of the Administrative Agent, Arrangers,
Issuing Banks, and Lenders may have economic interests that conflict with those
of the Loan Parties, their equity holders and/or their affiliates.

 

149

 

 

Section 14.18       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 14.19       Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)          in the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 

 



150

 

 

(b)           As used in this Section 14.19, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signature Pages Follow]

 

151

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  NABORS INDUSTRIES, INC., as US Borrower and Canadian Guarantor           By:
         Name:     Title:             NABORS DRILLING CANADA LIMITED, as
Canadian Borrower and US Guarantor           By:     Name:     Title:          
  NABORS INDUSTRIES LTD., as Holdings and a Guarantor           By:     Name:  
  Title:  

 

[Signature Page to Credit Agreement]

 



   

 

 

  NABORS INTERNATIONAL MANAGEMENT LIMITED, as a Guarantor             By:
               Name:     Title:             NABORS DRILLING TECHNOLOGIES USA,
INC., as a Guarantor             By:     Name:     Title:             NABORS LUX
2, as a Guarantor             By:     Name:     Title:  

 

[Signature Page to Credit Agreement]

 



   

 

 

  CITIBANK, N.A., as Administrative Agent             By:           Name:    
Title:               By:     Name:     Title:  

 

[Signature Page to Credit Agreement]

 



   

 

 

  CITIBANK, N.A., as a US Lender, the Swingline Lender and an Issuing Bank      
        By:     Name:     Title:  

 

[Signature Page to Credit Agreement]

 



   

 

 

  HSBC BANK USA, N.A., as a US Lender           By:      Name:     Title:  

 

[Signature Page to Credit Agreement]

 



   

 

 

  BANK OF AMERICA, N.A., as a US Lender and an Issuing Bank             By:    
  Name:     Title:  

 

[Signature Page to Credit Agreement]

 



   

 

 

  WELLS FARGO BANK, N.A., as a US Lender and an Issuing Bank             By:    
  Name:     Title:  

 

[Signature Page to Credit Agreement]

 



   

 

 

 



  MIZUHO BANK, LTD., as a US Lender and an Issuing Bank           By:           
  Name:   Title:

 



[Signature Page to Credit Agreement]



 



 

 

 

  MORGAN STANLEY BANK, N.A., as a US Lender           By:         Name:   Title:

 



[Signature Page to Credit Agreement]



 



 

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as a US Lender           By:
                Name:   Title:

 



[Signature Page to Credit Agreement]



 



 

 

 

  ARAB BANKING CORPORATION (B.S.C.), NEW YORK BRANCH, as a US Lender          
By:               Name:   Title:       By:     Name:   Title:

 



[Signature Page to Credit Agreement]



 



 

 

 

  GOLDMAN SACHS BANK USA, as a US Lender           By:          Name:   Title:

 



[Signature Page to Credit Agreement]



 



 

 

 

  RIYAD BANK, HOUSTON AGENCY, as a US Lender           By:         Name:  
Title:       By:     Name:   Title:

 



[Signature Page to Credit Agreement]



 



 

 

 

  MUFG BANK, LTD. (f/k/a BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a US Lender    
      By:                    Name:   Title:



 



[Signature Page to Credit Agreement]



 



 

 

 

 

 

 

  HSBC BANK CANADA, as Canadian Lender           By:   Name:   Title:          
By:   Name:          Title:

 

 

[Signature Page to Credit Agreement]

 



 

 

 

Annex I

 

Applicable Margin

 

Index Debt Rating
(S&P / Moody’s /
Fitch’s)  US
ABR
Loans   Canadian
US$-
Denominated
ABR Loans
and
Canadian
Prime Rate
Loans   US
Eurodollar
Loan   Canadian
US$
Libor
Loan   Canadian
BA
Stamping
Rate   Applicable
Fee  Baa3/BBB- or higher   1.00%   1.00%   2.00%   2.00%   2.00%   0.225%
Ba1/BB+   1.25%   1.25%   2.25%   2.25%   2.25%   0.300% Ba2/BB   1.50%   1.50% 
 2.50%   2.50%   2.50%   0.375% Ba3/BB-   1.75%   1.75%   2.75%   2.75%   2.75% 
 0.500% B1/B+   2.00%   2.00%   3.00%   3.00%   3.00%   0.625% B2/B or lower 
 2.50%   2.50%   3.50%   3.50%   3.50%   0.750%

 

For purposes of the above, (i) if any of the Designated Ratings Agencies shall
not have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established the same rating as the rating
agency that has in effect the higher rating for the Index Debt; provided that if
none of the Designated Ratings Agencies has in effect a rating for the Index
Debt (other than by reason of the circumstances referred to in the last sentence
of this definition), then the Level IV rating in the above grid shall be the
rating deemed in effect; (ii) if the ratings established or deemed to have been
established by the Designated Ratings Agencies for the Index Debt shall fall
within two different Levels, the Applicable Margin shall be based on the higher
of the two Levels, but if the three ratings are separated by more than one
rating Level, the Applicable Margin shall be the rating Level that is one lower
than the highest such rating Level; and (iii) if the ratings established or
deemed to have been established by the Designated Ratings Agencies for the Index
Debt shall be changed (other than as a result of a change in the rating system
of any Designated Ratings Agency), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when or whether notice of such change shall have been furnished by any Loan
Party to the Administrative Agent and the Lenders. Each change in the Applicable
Margin shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change; provided, however that (x) with respect to Canadian US$ Libor
Loans, such change shall apply only for those portions of applicable Interest
Periods falling within those times during which the changes in Applicable Margin
are effective, as provided above, (y) with respect to Canadian Bankers’
Acceptances and Canadian US$ Libor Loans, such change shall be effective upon
the earlier of (1) 90 days after any change in the ratings above or when the
Index Debt ceases to be rated and (ii) the next rollover or conversion thereof
after such change or cessation in rating, as the case may be. If the rating
system of any Designated Ratings Agency shall change, or if no such rating
agency shall then be in the business of rating corporate debt obligations, the
Loan Parties and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 



 

 

 

Schedule I

 

US Lender Commitments

 

Name of US Lender  Applicable Percentage  US Revolving Commitment Citibank,
N.A.   16.29991850%  US$200,000,000US$160,000,000.00 Mizuho Bank, Ltd. 
 16.29991850%  US$200,000,000US$160,000,000.00 Wells Fargo Bank, N.A. 
 16.29991850%  US$200,000,000US$160,000,000.00 Bank of America, N.A. 
 10.10594947%  US$124,000,000US$99,200,000.00 MUFG Bank, Ltd.   9.77995110% 
US$120,000,000US$96,000,000.00 Morgan Stanley Bank, N.A.   7.17196414% 
US$88,000,000US$70,400,000.00 Goldman Sachs Bank USA   6.51996740% 
US$80,000,000US$64,000,000.00 Sumitomo Mitsui Banking Corporation   6.51996740% 
US$80,000,000US$64,000,000.00 HSBC Bank USA, N.A.   6.11246944% 
US$75,000,000US$60,000,000.00 Arab Banking Corporation (B.S.C.) New York Branch 
 3.25998370%  US$40,000,000US$32,000,000.00 Riyad Bank, Houston Agency 
 1.62999185%  US$20,000,000US$16,000,000.00 TOTAL:   100.00000000% 
US$1,227,000,000US$981,600,000

 

 

 



 

Schedule II

 

Canadian Lender Commitments

 

Name of Canadian Lender  Applicable Percentage  Canadian Revolving Commitment
HSBC Bank Canada   100.00000000%  US$40,000,000US$32,000,000 TOTAL: 
 100.00000000%  US$40,000,000US$32,000,000

 



 

 

 

Schedule III

 

Swingline Commitments

 

Name of Swingline Lender  Applicable Percentage  Swingline Commitment Citibank,
N.A.   100.00000000%  US$120,000,000 TOTAL:   100.00000000%  US$120,000,000

 

 

 



 

Schedule IV

 

Letter of Credit Maximum Amounts

 

Name of Issuing Bank  Letter of Credit Maximum Amount Citibank, N.A. 
US$75,000,000 Bank of America, N.A.  US$75,000,000 Mizuho Bank, Ltd. 
US$75,000,000 Wells Fargo Bank, N.A.  US$75,000,000 TOTAL:  US$300,000,000

 



 

 

 